  Case 17-33964-hdh11 Doc 1663 Filed 12/02/19                         Entered 12/02/19 15:25:25                Page 1 of 124




The following constitutes the ruling of the court and has the force and effect therein described.



Signed December 2, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

      In re:
                                                                     Chapter 11
      THINK FINANCE, LLC, et al.,
                                                                     Case No. 17-33964 (HDH)
      Debtors.1
                                                                     (Jointly Administered)

        FINDINGS OF FACT AND CONCLUSIONS OF LAW AND ORDER CONFIRMING
             THE SECOND MODIFIED FIRST AMENDED CHAPTER 11 PLAN OF
            REORGANIZATION OF THINK FINANCE, LLC AND ITS SUBSIDIARY
                       DEBTORS AND DEBTORS IN POSSESSION

                                                       I.     RECITALS

               A.      On October 23, 2017 (the “Petition Date”), the debtors and debtors-in-possession

     (collectively, the “Debtors”) in the above-captioned cases, commenced their chapter 11 cases (the

     “Chapter 11 Cases”) in good faith by filing their respective voluntary petitions for relief under

     chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the


              1
                The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
     are: Think Finance, LLC (6762), Think Finance SPV, LLC (4522), Financial U, LLC (1850), TC Loan Service, LLC
     (3103), Tailwind Marketing, LLC (1602), TC Administrative Services, LLC (4558), and TC Decision Sciences, LLC
     (8949).
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19              Entered 12/02/19 15:25:25         Page 2 of 124



  “Bankruptcy Code”) in the United States Bankruptcy Court for the Northern District of Texas (the

  “Court”).

         B.      The Debtors have continued to operate their business and manage their properties

  as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On

  October 27, 2017, the Court entered an order authorizing joint administration of the Chapter 11

  Cases [Doc. No. 34]. On November 2, 2017, the Office of the United States Trustee for the

  Northern District of Texas (the “U.S. Trustee”) appointed an official committee of unsecured

  creditors (the “Committee”) in the Chapter 11 Cases. No trustee or examiner has been appointed.

         C.      On July 1, 2019, the Court entered its Order Authorizing Debtors to Enter Into

  Term Sheet [Doc. No. 1440].

         D.      After due notice and a hearing held on September 24, 2019, the Court entered its

  Order (I) Approving the Disclosure Statement; (II) Establishing Procedures for Solicitation and

  Tabulation of Votes to Accept or Reject the Plan, Including (A) Approving Form and Manner of

  Solicitation Procedures, (B) Approving Form and Notice of the Confirmation Hearing, (C)

  Establishing Record Date and Approving Procedures for Distribution of Solicitation Packages,

  (D) Approving Forms of Ballots, (E) Establishing Deadline for Receipt of Ballots and (F)

  Approving Procedures for Vote Tabulations; (III) Establishing Deadline and Procedures for

  Filing Objections (A) to Confirmation of the Plan, and (B) to Proposed Cure Amounts; and (IV)

  Granting Related Relief [Doc. No. 1524] (the “Disclosure Statement Order”) that, among other

  things, (i) approved the Disclosure Statement Accompanying Second Modified First Amended

  Joint Chapter 11 Plan of Reorganization of Think Finance, LLC and Its Subsidiary Debtors and

  Debtors in Possession [Doc. No. 1523-3] (the “Disclosure Statement”) as containing adequate

  information of a kind and in sufficient detail to enable a hypothetical investor of the relevant voting
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19                      Entered 12/02/19 15:25:25             Page 3 of 124



  Classes under the Second Modified First Amended Chapter 11 Plan of Reorganization of Think

  Finance, LLC and Its Subsidiary Debtors and Debtors in Possession [Doc. No. 1523-1] (as it may

  be amended, modified or otherwise supplemented from time to time, the “Plan”)2 to make an

  informed judgment whether to vote to accept or reject the Plan; (ii) established October 30, 2019,

  as 5:00 p.m. (prevailing Eastern Time) as the deadline to vote to accept or reject the Plan (the

  “Voting Deadline”) unless extended by the Debtors; (iii) established October 30, 2019, at 5:00

  p.m. (prevailing Central Time) as the deadline to file and serve objections to the Plan; and

  (iv) scheduled a hearing to consider confirmation of the Plan for November 6, 2019, at 9:00 a.m.

  (prevailing Central Time) (the “Initial Confirmation Hearing”).                        Thereafter the Debtors

  commenced their solicitation of votes to accept or reject the Plan.

         E.         The manner in which votes were solicited in respect of the Plan is described in the

  Affidavits of Service, dated October 3, 2019, and October 11, 2019 [Doc. Nos. 1527, 1535]

  (together, the “Solicitation Affidavit”), prepared by American Legal Claims Services, LLC, as the

  Solicitation Agent. Specifically, the Solicitation Affidavit provides that the Disclosure Statement

  and Plan, together with the additional solicitation materials approved by the Court in the Disclosure

  Statement Order, were transmitted to each Creditor entitled to vote to accept or reject the Plan (the

  “Solicitation Packages”).

         F.         On October 24, 2019, the Debtors filed the Notice of Filing of Plan Supplement

  Related to the Second Modified First Amended Chapter 11 Plan of Reorganization of Think

  Finance, LLC and Its Subsidiary Debtors and Debtors in Possession [Doc. No. 1587] (the “First

  Plan Supplement”), containing: (i) the Assumption Schedule; and (ii) a draft of the Litigation Trust

  Agreement subject to continuing negotiations between the parties, along with a redline of the



         2
             Capitalized terms not otherwise defined herein shall have the meaning given to them in the Plan.

                                                            3
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19               Entered 12/02/19 15:25:25     Page 4 of 124



  Litigation Trust Agreement. Additionally, the First Plan Supplement indicated that the Debtors

  had not yet received a copy of the Pennsylvania AG-GPLS Secured Parties Stipulation, and that

  the Debtors would file that document upon receipt.

         G.      On November 4, 2019, the Debtors filed the Declaration of Jeffrey L. Pirrung

  Certifying Votes on and Tabulation of Ballots Accepting and Rejecting the Second Modified First

  Amended Chapter 11 Plan of Reorganization of Think Finance, LLC and Its Subsidiary Debtors

  and Debtors in Possession. [Doc. No. 1614] (the “Pirrung Declaration”), which summarizes the

  certified results from the Plan solicitation process.

         H.      On (i) October 15, 2019, the Declaration of Joshua Rievman in Partial Support of

  the First Amended Chapter 11 Plan of Reorganization of Think Finance, LLC and its Subsidiary

  Debtors and Debtors in Possession [Doc. No. 1540] was filed; (ii) on October 15, 2019, the

  Declaration of Saverio P. Mirarchi in Support of Confirmation [Doc. No. 1541] was filed; (iii) on

  October 15, 2019, the Declaration of Kristi C. Kelly in Further Support of the Plan of Confirmation

  [Doc. No. 1546] was filed; and (iv) on October 18, 2019, the Declaration of Michael S. Etkin in

  Support of Confirmation of Debtors’ Second Modified First Amended Joint Chapter 11 Plan [Doc.

  No. 1555] was filed (collectively, the “Substantial Contribution Claim Declarations”).

         I.      On October 30, 2019, the following objections to confirmation of the Plan were

  filed: (i) Limited Objection of CoreCard Software, Inc. to Confirmation of the Debtors’ Plan [Doc.

  No. 1596] (the “CoreCard Objection”), filed by CoreCard Software, Inc.; (ii) Limited Objection of

  Elevate Credit, Inc. to Amended Joint Plan of Reorganization [Doc. No. 1597] (the “Elevate

  Objection”), filed by Elevate Credit, Inc.; (iii) Objection of Kenneth Rees to the Second Modified

  First Amended Chapter 11 Plan of Reorganization of Think Finance, LLC and Its Subsidiary

  Debtors and Debtors in Possession [Doc. No. 1598] (the “Rees Objection”), filed by Kenneth



                                                    4
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19           Entered 12/02/19 15:25:25       Page 5 of 124



  Rees; (iv) Objection to Confirmation of the Debtors’ Second Modified First Amended Chapter 11

  Plan of Reorganization [Doc. No. 1599] (the “TCV Objection”), filed by TCV Member Fund,

  L.P., TCV V, L.P., and John Drew; and (v) the United States Trustee’s Objection to Second

  Modified First Amended Chapter 11 Plan of Reorganization [Doc. No. 1601] (the “U.S. Trustee

  Objection”, and collectively with the foregoing objections, the “Confirmation Objections”).

         J.     On November 5, 2019: (i) the Debtors filed the Memorandum of Law in Support of

  Confirmation of the Second Modified First Amended Chapter 11 Plan of Reorganization of Think

  Finance, LLC and Its Subsidiary Debtors and Debtors in Possession [Doc. No. 1616] (the

  “Confirmation Brief”); (ii) the GPLS Secured Parties filed the GPLS Secured Parties’ Statement

  in Support of Confirmation of the Debtors’ Plan and Reply to Objections [Doc. No. 1615] (the

  “GPLS Confirmation Statement”); and (iii) the Committee filed the Statement of the Official

  Committee of Unsecured Creditors in Support of Confirmation of the Second Modified First

  Amended Chapter 11 Plan of Reorganization of Think Finance, LLC and Its Subsidiary Debtors

  and Debtors in Possession [Doc. No. 1617] (the “Committee Confirmation Statement”).

         K.     The Court continued the hearing to consider confirmation of the Plan from

  November 6, 2019, to November 25, 2019, at 9:00 a.m. (prevailing Central Time) (the

  “Confirmation Hearing”).

         L.     On November 14, 2019, the Vermont Class Claimants’ Limited Response to the

  United States Trustee’s Objection to the Second Modified First Amended Chapter 11 Plan of

  Reorganization [Doc. No. 1629] (the “VT/NC Confirmation Statement”) was filed with the Court.

         M.     On November 19, 2019, the Virginia, California, and Florida Class Plaintiffs’

  Notice of Joinder to Response of Vermont Class Claimants to the United States Trustee’s Objection




                                                 5
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19            Entered 12/02/19 15:25:25        Page 6 of 124



  to Second Modified First Amended Chapter 11 Plan of Reorganization [Doc. No. 1637] (the “VA

  Confirmation Statement”) was filed with the Court.

         N.      On November 22, 2019, the Commonwealth of Pennylvania’s Joinder in Vermont

  Class Claimants’ Limited Response to the United States Trustee’s Objection to Second Modified

  First Amended Chapter 11 Plan of Reorganization [Doc. No. 1653] (the “PA AG Confirmation

  Statement”) was filed with the Court.

         O.      On November 22, 2019, the Debtors filed the Notice of Filing of Second Plan

  Supplement Related to the Second Modified First Amended Chapter 11 Plan of Reorganization of

  Think Finance, LLC and Its Subsidiary Debtors and Debtors in Possession [Doc. No. 1649] (the

  “Second Plan Supplement” and together with the First Plan Supplement, the “Plan Supplements”),

  containing: (i) an updated Litigation Trust Agreement; (ii) the Pennsylvania AG-GPLS Secured

  Parties Stipulation; and (iii) disclosures pursuant to section 1129(a)(5) of the Bankruptcy Code.

         P.      On November 22, 2019, the Debtors filed the Declaration of Thomas D. Graber in

  Support of Confirmation of the Second Modified First Amended Chapter 11 Plan of

  Reorganization of Think Finance, LLC and Its Subsidiary Debtors and Debtors in Possession

  [Doc. No. 1648] (the “Confirmation Declaration”).

         Q.      On November 25, 2019, the Court held the Confirmation Hearing

         R.      NOW, THEREFORE, the Court having reviewed and considered the Disclosure

  Statement, the Plan, the Plan Supplements, the Confirmation Declaration, the Solicitation

  Affidavit, and the Pirrung Declaration; and the Court having heard statements of counsel in support

  of confirmation of the Plan at the Confirmation Hearing; and upon the record, including evidence

  introduced and testimony proffered or otherwise provided at the Confirmation Hearing; and the

  Court having considered Confirmation Objections and any responses or replies to such objections,



                                                  6
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19                    Entered 12/02/19 15:25:25             Page 7 of 124



  including the Confirmation Brief, the GPLS Confirmation Statement, the Committee Confirmation

  Statement, the VT/NC Confirmation Statement, the VA Confirmation Statement, the PA AG

  Confirmation Statement, and the Substantial Contribution Claim Declarations; and the Court

  having taken judicial notice of the papers and pleadings on file in the Chapter 11 Cases; and it

  appearing to the Court that the legal and factual bases set forth in the Confirmation Brief and all

  other pleadings filed in support of confirmation and presented at the Confirmation Hearing

  establish just cause for the relief granted herein; and after due deliberation thereon and good cause

  appearing therefor, the Court hereby makes and issues the following findings of fact and

  conclusions of law and order:


                     II.    FINDINGS OF FACT AND CONCLUSIONS OF LAW

  A.      Jurisdiction, Venue and Other Matters3

          1.       Incorporation of the Recitals. Each of the foregoing Recitals shall be, and hereby

  is, incorporated herein as a Finding of Fact.

          2.       Exclusive Jurisdiction; Venue; Core Proceeding. The Court has subject matter

  jurisdiction over this proceeding and the Chapter 11 Cases pursuant to 28 U.S.C. §§ 157 and 1334.

  Confirmation is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and this Court has

  jurisdiction to enter a final order with respect thereto. Venue is proper in this Court pursuant to

  28 U.S.C. §§ 1408 and 1409. This Court has exclusive jurisdiction to determine whether the Plan

  complies with the applicable provisions of the Bankruptcy Code, and thus, whether the Plan should

  be confirmed.




          3
            Headings to sections and paragraphs in this Confirmation Order are inserted for convenience of reference
  only and are not intended to affect the interpretation of this Confirmation Order.

                                                          7
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19            Entered 12/02/19 15:25:25        Page 8 of 124



          3.      Objections Overruled. Any resolution of an objection to confirmation of the Plan

  explained on the record at the Confirmation Hearing is hereby incorporated by reference. All

  unresolved objections to confirmation and joinders therein, statements in opposition, and

  reservations of rights, including without limitation the Confirmation Objections, are hereby

  overruled on the merits for the reasons set forth on the record at the Confirmation Hearing.

          4.      Burden of Proof. In accordance with section 1121(a) of the Bankruptcy Code, the

  Debtors, as proponents of the Plan, have met their burden of proving the elements of section 1129

  of the Bankruptcy Code by a preponderance of the evidence, which is the applicable evidentiary

  standard for confirmation of the Plan.

          5.      Transmittal of Solicitation Packages. The Solicitation Packages were transmitted

  and served in compliance with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure

  (the “Bankruptcy Rules”), the Local Rules of the Bankruptcy Court, and the Disclosure Statement

  Order as evidenced by the Solicitation Affidavit. Such transmittal and service of the Solicitation

  Packages was adequate and sufficient.

          6.      Notice of the Confirmation Hearing and Voting Deadline. As evidenced by the

  Solicitation Affidavit, notice of the Confirmation Hearing and the Voting Deadline was

  appropriately mailed to holders of Claims against the Debtors, holders of Equity Interests in the

  Debtors and other parties in interest.     Accordingly, adequate and sufficient notice of the

  Confirmation Hearing and the Voting Deadline was given in compliance with the Bankruptcy

  Code, the Bankruptcy Rules and the Disclosure Statement Order, and no other or further notice

  was, is, or shall be required.

          7.      Votes on the Plan. Votes for acceptance or rejection of the Plan were solicited in

  good faith, and such solicitation complied with sections 1125 and 1126 of the Bankruptcy Code,



                                                  8
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19              Entered 12/02/19 15:25:25        Page 9 of 124



  Bankruptcy Rules 3017 and 3018, all other applicable provisions of the Bankruptcy Code, and the

  Disclosure Statement Order. As evidenced by the Pirrung Declaration, ballots were tabulated

  fairly, in good faith, and in a manner consistent with the Bankruptcy Code, the Bankruptcy Rules,

  and the Disclosure Statement Order.

           8.     Plan Supplements. The Debtors caused the Plan Supplements to be filed with the

  Court in compliance with the terms of the Plan. The documents included in the Plan Supplements

  were provided in good faith. The filing and notice of the Plan Supplements was good and proper

  and in compliance with the Bankruptcy Code, the Bankruptcy Rules, and the Disclosure Statement

  Order.

  B.       Compliance with the Applicable Provisions of the Bankruptcy Code

           9.     The Plan’s Compliance with the Applicable Provisions of the Bankruptcy Code (11

  U.S.C. § 1129(a)(1)). As set forth below, the Plan complies with all, and is not inconsistent with,

  the applicable provisions of the Bankruptcy Code, thereby satisfying section 1129(a)(1) of the

  Bankruptcy Code.

                  a.      Proper Classification of Claims and Interests (11 U.S.C. §§ 1122 and

           1123(a)(1)). In addition to Administrative Claims and Priority Claims, which need not be

           classified, the Plan designates seven Classes of Claims and one Class of Equity Interests.

           The Claims or Equity Interests placed in each Class are substantially similar to the other

           Claims or Equity Interests, as the case may be, in such Class. Valid business, factual and

           legal reasons exist for separately classifying the various categories of Claims and Equity

           Interests created under the Plan, the classifications were not done for any improper purpose

           and the creation of such Classes does not unfairly discriminate between or among holders




                                                    9
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19            Entered 12/02/19 15:25:25         Page 10 of 124



         of Claims or Equity Interests. Thus, the Plan satisfies the requirements of sections 1122

         and 1123(a)(1) of the Bankruptcy Code.

                b.        Specification of Unimpaired Classes (11 U.S.C. § 1123(a)(2)). Article III

         of the Plan specifies that Classes 1 and 2 are Unimpaired under the Plan, thereby satisfying

         section 1123(a)(2) of the Bankruptcy Code.

                c.        Specification of Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)).

         Article III of the Plan specifies that each of Classes 3, 4, 5, 6, 7, and 8 are Impaired under

         the Plan and specifies the treatment of Claims and Equity Interests in those Classes, thereby

         satisfying section 1123(a)(3) of the Bankruptcy Code.

                d.        Equal Treatment within Classes (11 U.S.C. § 1123(a)(4)).          The Plan

         provides for the same treatment by the Debtors for each Claim or Equity Interest in a

         particular Class, as the case may be, unless the holder of a particular Claim or Equity

         Interest in such Class has agreed to less favorable treatment of its Claim or Equity Interest,

         thereby satisfying section 1123(a)(4) of the Bankruptcy Code.

                e.        Implementation of Plan (11 U.S.C. § 1123(a)(5)). The Plan and Plan

         Supplements provide adequate and proper means for implementation of the Plan, including,

         without limitation, Article IV (Provisions for Implementation of the Plan), Article V (The

         Litigation Trust), Article VII (Provisions Governing Distributions), Article VIII

         (Procedures for Resolving Disputed Claims), and Article XII (Retention of Jurisdiction).

         Accordingly, the requirements of section 1123(a)(5) of the Bankruptcy Code are satisfied.

                f.        Prohibition on Issuance of Nonvoting Equity Securities (11 U.S.C.

         § 1123(a)(6)).    The organizational documents of the Reorganized Debtors include a

         provision prohibiting the issuance of non-voting equity securities to the extent required by



                                                  10
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19            Entered 12/02/19 15:25:25       Page 11 of 124



         section 1123(a)(6) of the Bankruptcy Code. Accordingly, the requirements of section

         1123(a)(6) of the Bankruptcy Code are satisfied.

                 g.     The Plan’s Provisions Regarding Directors, Managers and Officers are

         Consistent with the Interests of Creditors and Interest Holders and Public Policy (11 U.S.C.

         § 1123(a)(7)). Members or directors, as applicable, of the Reorganized Debtors shall be

         determined according to such entities’ existing organizational documents. The officers of

         the Reorganized Debtors as of the Effective Date shall be the officers disclosed in the Plan

         Supplements. In light of the foregoing, the requirements of section 1123(a)(7) of the

         Bankruptcy Code have been satisfied.

                 h.     Future Income (11 U.S.C. § 1123(a)(8)).          Section 1123(a)(8) of the

         Bankruptcy Code is not applicable to the Plan because none of the Debtors are individuals.

         10.     The Debtors’ Compliance with the Applicable Provisions of the Bankruptcy Code

  (11 U.S.C. § 1129(a)(2)). The Debtors, as proponents of the Plan, have complied with all

  applicable provisions of the Bankruptcy Code, thereby satisfying section 1129(a)(2) of the

  Bankruptcy Code. Specifically, (a) the Debtors are proper debtors under section 109 of the

  Bankruptcy Code and are proper proponents of the Plan under section 1121(a) of the Bankruptcy

  Code, (b) the Debtors have complied with applicable provisions of the Bankruptcy Code, except

  as otherwise provided or permitted by orders of the Court, and (c) as stated above, the Debtors

  have complied with the applicable provisions of the Bankruptcy Code, including sections 1125

  and 1126, the Bankruptcy Rules, and the Disclosure Statement Order in transmitting the

  Solicitation Packages and in soliciting and tabulating votes on the Plan.




                                                  11
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19            Entered 12/02/19 15:25:25        Page 12 of 124



         11.     The Debtors’ Compliance with Bankruptcy Rule 3016. The Plan is dated and

  identifies the entities submitting and filing it, thereby satisfying Bankruptcy Rule 3016(a). The

  filing of the Disclosure Statement with the Clerk of the Court satisfies Bankruptcy Rule 3016(b).

         12.     The Debtors’ Compliance with Bankruptcy Rule 3017. The Debtors have given

  notice of the Confirmation Hearing as required by Bankruptcy Rule 3017(d) and the Disclosure

  Statement Order. The transmittal and service of the Solicitation Packages was (i) in compliance

  with the Disclosure Statement Order and (ii) sufficient under the Bankruptcy Rules, the

  Bankruptcy Code, and the facts and circumstances of the Chapter 11 Cases.

         13.     The Debtors’ Compliance with Bankruptcy Rule 3018. The solicitation of votes to

  accept or reject the Plan from holders of Claims and Equity Interests in Classes entitled to vote to

  accept or reject the Plan as of the Record Date (as defined in the Disclosure Statement Order)

  satisfies Bankruptcy Rule 3018. Votes to accept or reject the Plan have been solicited and

  tabulated fairly, in good faith, and in a manner consistent with the Bankruptcy Code, the

  Bankruptcy Rules and the Disclosure Statement Order.

         14.     The Debtors Proposed the Plan in Good Faith (11 U.S.C. § 1129(a)(3)). The

  Debtors have proposed the Plan in good faith and not by any means forbidden by law, thereby

  satisfying section 1129(a)(3) of the Bankruptcy Code. In determining that the Plan has been

  proposed in good faith, the Court has examined the totality of the circumstances surrounding the

  filing of the Chapter 11 Cases, the Plan itself and the process leading to its formulation. The

  Chapter 11 Cases were filed and the Plan was proposed with the legitimate and honest purpose of

  reorganizing the Debtors’ assets and liabilities consistent in all material respects with the Term

  Sheet. The Plan (including all documents necessary to effectuate the Plan, including but not

  limited to those comprising the Plan Supplements) is the result of extensive arm’s-length



                                                  12
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19            Entered 12/02/19 15:25:25       Page 13 of 124



  negotiations among the Debtors, the Consenting Plaintiffs, the GPLS Secured Parties, the

  Committee, and various other non-Debtor parties. The Plan achieves two of the primary objectives

  underlying a chapter 11 bankruptcy—the resolution of disputed claims and distribution of value to

  creditors. Therefore, the Debtors have proposed the Plan in good faith and in compliance with the

  applicable provisions of the Bankruptcy Code.

         15.     Bankruptcy Court Approval of Certain Payments as Reasonable (11 U.S.C.

  § 1129(a)(4)). The Plan complies with section 1129(a)(4) of the Bankruptcy Code because any

  payment made or to be made by the Debtors for services or for costs and expenses in or in

  connection with the Chapter 11 Cases, or in connection with the Plan and incident to the Chapter

  11 Cases, including but not limited to the Pennsylvania AG Administrative Claim, the VA/FL/CA

  Counsel Administrative Expense Claim and the VT/NC Counsel Administrative Expense Claim,

  has been approved by the Court or is subject to the approval of the Court as reasonable.

         16.     Disclosure of All Necessary Information Regarding Directors, Managers and

  Officers is Consistent with the Interests of Creditors and Interest Holders and Public Policy (11

  U.S.C. § 1129(a)(5)). The Plan satisfies the requirements of section 1129(a)(5) of the Bankruptcy

  Code. The Second Plan Supplement discloses the identities and affiliations of the proposed

  officers of the Reorganized Debtors, to the extent that information is known. The appointment of

  the officers identified in the Second Plan Supplement is consistent with the best interests of the

  holders of Claims against, and Equity Interests in, the Debtors and with public policy.

         17.     Government Regulatory Control over Rate Changes (11 U.S.C. § 1129(a)(6)).

  Section 1129(a)(6) of the Bankruptcy Code does not apply because the Plan does not provide for

  any changes in rates over which a governmental regulatory commission has jurisdiction.




                                                  13
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19              Entered 12/02/19 15:25:25         Page 14 of 124



         18.     Best Interests of Creditors Test (11 U.S.C. § 1129(a)(7)). The Plan satisfies the

  requirements of section 1129(a)(7) of the Bankruptcy Code. The liquidation analysis contained in

  the Disclosure Statement and other evidence proffered or adduced at the Confirmation Hearing

  (i) are reasonable, persuasive, credible, and accurate as of the dates such analysis or evidence was

  prepared, presented or proffered, (ii) utilize reasonable and appropriate methodologies and

  assumptions, (iii) have not been successfully challenged or controverted by other evidence or

  objection, and (iv) establish that each holder of a Claim or Equity Interest in an Impaired Class

  either (x) has voted to accept the Plan (as evidenced by the Pirrung Declaration) or (y) will receive

  or retain under the Plan, on account of such Claim or Equity Interest, property of a value, as of the

  Effective Date of the Plan, that is not less than the amount that it would have received if the Debtors

  were liquidated on the Effective Date under chapter 7 of the Bankruptcy Code.

         19.     Acceptance or Rejection of the Plan by Certain Classes (11 U.S.C. § 1129(a)(8)).

  As set forth in the Pirrung Declaration, the percentage of holders of Claims and Equity Interests in

  Impaired Classes entitled to vote on the Plan that voted to accept or reject the Plan is as follows:

          CLASSES                                TOTAL BALLOTS RECEIVED
                                              Accept                              Reject
                                                       Percentage       Percentage       Percentage
                                  Percentage
                                                        Accepting       Rejecting         Rejecting
                                   Accepting
                                                       (Number of         (Dollar        (Number of
                                (Dollar Amount)
                                                         Claims)         Amount)           Claims)

                                      100%               100%               0%                0%
   Class 3 – GPLS Claims
                                      (N/A)               (4)              (N/A)              (0)


   Class 4 – General                 97%                 87.5%             3%                12.5%
   Unsecured Claims             ($6,676,480.66)           (14)        ($189,646.01)           (2)




                                                    14
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19            Entered 12/02/19 15:25:25        Page 15 of 124




          CLASSES                               TOTAL BALLOTS RECEIVED
                                            Accept                              Reject
                                                     Percentage       Percentage       Percentage
                                 Percentage
                                                      Accepting       Rejecting         Rejecting
                                  Accepting
                                                     (Number of         (Dollar        (Number of
                               (Dollar Amount)
                                                       Claims)         Amount)           Claims)

   Class 5 – Consumer               100%               100%              0%                 0%
   Borrower Claims                  (N/A)               (1)             (N/A)               (0)


   Class 6 – Pennsylvania           100%               100%              0%                 0%
   Regulatory Claim                 (N/A)               (1)             (N/A)               (0)


   Class 7 – CFPB                   100%               100%              0%                 0%
   Regulatory Claim                 (N/A)               (1)             (N/A)               (0)


   Class 8 – Equity                 100%               100%              0%                 0%
   Interests                        (N/A)               (1)             (N/A)               (0)


         Accordingly, Classes 3, 4, 5, 6, 7, and 8 have all accepted the Plan pursuant to section

  1126(c) of the Bankruptcy Code. Classes 1 and 2, which are Unimpaired, are conclusively

  presumed to have accepted the Plan under section 1126(f) of the Bankruptcy Code. Thus, the

  requirements of section 1129(a)(8) of the Bankruptcy Code have been satisfied.

         20.     Treatment of Claims Entitled to Priority (11 U.S.C. § 1129(a)(9)). The Plan

  complies with section 1129(a)(9) of the Bankruptcy Code because it provides for treatment of

  Allowed Administrative Claims, Allowed Priority Tax Claims, and Allowed Priority Non-Tax

  Claims entitled to priority pursuant to section 507 of the Bankruptcy Code in the manner required

  by section 1129(a)(9) of the Bankruptcy Code.

         21.     Acceptance of at Least One Impaired Class (11 U.S.C. § 1129(a)(10)). As set forth

  in the Pirrung Declaration, Classes 3, 4, 5, 6, 7, and 8 voted to accept the Plan in accordance with

  section 1126 of the Bankruptcy Code. Classes 3, 4, 5, 6, and 7, therefore, qualify as impaired
                                                  15
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19              Entered 12/02/19 15:25:25       Page 16 of 124



  accepting Classes and, without considering Class 8 (Equity Interests), satisfy the requirements of

  section 1129(a)(10) of the Bankruptcy Code.

          22.       Feasibility of the Plan (11 U.S.C. § 1129(a)(11)). The Plan satisfies section

  1129(a)(11) of the Bankruptcy Code because the Debtors will have sufficient funds and other

  financial wherewithal on the Effective Date to allow the Debtors to substantially consummate the

  Plan. The Debtors have sufficient monies and assets available and existing on the Effective Date

  to implement the Plan and make all distributions contemplated under the Plan. Further, the transfer

  of the Reorganized Debtors Assets pursuant to the Plan is sufficient to fund the anticipated

  operation of the Reorganized Debtors. The evidence proffered or adduced at the Confirmation

  Hearing in support of feasibility of the Plan (i) is reasonable, persuasive, credible, and accurate,

  and (ii) has not been challenged or controverted by any other evidence. Confirmation of the Plan

  is not likely to be followed by the liquidation or further reorganization of the Reorganized Debtors.

  Accordingly, the Plan satisfies section 1129(a)(11) of the Bankruptcy Code.

          23.       Payment of Bankruptcy Fees (11 U.S.C. § 1129(a)(12)). In accordance with section

  1129(a)(12) of the Bankruptcy Code, Section 13.2 of the Plan provides that all fees payable

  pursuant to 28 U.S.C. § 1930(a) shall be paid by the Litigation Trustee for each quarter (including

  any fraction thereof) until the Chapter 11 Cases are converted, dismissed, or a Final Decree is

  issued, whichever occurs first. As a result, the requirements of section 1129(a)(12) of the

  Bankruptcy Code have been satisfied. For the avoidance of doubt, the U.S. Trustee Objection

  concerning this issue is overruled, and the Reorganized Debtors shall not be liable for any such

  statutory fees.

          24.       Retiree Benefits (11 U.S.C. § 1129(a)(13)). Section 4.20 of the Plan provides that

  the Reorganized Debtors will continue to pay retiree benefits (as that term is defined in section



                                                    16
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19             Entered 12/02/19 15:25:25        Page 17 of 124



  1114 of the Bankruptcy Code), if any, from and after the Effective Date. Accordingly, section

  1129(a)(13) of the Bankruptcy Code is inapplicable to the Chapter 11 Cases.

          25.    Post-petition Domestic Support Obligations and Disposable Income (11 U.S.C.

  § 1129(a)(14) and (15)). Sections 1129(a)(14) and (15) of the Bankruptcy Code impose certain

  requirements on individual chapter 11 debtors. As the Debtors are corporate entities, sections

  1129(a)(14) and (15) of the Bankruptcy Code are not implicated by the Plan.

          26.    Transfers of Property by Nonprofit Entities (11 U.S.C. § 1129(a)(16)). Section

  1129(a)(16) of the Bankruptcy Code imposes certain requirements on corporations or trusts that

  are not a moneyed, business or commercial corporation. As none of the Debtors is a corporation

  that is not a moneyed, business, or commercial corporation, section 1129(a)(16) of the Bankruptcy

  Code is not implicated by the Plan.

          27.    Satisfaction of Confirmation Requirements. For all of the above reasons, the Plan

  satisfies the requirements for confirmation set forth in section 1129(a) of the Bankruptcy Code.

          28.    Only One Plan (11 U.S.C. § 1129(c)). Other than the Plan (including the previous

  versions thereof), no other plan has been filed in the Chapter 11 Cases. Accordingly, the

  requirements of section 1129(c) of the Bankruptcy Code have been satisfied.

          29.    Principal Purpose (11 U.S.C. § 1129(d)). The principal purpose of the Plan is

  neither the avoidance of taxes nor the avoidance of section 5 of the Securities Act of 1933 (the

  “Securities Act”), and no Governmental Unit (as defined in section 101(27) of the Bankruptcy

  Code) has requested that the Court deny confirmation of the Plan on the grounds that the principal

  purpose of the Plan is the avoidance of taxes or the avoidance of the application of section 5 of the

  Securities Act. The Plan, therefore, satisfies the requirements of section 1129(d) of the Bankruptcy

  Code.



                                                   17
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19             Entered 12/02/19 15:25:25        Page 18 of 124



         30.        Good Faith Solicitation (11 U.S.C. § 1125(e)). Based upon the record before the

  Court, the Debtors and their agents, officers, directors, managers, employees, counsel and advisors

  have solicited votes on the Plan in good faith and in compliance with the applicable provisions of

  the Bankruptcy Code and are entitled to the protections afforded by section 1125(e) of the

  Bankruptcy Code and the releases and exculpatory and injunctive provisions set forth in Article

  IX of the Plan.

  C.     Other Findings

         31.        Releases, Exculpation, and Injunction. The releases, exculpations, and injunction

  provisions set forth in Article IX of the Plan constitute good faith compromises and settlements of

  the matters covered thereby. Each of the release, exculpation, and injunction provisions set forth

  in Article IX of the Plan: (a) is within the jurisdiction of the Court under 28 U.S.C. § 1334; (b) is

  an essential means of implementing the Plan pursuant to section 1123(a)(5) of the Bankruptcy

  Code; (c) is an integral element of the resolution of the Chapter 11 Cases, and the reorganization

  of the Debtors, in accordance with the Plan and the failure to effect such provision would seriously

  impair the Debtors’ ability to confirm the Plan; (d) confers material benefits on, and is in the best

  interests, of the Debtors, the Debtors’ Estates, and holders of Claims and Equity Interests; (e) is,

  inter alia, supported by extensive consideration; (f) is important to the overall objectives of the

  Plan to finally resolve all Claims among or against the parties in interest in the Chapter 11 Cases

  with respect to the Debtors; and (f) is consistent with sections 105, 1123, 1129, and other

  applicable sections of the Bankruptcy Code. The record of the Confirmation Hearing and the

  Chapter 11 Cases is sufficient to support the release, exculpation, and injunction provisions

  contained in Article IX of the Plan.




                                                   18
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19              Entered 12/02/19 15:25:25        Page 19 of 124



         32.     Consensual Third Party Releases. The releases described in Section 9.5 of the Plan

  are consensual third party releases and constitute an integral component of the Plan (the

  “Consensual Third Party Releases”). The Consensual Third Party Releases provide that parties

  may affirmatively opt out of the Consensual Third Party Release by voting to reject the Plan, or

  returning a ballot that otherwise opts out of the Consensual Third Party Releases. The ballots that

  were sent to holders of Claims in Class 4 clearly and explicitly stated that holders of such Claims

  who voted to accept the Plan would be deemed to have consented to the Consensual Third Party

  Releases, and directed holders of such Claims to Section 9.5 of the Plan for further information

  about the release provisions. Thus, holders of Claims in Class 4 were given due and adequate

  notice that voting to accept the Plan constituted consenting to the Consensual Third Party Releases.

  The holders of Claims in Class 4 who voted to accept the Plan have manifested their consent to,

  and are contractually bound by, the Consensual Third Party Releases, including, without

  limitation, releases of claims against non-debtors to the extent set forth in Section 9.5 of the Plan.

  Further, the Released Parties compensated the holders of Claims in Class 4 for these Consensual

  Third Party Releases with adequate consideration, including, without limitation by providing

  substantial contributions to the Chapter 11 Cases and the Debtors’ restructuring. Without such

  substantial contributions, a successful restructuring and confirmation of the Plan would not be

  possible. The substantial contributions by the Released Parties have thus ultimately resulted in the

  Debtors being able to submit the Plan, which provides for efficient and timely distributions to be

  made to creditors. Additionally, the Consensual Third Party Releases constitute: (i) a good-faith

  settlement and compromise of the Claims and Non-Estate Causes of Action released by the

  Consensual Third Party Releases; (ii) are in the best interests of the Debtors and their Estates; (iii)

  are fair, equitable, and reasonable; (iv) are given and made after due notice and opportunity for



                                                    19
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19            Entered 12/02/19 15:25:25       Page 20 of 124



  hearing; (v) are narrowly tailored; and (vi) are a bar to any Claim or Non-Estate Causes of Action

  released by the Consensual Third Party Releases against any of the Released Parties. For the

  avoidance of doubt, any member of Class 4 that did not vote on the Plan shall be deemed to have

  opted out of the Consensual Third Party Releases and the definition of “Opt-Out General

  Unsecured Claim” in the Plan shall be deemed to include any holder of a General Unsecured Claim

  who did not return a ballot. Notwithstanding anything else in the Plan or Confirmation Order, the

  holder of an Opt-Out Consumer Borrower Claim shall be deemed to have opted out of the

  Consensual Third Party Releases.

         33.     Exculpation. The exculpation provisions set forth in Section 9.6 of the Plan, as

  modified as indicated below, are essential to the Plan. The record in the Chapter 11 Cases fully

  supports the exculpation and the exculpation provisions set forth in Section 9.6 of the Plan, which

  are appropriately tailored to protect the Exculpated Parties from inappropriate litigation. Section

  9.6 of the Plan is hereby modified to state as follows, which is deemed to be incorporated into the

  Plan annexed hereto as Exhibit A:

  9.6    Exculpation

  Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or
  incur, and each Exculpated Party is released and exculpated from any Claim, Cause of
  Action or Non-Estate Cause of Action related to any act or omission in connection with,
  relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation,
  dissemination, negotiation, or filing of related transactions, the Term Sheet, the Consumer
  Litigation Settlement, the Disclosure Statement, the Plan, or any Restructuring Transaction,
  contract, instrument, release or other agreement or document created or entered into in
  connection with the Disclosure Statement or the Plan, the filing of the Chapter 11 Cases, the
  pursuit of Confirmation, the pursuit of Consummation, the administration and
  implementation of the Plan, including the issuance of securities pursuant to the Plan, or the
  distribution of property under the Plan or any other related agreement, except for claims
  related to any act or omission that is determined in a final order to have constituted actual
  fraud, willful misconduct or gross negligence, but in all respects such Entities shall be entitled
  to reasonably rely upon the advice of counsel with respect to their duties and responsibilities
  pursuant to the Plan. In accordance with 11 U.S.C. § 1125(e), the Exculpated Parties have,
  and upon completion of the Plan shall be deemed to have, participated in good faith and in

                                                  20
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19             Entered 12/02/19 15:25:25        Page 21 of 124



  compliance with the applicable laws with regard to the solicitation of votes and distribution
  of consideration pursuant to the Plan and, therefore, are not, and on account of such
  distributions shall not be, liable at any time for the violation of any applicable law, rule, or
  regulation governing the solicitation of acceptances or rejections of the Plan or such
  distributions made pursuant to the Plan. Nothing in the Plan and related documents shall
  impair the rights, remedies, or defenses held by the holder of an Opt-Out General Unsecured
  Claim, the Non-Released Parties, Sequoia Capital IC, LP, or Sequoia Capital IX, LP in (i)
  Pending Litigation, (ii) Consumer Borrower Litigation, or (iii) any other pending or future
  litigation filed by or on behalf of a Nationwide Consumer Borrower(s) or any other consumer
  plaintiff alleging damages or other remedies in connection with, relating to, or arising out of
  the Debtors’ prepetition business operations. Any dispute regarding the scope or application
  of the exculpation in § 9.6 shall be brought before the Bankruptcy Court or such other court
  as the Bankruptcy Court may direct.

         34.     Injunction. The injunction provisions set forth in Section 9.7 of the Plan are

  essential to the Plan and are necessary to implement the Plan and to preserve and enforce the

  Debtor Release, the Consensual Third Party Releases, and the exculpation provisions in Article IX

  of the Plan. Such injunction provisions are appropriately tailored to achieve those purposes. Any

  dispute regarding the scope or application of the releases in Sections 9.3, 9.4, or 9.5 of the Plan

  shall be brought before the Bankruptcy Court or such court as the Bankruptcy Court may direct.

         35.     Substantial Contribution Claims. The Substantial Contribution Claims defined in

  Sections 1.1.105, 1.1.122, 1.1.175 and 1.1.177 are an integral component of the Plan and the Term

  Sheet embodied in the Plan and constitute a material part of the good faith compromises and

  settlement of the matters covered thereby. The Substantial Contribution Claims are: (a) within

  the jurisdiction of the Court under 28 U.S.C. § 1334; (b) an essential means of implementing the

  Plan pursuant to section 1123(a)(5) of the Bankruptcy Code; (c) an integral element of the

  resolution of the Chapter 11 Cases, and the reorganization of the Debtors, in accordance with the

  Plan and the failure to effect such provisions would seriously impair the Debtors’ ability to confirm

  the Plan; (d) materially beneficial to and are in the best interests of the Debtors, the Debtors’

  Estates, and holders of Claims and Equity Interests; (e) inter alia, supported by extensive



                                                   21
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19             Entered 12/02/19 15:25:25         Page 22 of 124



  consideration; (f) important to the overall objectives of the Plan to finally resolve all Claims among

  or against the parties in interest in the Chapter 11 Cases with respect to the Debtors; and (g)

  consistent with the Bankruptcy Code. The record of the Confirmation Hearing and the Chapter 11

  Cases is sufficient to support the allowance of the Substantial Contribution Claims.

         36.     Executory Contracts and Unexpired Leases.             The Debtors have exercised

  reasonable business judgment in determining to assume and assign to the Reorganized Debtors the

  executory contracts and unexpired leases as set forth on the Assumption Schedule and to reject

  any other executory contracts and unexpired leases pursuant to Article VI of the Plan. Pursuant to

  the provisions and requirements of sections 365 and 1123 of the Bankruptcy Code, unless an

  Executory Contract or Unexpired Lease (i) is expressly identified on the Assumption Schedule;

  (ii) has been previously assumed by the Debtors by Final Order or has been assumed by the Debtors

  by order of the Bankruptcy Court as of the Effective Date, which order becomes a Final Order

  after the Effective Date; (iii) is the subject of a motion to assume pending as of the Effective Date;

  or (iv) is otherwise assumed pursuant to the terms herein, each Executory Contract and Unexpired

  Lease shall be deemed rejected, without the need for any further notice to or action, order, or

  approval of the Bankruptcy Court, as of the Effective Date under section 365 of the Bankruptcy

  Code. This Confirmation Order constitutes an order of the Court approving the rejection of all

  such Executory Contracts and Unexpired Leases. The Reorganized Debtors are solely responsible

  for paying Cures, if any, on the Effective Date, as soon as practicable thereafter, or such other date

  that the Debtors or Reorganized Debtors, as applicable, and the counterparty agree. The Plan and

  such assumptions and assignments, therefore, satisfy the requirements of section 365 of the

  Bankruptcy Code.




                                                   22
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19              Entered 12/02/19 15:25:25        Page 23 of 124



         37.     Vesting of Assets in the Reorganized Debtors. Pursuant to section 4.6 of the Plan,

  on the Effective Date, the following Reorganized Debtor Assets shall be transferred to and/or vest

  in the Reorganized Debtors, and the Reorganized Debtors shall be the sole party(ies) with standing

  to prosecute claims related thereto: (i) the Reorganized Debtor Cash Distribution; (ii) the

  MobiLoans Note; (iii) the Haynes Note; (iv) the Intercompany Receivables; (v) all Intellectual

  Property of the Debtors, FF&E, and employees (including business and employee contracts, leases

  and related matters, etc.), including assumed Executory Contracts (including employee contracts

  and leases), provided that the Reorganized Debtors shall be solely responsible for payment of any

  Cure to be paid in connection with any assumed Executory Contracts and leases; and (vi) the

  Insurance Rights. From and after the Effective Date, the Reorganized Debtors may take any action

  consistent with the Plan and the Term Sheet, including but not limited to section 4.13 of the Plan,

  including, without limitation, the operation of their businesses, the use, acquisition, sale, lease and

  disposition of property, and the entry into transactions, agreements, understandings or

  arrangements, whether or not in the ordinary course of business, and execute, deliver, implement,

  and fully perform any and all obligations, instruments, documents and papers or otherwise in

  connection with any of the foregoing, free of any restrictions of the Bankruptcy Code or the

  Bankruptcy Rules and in all respects as if there were no pending cases under any chapter or

  provision of the Bankruptcy Code, except as explicitly provided in the Plan. Such transactions are

  appropriate and are in the best interests of the Debtors and their Estates.

         38.     Transfer of Assets to the Litigation Trust. On the Effective Date, any and all assets

  and property of the Estates not transferred to the Reorganized Debtors pursuant to Article 4.6 of

  the Plan or otherwise addressed in the Plan shall be transferred to the Litigation Trust and




                                                    23
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19            Entered 12/02/19 15:25:25        Page 24 of 124



  administered by the Litigation Trustee in accordance with the terms of the Plan and the Litigation

  Trust Agreement.

         39.     Implementation of the Plan. Pursuant to section 1142(b) of the Bankruptcy Code,

  no action of any of the Debtors’ members, officers, or managers will be required (a) to authorize

  the Debtors (or any of their officers, employees or agents acting on their behalf) to effectuate and

  carry out the Plan or any order of the Court relating thereto, (b) to consummate the transactions

  contemplated by the Plan or this Confirmation Order, or (c) to take any other action contemplated

  by the Plan or this Confirmation Order as may be necessary and appropriate to fully effectuate the

  intent and purposes hereof and thereof, and all such actions hereby are or will be deemed to have

  been taken or done with like effect as if they have been duly authorized or approved by unanimous

  actions of the members, officers, or managers, as appropriate.

                                           III.    ORDER

  A.     Confirmation of the Plan

         1.      Approval and Confirmation of the Plan. The Plan, which is annexed hereto as

  Exhibit A, shall be, and hereby is, APPROVED and CONFIRMED pursuant to section 1129 of

  the Bankruptcy Code

         2.      The provisions of the Plan and of this Confirmation Order shall be construed in a

  manner consistent with each other so as to effect the purpose of each; provided, however, that if

  there is determined to be any inconsistency between any Plan provision and any provision of this

  Confirmation Order that cannot be reconciled, then, solely to the extent of such inconsistency, the

  provisions of this Confirmation Order shall govern and any such provision of this Confirmation

  Order shall control and take precedence. The provisions of this Confirmation Order are integrated

  with each other and are non-severable and are mutually dependent.



                                                  24
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19             Entered 12/02/19 15:25:25         Page 25 of 124



         3.      The Plan and this Confirmation Order will be effective and binding on all parties

  in interest in the Chapter 11 Cases.

         4.      The failure to include or refer to any particular article, section, or provision of the

  Plan, Plan Supplements, or any related document or exhibit does not impair the effectiveness of

  that article, section, or provision; it being the intent of the Court that the Plan, Plan Supplements,

  and any related document or exhibit are all approved in their entirety.

         5.      The Debtors and all other appropriate parties shall be, and hereby are, authorized

  and directed to: (a) take all actions necessary or appropriate to enter into, implement and

  consummate the Plan and any other contracts, instruments, releases, and other agreements created

  in connection with the Plan or referred to therein, all of which Plan documents and such other

  contracts, instruments, releases, and other agreements shall be, and hereby are, approved; (b) to

  take such other steps to perform such other acts as may be necessary to implement and effectuate

  the Plan and such other contracts, instruments, releases, and other agreements; and (c) to execute

  and deliver any instrument and perform any other act that is necessary for the consummation of

  the Plan and such other contracts, instruments, releases, and other agreements, in accordance with

  section 1142(b) of the Bankruptcy Code, without further application to, or order of the Court, or

  further action by the respective members, officers, or managers, as appropriate, and with the effect

  that such actions have been taken by unanimous action of such members, officers, or managers, as

  appropriate.

         6.      Objections. To the extent the Confirmation Objections and any other objections

  (including any reservations of rights contained therein) to Confirmation have not been withdrawn,

  waived, or settled prior to entry of this Confirmation Order, are not cured by the relief granted in

  this Confirmation Order, or have not been otherwise resolved as stated by the Debtors on the record



                                                   25
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19             Entered 12/02/19 15:25:25        Page 26 of 124



  at the Confirmation Hearing, all such objections (including any joinder or reservation of rights

  therein) are hereby overruled on the merits.

         7.      Findings of Facts and Conclusions of Law. This Confirmation Order constitutes

  this Court’s findings of fact and conclusions of law under Rule 52 of the Federal Rules of Civil

  Procedure, as made applicable herein by Bankruptcy Rules 7052 and 9014. All findings of fact

  shall constitute findings of fact even if stated as conclusions of law, and all conclusions of law

  shall constitute conclusions of law even if stated as findings of fact. To the extent any findings of

  fact or conclusions of law set forth in this Confirmation Order (including any findings of fact or

  conclusions of law announced by the Court at the Confirmation Hearing and incorporated herein)

  constitutes an order of this Court, they are adopted as such.

         8.      Notice and Solicitation of Votes. Through service of the Confirmation Hearing

  Notice (as defined in the Disclosure Statement Order), as evidenced by the Solicitation Affidavit,

  holders of Claims and Equity Interests in the Debtors and all other parties in interest received

  adequate and sufficient notice of the Voting Deadline (as defined in the Disclosure Statement

  Order), the Objection Deadline (as defined in the Disclosure Statement Order), and the

  Confirmation Hearing. The Debtors solicitation of votes through the Solicitation Agent, as

  described in the Pirrung Declaration, was appropriate and done in good faith. Accordingly, the

  Debtors have complied with the applicable notice and solicitation provisions of the Bankruptcy

  Code, the Bankruptcy Rules, and the Disclosure Statement Order.

         9.      Binding Effect. The Plan and its provisions shall be binding on the Debtors, the

  Reorganized Debtors, the Litigation Trustee, any Entity acquiring or receiving property or a

  Distribution under the Plan, and all holders of Claims or Equity Interests (irrespective of whether

  such Claims or Equity Interests are deemed to have accepted the Plan), all Entities that are parties



                                                   26
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19            Entered 12/02/19 15:25:25          Page 27 of 124



  to or are subject to the settlements, compromises, releases, discharges, and injunctions described

  in the Plan, and any and all non-Debtor parties to Executory Contracts and Unexpired Leases with

  any Debtors.

         10.     Implementation. On and after the Effective Date, the Debtors, the Reorganized

  Debtors, and the Litigation Trustee are authorized to (i) execute, deliver, file, or record such

  documents, contracts, instruments, releases, and other agreements to consummate the transactions

  contemplated pursuant to, and as provided for in, the Plan; (ii) make any and all transfers

  contemplated pursuant to, and as provided for in, the Plan; and (iii) take such other actions as may

  be necessary to effectuate, implement, and further evidence the terms and conditions of the Plan

         11.     Effectiveness of Plan Provisions. Each term and provision of the Plan, as approved

  by this Confirmation Order, is binding, valid, and enforceable pursuant to its terms.

         12.     Execution by Third Parties. Each and every federal, state and local governmental

  agency or department shall be, and hereby is, directed to accept, and lessors and holders of liens

  are directed to execute, any and all documents, instruments or amendments necessary and

  appropriate to consummate the transactions contemplated by the Plan, including without

  limitation, documents, instruments or amendments for recording in county and state offices in

  order to effectuate the Plan.

         13.     General Settlement of Claims and Interests. Except as otherwise provided in the

  Plan or this Confirmation Order, pursuant to section 1123 of the Bankruptcy Code and Bankruptcy

  Rule 9019, and in consideration for the classification, Distributions, Releases, Consumer Litigation

  Settlement, Pennsylvania AG Settlement, CFPB Settlement, and other benefits provided under the

  Plan, on the Effective Date, the provisions of the Plan shall constitute a good-faith compromise

  and settlement of all controversies, Claims, and interests resolved pursuant to the Plan.



                                                  27
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19             Entered 12/02/19 15:25:25        Page 28 of 124



         14.     Payment of Statutory Fees. All fees payable pursuant to 28 U.S.C. § 1930(a) shall

  be paid by the Litigation Trustee for each quarter (including any fraction thereof) until the Chapter

  11 Cases are converted, dismissed, or a Final Decree is issued, whichever occurs first. For the

  avoidance of doubt, the Reorganized Debtors shall not be liable for any such statutory fees.

         15.     Governmental Approvals Not Required. This Confirmation Order shall constitute

  all approvals and consents required, if any, by the laws, rules or regulations of any State or any

  other governmental authority with respect to the implementation or consummation of the Plan and

  any documents, instruments or agreements, and any amendments or modifications thereto, and any

  other acts referred to in or contemplated by the Plan, the Disclosure Statement, and any other

  documents, instruments or agreements contained therein, and any amendments or modifications

  of any of the foregoing.

         16.     Release of Liens. Except as otherwise provided in this Confirmation Order, the

  Plan, the Term Sheet, or any contract, instrument, release, or other agreement or document created

  pursuant to the Plan, on the Effective Date and concurrently with the applicable Distributions made

  pursuant to the Plan, any Lien, mortgage, deed of trust, pledge, or other security interest securing

  any Secured Claim shall be deemed fully released, settled, and compromised and the holder of

  such Secured Claim shall be authorized and directed to release any collateral or other property of

  the Debtors held by such holder and to take such actions as may be requested by the Debtors, the

  Reorganized Debtors, or the Litigation Trustee, as applicable, to evidence the release of such Lien,

  including, without limitation, the execution, delivery, filing, or recording of such releases as may

  be requested by the Debtors, the Reorganized Debtors, or the Litigation Trustee, as applicable.

  The filing of this Confirmation Order with any federal, state, provincial or local agency or

  department shall constitute good and sufficient evidence of, but shall not be required to effect, the



                                                   28
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19             Entered 12/02/19 15:25:25        Page 29 of 124



  termination of such Liens, Claims, and other interests described above. Any Entity holding such

  Liens, Claims, or interests shall, pursuant to section 1142 of the Bankruptcy Code, promptly

  execute and deliver such instruments of termination, release, satisfaction, and/or assignment (in

  recordable form) as may be reasonably requested by the Debtors, the Reorganized Debtors, or the

  Litigation Trustee, as applicable.

         17.     Restructuring Transactions. On or after the Effective Date, the Debtors, the

  Reorganized Debtors, and the Litigation Trustee may engage or take such actions as may be

  necessary or appropriate to effect the Restructuring Transactions. The Debtors, the Reorganized

  Debtors, and the Litigation Trustee, as applicable, are hereby authorized to execute and deliver

  such contracts, instruments, certificates, agreements and documents to make such filings under

  applicable law and to take such other actions as any appropriate officer may determine to be

  necessary, appropriate or desirable to effectuate the Restructuring Transactions. Each appropriate

  member, officer, or manager of each Debtor or Reorganized Debtor is authorized to execute,

  deliver, file and have recorded any of the aforementioned documents and to take such other actions

  on behalf of such Debtor or Reorganized Debtor as such person may determine to be required,

  appropriate or desirable under applicable law in connection with the Restructuring Transactions,

  and the appropriate members, officers, or managers of each Debtor or Reorganized Debtor are

  authorized to certify or attest to any of the foregoing actions. The execution and delivery or filing

  of any of the aforementioned documents, or the taking of any such action shall be deemed

  conclusive evidence of the authority of such person to so act. Each federal, state, provincial and

  local governmental agency or department is authorized and directed to accept the filing of any of

  the aforementioned documents. This Confirmation Order is declared to be in recordable form and




                                                   29
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19              Entered 12/02/19 15:25:25        Page 30 of 124



  shall be accepted by any filing or recording officer or authority of any applicable governmental

  authority or department without any further orders, certificates or other supporting documents.

         18.     Exemption from Securities Laws. The offering, issuance, and distribution of any

  Equity Interests in the Reorganized Debtors, any other successor entity or newly-formed entity is

  exempt from the provisions of Section 5 of the Securities Act of 1933, as amended, and any state

  or local law requiring registration for the offer, issuance, or distribution of a security by reason of

  section 1145(a) of the Bankruptcy Code.

         19.     Exemption from Transfer Taxes. Pursuant to section 1146(a) of the Bankruptcy

  Code, (a) the issuance, distribution, transfer, or exchange of any debt, equity security, or other

  interest in the Debtors, the Reorganized Debtors, or the Litigation Trust; (b) the creation,

  modification, consolidation, termination, refinancing, and/or recording of any mortgage, deed of

  trust, or other security interest, or the securing of additional indebtedness by such or other means;

  (c) the making, assignment, or recording of any lease or sublease; and/or (d) the making, delivery,

  or recording of any deed or other instrument of transfer under, in furtherance of, or in connection

  with, the Plan, including any deeds, bills of sale, assignments, or other instrument of transfer

  executed in connection with any transaction arising out of, contemplated by, or in any way related

  to the Plan shall not be subject to any stamp, real estate transfer, mortgage recording, or other

  similar tax to which the exemption under section 1146 of the Bankruptcy Code applies.

  B.     The Release, Injunction, Exculpation, and Related Provisions

         20.     The Debtor Release. The Debtor Release set forth in Section 9.3 of the Plan is

  hereby approved.




                                                    30
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19            Entered 12/02/19 15:25:25       Page 31 of 124



          21.    The Releases by Members of the Nationwide Consumer Borrower Settlement

  Class. The releases by each member of the Nationwide Consumer Borrower Settlement Class set

  forth in Section 9.4 of the Plan are hereby approved.

          22.    The Consensual Third Party Releases. The Consensual Third Party Releases set

  forth in Section 9.5 of the Plan are hereby approved.

          23.    No Claim, Cause of Action, or Non-Estate Cause of Action against any of the GPLS

  Secured Parties shall be transferred to the Litigation Trust, the Reorganized Debtors, or to any

  other party. For the avoidance of doubt, the provided however language at the end of the first

  paragraph of Section 9.3 of the Plan shall not modify the foregoing sentence.

          24.    Exculpation. The exculpation provisions set forth in Section 9.6 of the Plan are

  hereby approved.

          25.    The Injunction. The injunction provisions set forth in Section 9.7 of the Plan are

  hereby approved. The injunction provisions in Section 9.7 of the Plan are necessary to implement

  the Plan and to preserve and enforce, among other things, Sections 9.3, 9.4, 9.5, and 9.6 of the

  Plan.

  C.      Effects of Plan Confirmation

          26.    Substantial Contribution Claims. The Substantial Contribution Claims defined in

  Sections 1.1.105, 1.1.122, 1.1.175 and 1.1.177 of the Plan are hereby approved.

          27.    Administrative Expense Claims Bar Date.            All requests for payment of

  Administrative Expense Claims, other than Professional Claims, Substantial Contribution Claims,

  and Claims for fees pursuant to 28 U.S.C. § 1930, must be filed with the Bankruptcy Court and

  served on counsel for the Debtors or the Reorganized Debtors, as applicable, or the Litigation

  Trustee on or after the Effective Date, by no later than thirty (30) days after the Effective Date.



                                                  31
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19            Entered 12/02/19 15:25:25       Page 32 of 124



  Any Person or Entity that is required to file and serve a request for payment of an Administrative

  Expense Claim and fails to timely file and serve such a request by the Administrative Expense

  Claims Bar Date shall be forever barred, estopped and enjoined from asserting such Administrative

  Expense Claim or participating in distributions under the Plan on account thereof. The Debtors or

  the Reorganized Debtors, as applicable, the Litigation Trustee after the Effective Date, and any

  other party with standing shall have the right to object to any Administrative Expense Claim by

  filing and serving on the appropriate parties, including the claimant, an objection to such an

  Administrative Expense Claim on or before the Administrative Claims Objection Deadline.

  Unless the Debtors or the Reorganized Debtors, as applicable, the Litigation Trustee after the

  Effective Date, or another party with standing objects to an Administrative Expense Claim on or

  before one hundred twenty (120) calendar days after the Effective Date (unless extended by

  Order of the Bankruptcy Court) such an Administrative Expense Claim shall be deemed an

  Allowed Administrative Expense Claim in the amount requested.

         28.     Assumption and Rejection of Executory Contracts and Unexpired Leases. The

  Debtors are authorized to assume and assign to the Reorganized Debtors the Executory Contracts

  and Unexpired Leases pursuant to Section 6.1 of the Plan, and such Executory Contracts and

  Unexpired Leases shall be deemed assumed and assigned pursuant to section 365 of the

  Bankruptcy Code as of the Effective Date. The Debtors are authorized to reject each Executory

  Contract and Unexpired Lease not otherwise assumed pursuant to Section 6.1 of the Plan, and such

  Executory Contracts and Unexpired Leases shall be deemed rejected pursuant to section 365 of

  the Bankruptcy Code as of the Effective Date. Pursuant to Section 6.3 of the Plan, the Reorganized

  Debtors shall be solely responsible for paying Cures, if any, on the Effective Date, or as soon as

  practicable thereafter, or such other date that the Reorganized Debtors and the counterparty agree.



                                                  32
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19             Entered 12/02/19 15:25:25        Page 33 of 124



         29.     Rejection Damages Claims Bar Date. Pursuant to Section 6.1 of the Plan and this

  Confirmation Order, if the rejection of any Executory Contract or Unexpired Lease by any of the

  Debtors as part of the Plan results in a rejection damages Claim by the other party or parties to

  such Executory Contract or Unexpired Lease, such a rejection damages Claim shall be barred and

  unenforceable against the Debtors, Reorganized Debtors, the Litigation Trust, or their property

  unless a proof of claim asserting such rejection damages Claim is filed with the Bankruptcy Court

  or the Solicitation Agent and served upon the Debtors within thirty (30) days after the Effective

  Date. Unless otherwise ordered by the Bankruptcy Court, any such rejection damages Claims

  shall be treated and solely recoverable as General Unsecured Claims under the Plan.

         30.     Insurance Policies. Pursuant to Section 6.2 of the Plan, as of the Effective Date,

  the Debtors shall assume (and assign to the Reorganized Debtors if necessary to continue the

  insurance policies in full force) all of the Debtors’ insurance policies and any agreements,

  documents, or instruments relating thereto. Entry of this Confirmation Order shall constitute the

  Bankruptcy Court’s approval of the Debtors’ foregoing assumption (and assignment, if necessary)

  of each of the insurance policies. Nothing in this Confirmation Order shall constitute or be deemed

  to impair the Debtors’ rights to the proceeds of the Insurance Rights.

         31.     Plan Classification Controlling. The classification of Claims and Equity Interests

  in the Debtors for purposes of the distributions to be made under the Plan shall be governed solely

  by the terms of the Plan. The classifications and amounts of Claims, if any, set forth on the ballots

  returned by holders of Claims in Class 4 in connection with voting on the Plan: (i) were set forth

  on the ballots solely for purposes of voting to accept or reject the Plan; (ii) do not necessarily

  represent, and in no event, shall be deemed to modify or otherwise affect the actual amount or




                                                   33
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19             Entered 12/02/19 15:25:25         Page 34 of 124



  classification of such Claims under the Plan for distribution purposes; and (iii) shall not be binding

  on the Debtors or the Litigation Trustee, as applicable.

         32.     Setoffs. The Debtors, the Reorganized Debtors, or the Litigation Trustee on or after

  the Effective Date, as applicable, may, to the extent permitted under applicable law, setoff against

  any Allowed Claim and the Distributions to be made pursuant to the Plan on account of such

  Allowed Claim (before any Distribution is made on account of such Allowed Claim), any Claims,

  rights, and Causes of Action of any nature that the Debtors, the Reorganized Debtors or the

  Litigation Trustee on or after the Effective Date, as applicable, may hold against the holder of such

  Allowed Claim, to the extent such Claims, rights, or Causes of Action against such holder have

  not been otherwise compromised or settled on or prior to the Effective Date (whether pursuant to

  the Plan or otherwise); provided, however, that neither the failure to effect such a setoff nor the

  allowance of any Claim pursuant to the Plan shall constitute a waiver or release by the Debtors,

  the Reorganized Debtors, or the Litigation Trustee of any such Claims, rights, and Causes of

  Action that they may possess against such holder.

         33.     Notice of Entry of the Confirmation Order.           Pursuant to Bankruptcy Rules

  2002(f)(7), 2002(k) and 3020(c), the Debtors shall be, and hereby are, directed to file and serve a

  notice of entry of this Confirmation Order in substantially the form annexed hereto as Exhibit B

  (the “Confirmation Notice”) on all holders of Claims and Equity Interests as of the Record Date

  (as defined in the Disclosure Statement Order), all Persons and Entities listed on the Debtors’

  consolidated creditors matrix, the U.S. Trustee and all parties that filed notices of appearance or

  requests for notices pursuant to Bankruptcy Rule 2002 in the Chapter 11 Cases within fourteen

  days after entry of the Confirmation Order.         Such notice is adequate under the particular

  circumstances and no other or further notice is necessary.



                                                   34
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19            Entered 12/02/19 15:25:25       Page 35 of 124



         34.     Notice of Effective Date. The Debtors shall be, and hereby are, directed to file and

  serve a notice of the occurrence of Effective Date in substantially the form annexed hereto as

  Exhibit C (the “Notice of Effective Date”) on all holders of Claims and Equity Interests as of the

  Record Date (as defined in the Disclosure Statement Order), all Persons and Entities listed on the

  Debtors’ consolidated creditors matrix, the U.S. Trustee and all parties that filed notices of

  appearance or requests for notices pursuant to Bankruptcy Rule 2002 in the Chapter 11 Cases

  within five business days after the occurrence of the Effective Date. Such notice is adequate under

  the particular circumstances and no other or further notice is necessary. The Notice of Effective

  Date shall also serve as the notice setting forth the Administrative Expense Claims Bar Date. Such

  notice of the Administrative Expense Claims Bar Date is adequate under the particular

  circumstances and no other or further notice is necessary.

  D.     Resolution of Claims

         35.     Except as expressly provided for in the Plan or ordered by the Bankruptcy Court

  prior to the Effective Date, no Claim shall become an Allowed Claim unless and until such Claim

  is deemed Allowed under the Plan or by the Bankruptcy Code or the Bankruptcy Court has entered

  a Final Order allowing such Claim. Any Claim that is not an Allowed Claim shall be determined,

  resolved or adjudicated in accordance with the terms of the Plan.

  E.     Resolution of Confirmation Objections

         36.     Resolution of the CoreCard Objection [Doc. No. 1596]. The Court hereby approves

  the assumption of the Software License and Maintenance Agreement (the “CoreCard Agreement”)

  by and between CoreCard Software, Inc. (“CoreCard”) and Debtor TC Loan Service, LLC, and

  assignment of the CoreCard Agreement to one of the Reorganized Debtors (“Licensee”) as of the

  Effective Date. The Cure Amount is set at $0.00. Unless otherwise hereafter agreed upon in



                                                  35
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19             Entered 12/02/19 15:25:25     Page 36 of 124



  writing by CoreCard and Licensee, the CoreCard Agreement shall terminate as of December 31,

  2019. Within five (5) business days of the occurrence of the Effective Date, the Committee shall

  cause the dismissal with prejudice of all claim by the estate or the Committee against CoreCard,

  including without prejudice, Adversary No. 19-03164 (the “CoreCard Preference Action”) in this

  Case. CoreCard shall not be required to file any pleadings or otherwise appear in the CoreCard

  Preference Action prior to its dismissal with prejudice.

         37.     Resolution of the Elevate Objection [Doc. No. 1597]. In addition to the changes to

  Section 1.1.147 set forth below and the changes to Section 9.6 set forth above, the Plan is hereby

  modified to include the following paragraph as a new final paragraph in Section 5.4 of the Plan,

  which is deemed to be incorporated into the Plan annexed hereto as Exhibit A:

         To the extent the Litigation Trustee recovers from a defendant and such defendant

         then obtains an Allowed Claim in the Chapter 11 Cases under section 502 of the

         Bankruptcy Code (a “502(h) Claim”), the Litigation Trustee shall provide the

         holder of the 502(h) Claim with the actual distribution percentage for Class 4 in

         writing, and the holder of the 502(h) Claim shall multiply the amount recovered by

         the Litigation Trustee by the distribution percentage provided, and the resulting

         amount shall be deducted from any recovery of the Litigation Trustee and retained

         by (or, as the case may be, returned to) the defendant, and such resulting amount

         shall satisfy the 502(h) Claim in full.




                                                   36
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19                   Entered 12/02/19 15:25:25             Page 37 of 124



          38.      Resolution of the Rees Objection [Doc. No. 1598]. Any Mediation Party4 settling

  a Pending Action5 after the Confirmation Date is a “Consenting Defendant” and “Released Party”

  under the Plan, and is thereby entitled to the benefit of the Releases and injunction of Sections 9.3,

  9.4, 9.5 and 9.7 of the Plan in the event that such settlement with a Mediation Party is approved

  by final order of the Bankruptcy Court and/or any other court of competent jurisdiction; provided,

  however, that this provision (including the provision below allowing a “Mediation Party” to

  become a Released Party after entry of the Confirmation Order) is severable from all other

  provisions of the Plan, and in the event it is determined to be unenforceable or invalid, or is the

  basis for a reversal on appeal, such a reversal or determination shall not in any way affect the

  validity and enforceability of any other term or provision of the Confirmation Order and the Plan.

  Section 1.1.113 of the Plan is hereby modified to state as follows, which is deemed to be

  incorporated into the Plan annexed hereto as Exhibit A:

          “Non-Released Parties” means, Elevate Credit, Inc., Kenneth Rees, Stephen

          Haynes, Haynes Investments, LLC, Sovereign Business Solutions, LLC, Mike

          Stinson, Linda Stinson (except to the extent released in her capacity as a former

          director or officer), The Stinson 2009 Grantor Retained Annuity Trust, 7HBF No.

          2, LTD, Sequoia Capital Operations, LLC, Sequoia Capital Franchise Partners, LP,

          Sequoia Capital Growth Fund III, LP, Sequoia Entrepreneurs Annex Fund, LP,

          Sequoia Capital Growth III Principals Fund, LLC, Sequoia Capital Franchise Fund,



          4
            As used herein, the term “Mediation Party” means Michael C. Stinson, Linda Stinson, The Stinson 2009
  Grantor Retained Annuity Trust, the Tyler W.K. Head Trust, 7HBF2, Steven Shaper, Startup Capital Ventures, L.P.,
  Ken Rees, L. Stephen Haynes, Haynes Investments, LLC, and Sovereign Business Solutions, LLC.
          5
             As used herein, the term “Pending Action” means any litigation brought against any Mediation Party by
  the Pennsylvania AG, the Consenting Plaintiffs, the Committee, or the Litigation Trustee, including without
  limitation any Consumer Borrower Litigation, the Pennsylvania Litigation, and the case filed by the Committee
  against the Mediation Parties and other defendants.

                                                         37
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19          Entered 12/02/19 15:25:25       Page 38 of 124



         LP, Sequoia Capital Growth Partners III, LP, Startup Capital Ventures, LP, Stephen

         J. Shaper (except to the extent released in his capacity as a former director or

         officer), John Drew (except to the extent released in his capacity as a former

         director or officer), TCV, LP, TCV Member Fund, LP, Technology Crossover

         Ventures, TCV V L.P., Technology Crossover Management V, LLC, Alan H.

         Ginsberg, and any other Entity that is not defined herein as a Released Party. To

         the extent that any Mediation Party becomes a “Consenting Defendant” and a

         “Released Party” pursuant to Paragraph 38 of the Confirmation Order, they shall

         no longer be considered a “non-released party.”

         39.    Resolution of the TCV Objection [Doc. No. 1599]. In addition to the changes to

  Section 9.6 set forth above, Section 1.1.147 of the Plan is hereby modified to state as follows,

  which is deemed to be incorporated into the Plan annexed hereto as Exhibit A:

         1.1.147. “Releasing Parties” means, collectively, and in each case in its capacity

         as such: (a) each GPLS Secured Party; (b) each Consenting Defendant; (c) each

         Consenting Stakeholder; and (d) all holders of Claims other than the Opt-Out

         General Unsecured Claims; provided, however, that the following Entities are not

         Releasing Parties: the members of the Nationwide Consumer Borrower Settlement

         Class, the Entities specifically named in the definition of Non-Released Parties,

         Sequoia Capital IC, LP, Sequoia Capital IX, LP, and Elevate Credit, Inc., and its

         subsidiaries.

  F.     Miscellaneous

         40.    Substantive Consolidation.     For the reasons set forth on the record at the

  Confirmation Hearing, the evidence introduced and testimony proffered or otherwise provided at



                                                38
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19             Entered 12/02/19 15:25:25         Page 39 of 124



  the Confirmation Hearing established just cause for the substantive consolidation of the Estates

  and the Chapter 11 Cases as set forth in Section 4.1 of the Plan.

            41.   Dissolution of the Committee. On the Effective Date, pursuant to Section 9.1 of

  the Plan, the Committee shall be dissolved automatically and its members shall be deemed released

  of all their duties, responsibilities and obligations in connection with the Chapter 11 Cases and the

  Plan and its implementation, and the retention or employment of the Committee’s attorneys,

  financial advisors, and other agents shall terminate as of the Effective Date; provided, however,

  such attorneys and financial advisors shall be entitled to pursue their own Professional Claims and

  represent the Committee in connection with such Professional Claims.

            42.   Finality of Confirmation Order. This Confirmation Order is intended to be a Final

  Order and the period in which a notice of appeal must be filed shall commence upon the entry of

  this Confirmation Order on the docket of the Chapter 11 Cases.

            43.   Validity of Actions. If any provisions of this Confirmation Order are reversed,

  modified, vacated, or otherwise altered, such reversal, modification, vacatur, or alteration shall not

  impact the validity of any actions or obligations taken or incurred under or in connection with the

  Plan prior to the receipt of such an order, unless such actions or obligations are duly stayed pending

  appeal.

            44.   Substantial Consummation. The Debtors are authorized to consummate the Plan at

  any time after the entry of this Confirmation Order subject to satisfaction or waiver (by the required

  parties) of the conditions precedent to the Effective Date set forth in Article X of the Plan. The

  substantial consummation of the Plan, within the meaning of section 1101 of the Bankruptcy Code,

  is deemed to occur on the Effective Date.




                                                   39
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19            Entered 12/02/19 15:25:25       Page 40 of 124



          45.     Effectiveness of Confirmation Order. This Confirmation Order shall be effective

  upon the date of its entry, and the requirement that this Confirmation Order be stayed for a period

  of fourteen (14) days under Bankruptcy Rule 3020(e) shall not apply.

          46.     Applicable Non-Bankruptcy Law. Pursuant to sections 1123(a) and 1142(a) of the

  Bankruptcy Code, the provisions of this Confirmation Order, the Plan and any amendments or

  modifications thereto, duly made in accordance with the terms hereof, shall apply and be

  enforceable notwithstanding any otherwise applicable non-bankruptcy law.

          47.     Retention of Jurisdiction. Notwithstanding the entry of this Confirmation Order

  and the occurrence of the Effective Date, on and after the Effective Date, this Court shall retain

  exclusive jurisdiction over all matters arising out of, or related to, the Chapter 11 Cases and the

  Plan, including, without limitation, the releases set forth in Article IX of the Plan, pursuant to

  Article XII of the Plan.

                                      ###END OF ORDER###

  Submitted by:


  /s/ Gregory G. Hesse
  Gregory G. Hesse (Texas Bar No. 09549419)
  HUNTON ANDREWS KURTH LLP
  1445 Ross Avenue
  Suite 3700
  Dallas, Texas 75209
  Telephone: (214) 979-3000
  Email: ghesse@HuntonAK.com

  -and-

  Tyler P. Brown (admitted pro hac vice)
  Jason W. Harbour (admitted pro hac vice)
  HUNTON ANDREWS KURTH LLP
  Riverfront Plaza, East Tower
  951 East Byrd Street
  Richmond, Virginia 23219

                                                  40
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19   Entered 12/02/19 15:25:25   Page 41 of 124



  Telephone: (804) 788-8200
  Email: tpbrown@HuntonAK.com
         jharbour@ HuntonAK.com

  Counsel to the Debtors and
  Debtors in Possession




                                         41
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19   Entered 12/02/19 15:25:25   Page 42 of 124



                                      Exhibit A
                                        Plan
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1663
                        1523-1
                             Filed
                                Filed
                                    12/02/19
                                      09/26/19 Entered
                                                 Entered
                                                       12/02/19
                                                         09/26/19
                                                                15:25:25
                                                                  11:08:00 Page
                                                                             Page
                                                                                432ofof124
                                                                                        73



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


   In re:
                                                                 Chapter 11

   THINK FINANCE, LLC, et al.,                                   Case No. 17-33964 (HDH)

                                                                 (Jointly Administered)
   Debtors.1


              SECOND MODIFIED FIRST AMENDED CHAPTER 11 PLAN OF
            REORGANIZATION OF THINK FINANCE, LLC AND ITS SUBSIDIARY
                     DEBTORS AND DEBTORS IN POSSESSION



   Gregory G. Hesse (Texas Bar No. 09549419)                Tyler P. Brown (admitted pro hac vice)
   HUNTON ANDREWS KURTH LLP                                 Jason W. Harbour (admitted pro hac vice)
   1445 Ross Avenue                                         HUNTON ANDREWS KURTH LLP
   Suite 3700                                               Riverfront Plaza, East Tower
   Dallas, Texas 75209                                      951 East Byrd Street
   Telephone: (214) 979-3000                                Richmond, Virginia 23219
                                                            Telephone: (804) 788-8200


   Counsel to the Debtors and Debtors in
   Possession

   Dated: September 26, 2019




            1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
   number, are: Think Finance, LLC (3098), Think Finance SPV, LLC (4522), Financial U, LLC (1850), Tailwind
   Marketing, LLC (1602), TC Administrative Services, LLC (4558), TC Decision Sciences, LLC (8949), and TC
   Loan Service, LLC (3103).
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1663
                        1523-1
                             Filed
                                Filed
                                    12/02/19
                                      09/26/19 Entered
                                                 Entered
                                                       12/02/19
                                                         09/26/19
                                                                15:25:25
                                                                  11:08:00 Page
                                                                             Page
                                                                                443ofof124
                                                                                        73



                                                      TABLE OF CONTENTS

   ARTICLE I DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF
   TIME, GOVERNING LAW, AND OTHER REFERENCES .................................................. 1
      1.1.       Defined Terms............................................................................................................... 1
      1.2        Rules of Interpretation ............................................................................................... 18
      1.3        Computation of Time ................................................................................................. 19
      1.4        Governing Law ........................................................................................................... 19
      1.5        Reference to Monetary Figures ................................................................................. 19
      1.6        Controlling Document ................................................................................................ 19
   ARTICLE II ADMINISTRATIVE AND PRIORITY CLAIMS............................................ 19
      2.1        Administrative Claims ............................................................................................... 19
      2.2        Professional Claims .................................................................................................... 20
      2.3        Priority Tax Claims .................................................................................................... 21
   ARTICLE III CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND
   INTERESTS ................................................................................................................................ 22
      3.1        Classification of Claims and Interests ...................................................................... 22
      3.2        Treatment of Classes of Claims and Equity Interests ............................................. 22
      3.3        Special Provision Governing Unimpaired Claims ................................................... 25
      3.4        Elimination of Vacant Classes ................................................................................... 25
      3.5        Voting Classes; Presumed Acceptance by Non-Voting Classes ............................. 26
      3.6        Nationwide Consumer Borrower Settlement Class ................................................. 26
   ARTICLE IV PROVISIONS FOR IMPLEMENTATION OF THE PLAN ........................ 28
      4.1        Substantive Consolidation ......................................................................................... 28
      4.2        Restructuring Transactions ....................................................................................... 28
      4.3        Consumer Litigation Settlement ............................................................................... 29
      4.4        Corporate Action ........................................................................................................ 29
      4.5        Dissolution of the Debtors .......................................................................................... 30
      4.6        The Reorganized Debtor Assets ................................................................................ 30
      4.7        Funding and Administration of Reserve Accounts ................................................. 30
      4.8        Approval of Class Action Settlement ........................................................................ 31
      4.9        Consenting Defendants’ Cash Contribution ............................................................ 32
      4.10       Books and Records ..................................................................................................... 32
      4.11       Section 1145 Exemption ............................................................................................. 34
      4.12       Exemption from Certain Taxes and Fees ................................................................. 34
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1663
                        1523-1
                             Filed
                                Filed
                                    12/02/19
                                      09/26/19 Entered
                                                 Entered
                                                       12/02/19
                                                         09/26/19
                                                                15:25:25
                                                                  11:08:00 Page
                                                                             Page
                                                                                454ofof124
                                                                                        73



      4.13        Class Action Injunctive and Other Relief ................................................................ 35
      4.14        Pennsylvania AG Settlement ..................................................................................... 37
      4.15        CFPB Settlement ........................................................................................................ 37
      4.16        GPLS Secured Parties’ Settlement Contribution .................................................... 38
      4.17        Subordination ............................................................................................................. 38
      4.18        Cancellation of Notes, Instruments, Certificates, and Other Documents ............. 39
      4.19        Effectuating Documents; Further Transactions ...................................................... 39
      4.20        Incentive Plans and Employee and Retiree Benefits ............................................... 39
   ARTICLE V ................................................................................................................................ 40
      5.1         Establishment of the Litigation Trust ...................................................................... 40
      5.2         Transfer of Assets to the Litigation Trust ................................................................ 40
      5.3         Litigation Trust Funding ........................................................................................... 40
      5.4         Causes of Action ......................................................................................................... 40
      5.5         Litigation Trust Distributions ................................................................................... 42
      5.6         Litigation Trust Agreement ....................................................................................... 42
      5.7         Indemnification and Exculpation.............................................................................. 44
      5.8         Transfer of Tribal Property ...................................................................................... 44
   ARTICLE VI TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
   LEASES ....................................................................................................................................... 44
      6.1         Assumption and Rejection of Executory Contracts and Unexpired Leases ......... 44
      6.2         Insurance Policies ....................................................................................................... 45
      6.3         Cure of Defaults and Objections to Cure and Assumption .................................... 45
      6.4         Contracts and Leases Entered Into After the Petition Date ................................... 46
      6.5         Reservation of Rights ................................................................................................. 46
   ARTICLE VII PROVISIONS GOVERNING DISTRIBUTIONS ........................................ 47
      7.1         Distributions on Account of Claims Allowed as of the Effective Date .................. 47
      7.2         Special Rules for Distributions to Holders of Disputed Claims ............................. 47
      7.3         Delivery of Distributions ............................................................................................ 48
      7.4         Claims Paid or Payable by Third Parties ................................................................. 50
      7.5         Setoffs .......................................................................................................................... 51
   ARTICLE VIII PROCEDURES FOR RESOLVING DISPUTED CLAIMS ...................... 52
      8.1         Disputed Claims Process ............................................................................................ 52
      8.2         Prosecution of Objections to Claims ......................................................................... 52
      8.3         Estimation of Claims .................................................................................................. 53

                                                                           2
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1663
                        1523-1
                             Filed
                                Filed
                                    12/02/19
                                      09/26/19 Entered
                                                 Entered
                                                       12/02/19
                                                         09/26/19
                                                                15:25:25
                                                                  11:08:00 Page
                                                                             Page
                                                                                465ofof124
                                                                                        73



      8.4          Recoupment ................................................................................................................ 53
      8.5          No Interest ................................................................................................................... 53
      8.6          Disallowance of Claims .............................................................................................. 53
   ARTICLE IX EFFECT OF CONFIRMATION OF THE PLAN .......................................... 54
      9.1          Dissolution of the Committee .................................................................................... 54
      9.2          Discharge of Claims and Termination of Equity Interests ..................................... 54
      9.3          Releases by the Debtors ............................................................................................. 55
      9.4          Releases by Members of the Nationwide Consumer Borrower Settlement Class 56
      9.5          Releases by Releasing Parties. ................................................................................... 56
      9.6          Exculpation ................................................................................................................. 57
      9.7          Injunction .................................................................................................................... 58
      9.8          Protection Against Discriminatory Treatment ........................................................ 58
      9.9          Release of Liens .......................................................................................................... 58
      9.10         Reimbursement or Contribution .............................................................................. 59
      9.11         Releases........................................................................................................................ 59
   ARTICLE X CONDITIONS PRECEDENT TO THE EFFECTIVE DATE ........................ 59
      10.1         Conditions Precedent to the Effective Date ............................................................. 59
      10.2         Substantial Consummation ....................................................................................... 61
      10.3         Effect of Non-Occurrence of Conditions to Consummation .................................. 61
      10.4         Vacatur of Confirmation Order ................................................................................ 61
   ARTICLE XI MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN
   ....................................................................................................................................................... 61
      11.1         Modification of Plan ................................................................................................... 61
      11.2         Effect of Confirmation on Modifications ................................................................. 62
      11.3         Revocation or Withdrawal of Plan ........................................................................... 62
   ARTICLE XII RETENTION OF JURISDICTION................................................................ 62
   ARTICLE XIII MISCELLANEOUS PROVISIONS .............................................................. 64
      13.1         Additional Documents ................................................................................................ 64
      13.2         Payment of Statutory Fees ......................................................................................... 64
      13.3         Waiver of Federal Rule of Civil Procedure 62(a) .................................................... 64
      13.4         Reservation of Rights; Binding Effect ...................................................................... 64
      13.5         No Admission .............................................................................................................. 65
      13.6         Closing of Chapter 11 Cases ...................................................................................... 65
      13.7         Service of Documents ................................................................................................. 65

                                                                               3
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1663
                        1523-1
                             Filed
                                Filed
                                    12/02/19
                                      09/26/19 Entered
                                                 Entered
                                                       12/02/19
                                                         09/26/19
                                                                15:25:25
                                                                  11:08:00 Page
                                                                             Page
                                                                                476ofof124
                                                                                        73



     13.8      Term of Injunctions or Stays ..................................................................................... 66
     13.9      Entire Agreement ....................................................................................................... 66
     13.10 Plan Supplement Exhibits.......................................................................................... 66
     13.11 Non-Severability ......................................................................................................... 66




                                                                    4
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1663
                        1523-1
                             Filed
                                Filed
                                    12/02/19
                                      09/26/19 Entered
                                                 Entered
                                                       12/02/19
                                                         09/26/19
                                                                15:25:25
                                                                  11:08:00 Page
                                                                             Page
                                                                                487ofof124
                                                                                        73



                                          INTRODUCTION

          Think Finance, LLC, and its subsidiary debtors and debtors in possession in the above-
   captioned chapter 11 cases jointly propose this Plan. The Debtors seek to consummate the
   Restructuring on the Effective Date of the Plan. Each Debtor is a proponent of the Plan within
   the meaning of section 1129 of the Bankruptcy Code. The Plan contemplates substantive
   consolidation of the Debtors for the purposes of voting, allowance of claims, and distributions to
   holders of Allowed Claims. Reference is made to the Disclosure Statement for a discussion of
   the Debtors’ history, business, operations, projections, risk factors, a summary and analysis of
   this Plan, the Restructuring, and certain related matters. As indicated in the Disclosure
   Statement, the Debtors and the Committee support the Plan and recommend that all holders of
   impaired Claims that are entitled to vote accept the Plan.

                                             ARTICLE I

      DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME,
                 GOVERNING LAW, AND OTHER REFERENCES

      1.1. Defined Terms

         1.1.1. “AAA” means that certain Eleventh Amended and Restated Administrative
   Agency Agreements, dated as of July 7, 2016, by and between GPL Servicing Ltd. and TC
   Administrative Services, LLC, and any amendments thereto.

         1.1.2. “Administrative and Priority Claims Estimate” means an estimated amount of
   Allowed Administrative Expense Claims and Priority Claims for the purposes of establishing the
   Administrative and Priority Claims Reserve.

           1.1.3. “Administrative and Priority Claims Reserve” means the amount to be held by the
   Litigation Trustee in reserve for the payment of Allowed Administrative and Priority Claims.

           1.1.4. “Administrative Expense Claim” means a Claim against a Debtor for the costs and
   expenses of administration of the Chapter 11 Cases arising on or prior to the Effective Date
   pursuant to sections 328, 330, or 503(b) of the Bankruptcy Code and entitled to priority pursuant
   to sections 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, other than Substantial
   Contribution Claims.

           1.1.5. “Administrative Expense Claims Bar Date” means the last date by which a request
   for payment of an Administrative Expense Claim may be filed, which date is thirty (30) days
   after the Effective Date.

           1.1.6. “Administrative Claims Objection Deadline” means the last day for filing an
   objection to any request for the payment of an Administrative Claim, which shall be the later of
   (a) one hundred twenty (120) days after the Effective Date or (b) such other date specified in this
   Plan or ordered by the Bankruptcy Court.

           1.1.7. “Affiliate” means, with respect to any Person, any other Person that directly or
   indirectly, including through one or more intermediaries, controls, is controlled by or is under
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1663
                        1523-1
                             Filed
                                Filed
                                    12/02/19
                                      09/26/19 Entered
                                                 Entered
                                                       12/02/19
                                                         09/26/19
                                                                15:25:25
                                                                  11:08:00 Page
                                                                             Page
                                                                                498ofof124
                                                                                        73



   common control with, such first Person. For the purposes of this definition, “control” (including,
   with correlative meanings, the terms “controlling,” “controlled by” and “under common control
   with”), when used with respect to any Person, means the power to direct or cause the direction of
   the management or policies of such Person, directly or indirectly, whether through the ownership
   of voting securities, by Contract or otherwise.

         1.1.8. “Allowed” means, as to a Claim, a Claim allowed under the Plan, under the
   Bankruptcy Code, or by a Final Order, as applicable.

           1.1.9. “Assumption Schedule” means the schedule of Executory Contracts and
   Unexpired Leases in the Plan Supplement, as may be amended from time to time, setting forth
   certain Executory Contracts and Unexpired Leases for assumption and assignment to the
   Reorganized Debtors as of the Effective Date under section 365 of the Bankruptcy Code.

          1.1.10. “Avoidance Actions” means claims of the Estates arising under sections 544, 547
   or 548 of the Bankruptcy Code and, solely to the extent related to the foregoing, section 550 of
   the Bankruptcy Code.

          1.1.11. “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–
   1532, as may be amended from time to time.

           1.1.12. “Bankruptcy Court” means the United States Bankruptcy Court for the Northern
   District of Texas or such other court having jurisdiction over the Chapter 11 Cases.

          1.1.13. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
   promulgated by the United States Supreme Court under section 2075 of title 28 of the United
   States Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases and the local rules and
   judge-specific guidelines of the Bankruptcy Court.

           1.1.14. “Bar Date Order” means the Order (I) Establishing Bar Dates for Filing Proofs
   of Claim, (II) Approving Proof of Claim Forms, (III) Approving the Form and Manner of Notice
   Thereof, and (IV) Providing Certain Supplemental Relief, approved and entered by the
   Bankruptcy Court on November 21, 2017 [Doc. No. 137], as the same may be amended from
   time to time.

          1.1.15. “Business Day” means any day other than a Saturday, Sunday or other day on
   which commercial banks are authorized or required to close under the Laws of, or are in fact
   generally closed in, the state of New York.

           1.1.16. “Cash” means the legal tender of the United States of America or the equivalent
   thereof, including bank deposits and checks.

          1.1.17. “Cash Collateral Order” means the Order Authorizing the Debtors to Use Cash
   Collateral, Granting Adequate Protection and Related Relief [Doc. No. 182] entered by the
   Bankruptcy Court on December 7, 2017.

         1.1.18. “Causes of Action” means any action, Claim, cause of action, controversy,
   demand, right, action, Lien, indemnity, Equity Interest, guaranty, suit, obligation, liability,
                                               2
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1663
                        1523-1
                             Filed
                                Filed
                                    12/02/19
                                      09/26/19 Entered
                                                 Entered
                                                       12/02/19
                                                         09/26/19
                                                                15:25:25
                                                                  11:08:00 Page
                                                                             Page
                                                                                509ofof124
                                                                                        73



   damage, judgment, account, defense, offset, power, privilege, license, and franchise of any kind
   or character whatsoever that are property of the Debtors’ estates under 11 U.S.C. § 541, whether
   known or unknown, contingent or noncontingent, matured or unmatured, suspected or
   unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured, asserted
   or unasserted, assertable directly or derivatively, in contract or in tort, in law or in equity, arising
   under the statutes or administration regulations of any jurisdiction, or pursuant to any other
   theory of law. Such causes of action shall include, by example only and without limitation, (i)
   avoidance actions, (ii) actions under 11 U.S.C. §§ 544, 545, 547, 548, 550 and/or 553 and any
   state law equivalents, (iii) commercial tort claims, (iv) any right of setoff, counterclaim or
   recoupment, and (v) the right to object to Claims or Equity Interests (subject to the provisions of
   the Plan). These include, among others, (a) actions against entities which spun off from the
   Debtors between 2012 and the Petition Date totaling, the Committee asserts, in excess of $245.0
   million, and (b) actions against all current and former shareholders and/or members of the
   Debtors totaling, the Committee asserts, in excess of $59.0 million. Notwithstanding anything
   else in the Term Sheet, the Disclosure Statement, the Plan or the Confirmation Order, Cause(s)
   of Action transferred to the Litigation Trust shall not include any Claims or Causes of Action
   against Released Parties or any of the obligations or assets included in the Reorganized Debtor
   Assets.

          1.1.19. “Certificate” means any instrument evidencing a Claim.

          1.1.20. “CFPB” means the Consumer Financial Protection Bureau.

         1.1.21. “CFPB Administrative Expense Claim” means an Allowed Administrative
   Expense Claim in favor of the CFPB in the aggregate amount of $7.00.

          1.1.22. “CFPB Consent Order” means the consent order attached to the Disclosure
   Statement as Exhibit D, resolving the CFPB Litigation.

          1.1.23. “CFPB Litigation” means Consumer Financial Protection Bureau v. Think
   Finance, LLC et al, Case No. 4:17-cv-00127-BMM (D. Mont.).

          1.1.24. “CFPB Regulatory Claim” means any Claim against the Debtors arising under,
   derived from, based on, or related to the CFPB Litigation.

          1.1.25. “CFPB Settlement” means the settlement of the CFPB Regulatory Claim as
   provided in Article 4.15 of the Plan.

          1.1.26. “Chapter 11 Cases” means the jointly administered Chapter 11 Cases pending for
   the Debtors in the Bankruptcy Court.

           1.1.27. “Claim” means an actual or alleged (a) right to payment, whether or not such right
   is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
   disputed, undisputed, legal, equitable, secured, or unsecured and calculated together with all
   applicable accrued interest, fees and commission due, owing or incurred from time to time or
   (b) right to an equitable remedy for breach of performance if such breach gives rise to a right to
   payment, whether or not such right to an equitable remedy is reduced to judgment, fixed,

                                                      3
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                51 of
                                                                                   10124
                                                                                      of
                                           73


   contingent, matured, unmatured, disputed, undisputed, secured, or unsecured. For the avoidance
   of doubt, this Plan’s definition of “Claim” is no less broad than the definition of “claim” as
   defined in section 101(5) of the Bankruptcy Code.

          1.1.28. “Claims Agent” means American Legal Claims Services, LLC, the duly appointed
   Claims, Noticing and Balloting Agent in these Bankruptcy Cases.

           1.1.29. “Claims Register” means the official register of Claims against and Equity
   Interests in the Debtors maintained by the Claims Agent.

           1.1.30. “Class” means a category of holders of Claims or Interests under section 1122(a)
   of the Bankruptcy Code.

           1.1.31. “Class Action Injunctive and Other Relief” means the relief set forth in Article
   4.13 of the Plan.

         1.1.32. ‘Class Administrator” means the administrator for the Nationwide Consumer
   Borrower Settlement Class appointed pursuant to the Preliminary Approval Order.

           1.1.33. “Class Notice” means the form of notice to be disseminated pursuant to the
   Preliminary Approval Order to Nationwide Consumer Borrowers, which, among other things,
   will permit Nationwide Consumer Borrowers to opt out of or object to the Nationwide Consumer
   Borrower Settlement Class and/or the Settlement.

          1.1.34. “Committee” means the Official Unsecured Creditors’ Committee appointed in
   the Chapter 11 Cases pursuant to the Amended Appointment of the Official Unsecured Creditors’
   Committee [Docket No. 148].

          1.1.35. “Compensation Procedures” means the procedures for the payment of
   Professional Fees approved by the Bankruptcy Court in the Order Granting Motion of Debtors
   and Debtors and Debtors-in-Possession to Establish Procedures for the Interim Compensation
   and Reimbursement of Expenses for Professionals [Doc. No. 207].

          1.1.36. “Confirmation” means the entry of the Confirmation Order on the docket of the
   Chapter 11 Cases.

          1.1.37. “Confirmation Date” means the date on which the Bankruptcy Court enters the
   Confirmation Order on the docket of the Chapter 11 Cases within the meaning of Bankruptcy
   Rules 5003 and 9021.

           1.1.38. “Confirmation Hearing” means the hearing(s) before the Bankruptcy Court under
   section 1128 of the Bankruptcy Code at which the Debtors seek entry of the Confirmation Order.

          1.1.39. “Confirmation Order” means the order of the Bankruptcy Court confirming the
   Plan under section 1129 of the Bankruptcy Code.

          1.1.40. “Consenting Defendants” means, collectively, the GPLS Secured Parties and any
   other defendants (whether currently or hereafter named) or potential defendants in the Pending
                                                  4
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                52 of
                                                                                   11124
                                                                                      of
                                           73


   Litigation who reach or have reached a settlement agreement acceptable to the Consenting
   Stakeholders and have agreed to be parties to the Term Sheet.

           1.1.41. “Consenting Defendants’ Cash Contribution” means the funds, if any, to be paid
   to the Litigation Trust by any Consenting Defendants (other than the GPLS Secured Parties) on
   the Effective Date in amounts to be agreed upon by the Consenting Plaintiffs and each
   Consenting Defendant in accordance with each such Consenting Defendant’s agreed-upon
   payment allocation of the Consenting Defendants’ Cash Contribution.

          1.1.42. “Consenting Plaintiffs” means the plaintiffs in the Pending Litigation.

         1.1.43. “Consenting Stakeholders” means the Consenting Plaintiffs, the Committee, the
   GPLS Secured Parties, and all Consenting Defendants.

          1.1.44. “Consumer Borrower Claims” means any Claim of any of the Nationwide
   Consumer Borrowers who are members of, and do not opt out from, the Nationwide Consumer
   Borrower Settlement Class, against any Debtor or any Consenting Defendant, including any
   claims arising under, derived from, based on, or related to any Consumer Borrower Litigation.

         1.1.45. “Consumer Borrower Litigation” means the list of cases under “Consumer
   Borrower Litigation” set forth on Exhibit C to the Disclosure Statement.

          1.1.46. “Cortex” means Cortex Holdings, LLC.

           1.1.47. “Consumer Litigation Settlement” means the settlement among the Settling
   Parties which is to be consummated through confirmation of this Plan.

          1.1.48. “Consummation” means the occurrence of the Effective Date.

           1.1.49. “Contract” means any written or oral contract, agreement, indenture, note, bond,
   loan, lease, sublease, mortgage, license, sublicense, obligation or other binding arrangement of
   any kind.

          1.1.50. “Creditor” has the meaning set forth in section 101(10) of the Bankruptcy Code.

           1.1.51. “Cure” means a Claim (unless waived or modified by the applicable counterparty)
   based upon a Debtor’s defaults under an Executory Contract or an Unexpired Lease assumed by
   such Debtor under section 365 of the Bankruptcy Code, other than a default that is not required
   to be cured pursuant to section 365(b)(2) of the Bankruptcy Code.

          1.1.52. “Cure Notice” means notices to be provided to non-debtor parties to Executory
   Contracts and Unexpired Leases identifying the Cure payments for Executory Contracts and
   Unexpired Leases that the Debtors propose to assume as part of the Plan.

          1.1.53. “Cure Objection Deadline” means the deadline established by the Bankruptcy
   Court by which non-debtor parties to Executory Contracts and Unexpired Leases that the
   Debtors propose to assume as part of the Plan must object to (i) the Cure proposed by the
   Debtors and (ii) the proposed assumption of the Executory Contracts and Unexpired Leases.
                                                   5
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                53 of
                                                                                   12124
                                                                                      of
                                           73


          1.1.54. “Debtor” means a debtor and debtor-in-possession in the Chapter 11 Cases.

          1.1.55. “Debtors” means all debtors and debtors-in-possession in the Chapter 11 Cases.

           1.1.56. “Definitive Documents” means the documents governing the Restructuring
   Transaction, which include (a) the Term Sheet; (b) the Plan (and all exhibits); (c) the
   Confirmation Order and pleadings in support of entry of the Confirmation Order; (d) the
   Disclosure Statement and pleadings in support of the Disclosure Statement; (e) the Plan
   Solicitation Materials; (f) any order of the Bankruptcy Court approving the Disclosure Statement
   and the other Plan Solicitation Materials; and (g) the Plan Supplement.

          1.1.57. “Disclosure Statement” means a disclosure statement, including any exhibits,
   appendices, related documents, ballots, and procedures related to the solicitation of votes to
   accept or reject the Plan, in each case, as amended, supplemented, or otherwise modified from
   time to time in accordance with the terms hereof, and that is prepared and distributed in
   accordance with, among other things, sections 1125, 1126(b), and 1145 of the Bankruptcy Code,
   Rule 3018 of the Federal Rules of Bankruptcy Procedure, and other applicable law.

           1.1.58. “Disputed” means, as to a Claim or an Interest, a Claim or an Interest: (a) that is
   not Allowed; (b) that is not disallowed under the Plan, the Bankruptcy Code, or a Final Order, as
   applicable; and (c) with respect to which a party in interest has filed a Proof of Claim or
   otherwise made a written request to a Debtor for payment, without any further notice to or
   action, order, or approval of the Bankruptcy Court.

           1.1.59. “Disputed General Unsecured Claims Reserve” means the amount to be held by
   the Litigation Trustee in reserve for the payment of Disputed General Unsecured Claims.

           1.1.60. “Distribution” means any initial or subsequent payment or transfer made under
   the Plan.

          1.1.61. “Distribution Date” means, except as otherwise set forth herein, the date or dates,
   on or after the Effective Date, upon which the Litigation Trustee or its designee shall make
   Distributions to holders of Allowed Claims entitled to receive Distributions under the Plan.

           1.1.62. “Effective Date” means the date on which the terms and conditions set forth in
   Article 10.1 of the Plan have occurred.

           1.1.63. “Eligible Tribal Loan” means loans issued by Plain Green prior to June 1, 2016,
   Great Plains prior to May 6, 2017, or MobiLoans prior to May 6, 2017, in each case in which
   GPLS purchased a participation interest, provided, further, that each draw on loans issued by
   MobiLoans shall be treated as a separate Eligible Tribal Loan. In addition, this shall also mean
   loans to Pennsylvania Borrowers who obtained a consumer loan between February 1, 2009, and
   December 31, 2010, from First Bank of Delaware with respect to which loan certain of the
   Debtors provided services.




                                                   6
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                54 of
                                                                                   13124
                                                                                      of
                                           73


           1.1.64. “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code, and
   for the avoidance of doubt is understood and intended by the parties to include, without
   limitation, any federally recognized Indian Tribe.

           1.1.65. “Equity Interests” means, collectively, the shares (or any class thereof), common
   stock, preferred stock, limited liability company interests, and any other equity, ownership, or
   profits interests of any Debtor, and options, warrants, rights, or other securities or agreements to
   acquire or subscribe for, or which are convertible into the shares (or any class thereof) of,
   common stock, preferred stock, limited liability company interests, or other equity, ownership, or
   profits interests of any Debtor (in each case whether or not arising under or in connection with
   any employment agreement).

         1.1.66. “Escrow Agent” means the Bankruptcy Court approved agent for the Escrow
   Account.

          1.1.67. “Escrow Account” means that certain escrow account at Metropolitan
   Commercial Bank in the name of David Baker, Managing Partner, CTP, at Aurora Management
   Partners established pursuant to the terms of the Agreed Order [APN 17-3016, Doc No. 22]
   entered by the Bankruptcy Court on October 31, 2017.

          1.1.68. “Escrow Funds” means the funds held in the Escrow Account.

         1.1.69. “Estate” means the estate of any Debtor created under sections 301 and 541 of the
   Bankruptcy Code upon the commencement of the applicable Debtor’s Chapter 11 Case.

           1.1.70. “Exculpated Parties” means collectively, (a) the Released Parties; (b) the
   Committee and its members; (c) American Legal Claims Services, LLC; (d) for the avoidance of
   doubt, each of the GPLS Secured Parties; and (e) the following professionals: (1) Alvarez &
   Marsal North America, LLC; (2) Hunton Andrews Kurth LLP; (3) Goodwin Procter LLP; (4)
   Eversheds Sutherland (US) LLP; (5) Browning Kaleczyz Berry & Hoven P.C.; (6) Schnader
   Harrison Segal & Lewis LLP; (7) Teneo Capital LLC; (8) Cole Schotz P.C.; (9) Kelly & Guzzo,
   P.L.C,; (10) Consumer Litigation Associates, P.C.; (11) Tycko & Zavareei, LLP; (12) Kellett &
   Bartholow, PLLC; (13) Lowenstein Sandler LLP; (14) Gravel & Shea PC; (15) Berman Tabacco;
   (16) Loewinsohn Flegle Deary Simon LLP; (17) Langer Grogan & Diver, P.C.; and (18) Ross &
   Smith, PC; (19) FTI Consulting, Inc.; (20) Kirkland & Ellis LLP; (21) Squire Patton Boggs (US)
   LLP; (22) Katten Muchin Rosenman LLP; (23) Ballard Spahr LLP; (24) Primmer Piper
   Eggleston & Cramer PC; (25) Bush Ross, P.A.; (26) McGuireWoods LLP; (27) Thomson
   Reuters Corp.; (28) Lighthouse eDiscovery, Inc.; (29) Goldberg Kohn Ltd.; (30) Kaplan Leaman
   & Wolfe Court Reporters; (31) Gerson Lehrman Group, Inc.; (32) Legalpeople LLC; (33) Smith
   Moore Leatherwood LLP; (34) Fox Rothschild LLP; (35) TransPerfect; (36) RANE Corp.; (37)
   Potter Anderson Corroon LLP; (38) Jackson Walker LLP; and (39) Huseby, Inc.

           1.1.71. “Executory Contract” means a contract to which one or more of the Debtors is a
   party that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

          1.1.72. “FF&E” means all furniture, fixtures, equipment and interests therein, including
   without limitation, inventory, materials, supplies, writings, machinery, computers and
                                                    7
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                55 of
                                                                                   14124
                                                                                      of
                                           73


   accessories, servers, hardware, disk drives, office equipment, communications equipment, leased
   or owned vehicles, and other tangible personal property utilized in the Debtors’ businesses.
   FF&E shall not include GPL, MobiLoans and PGL Property.

          1.1.73. “Final Fairness Approval Order” means that Order granting final approval of the
   Settlement pursuant to Fed. R. Civ. P. 23(e) and/or Fed. R. Bankr. P. 7023(e).

          1.1.74. “Final Decree” means the decree contemplated under Bankruptcy Rule 3022.

           1.1.75. “Final Order” means, as applicable, an order or judgment of the Bankruptcy
   Court or other court of competent jurisdiction with respect to the relevant subject matter that has
   not been reversed, stayed, modified, or amended, and as to which the time to seek leave to
   appeal, appeal or seek certiorari has expired and no application for leave to appeal, appeal or
   petition for certiorari has been timely taken, or filed, or as to which any application for leave to
   appeal or appeal that has been taken or any petition for certiorari that has been or may be filed
   has been resolved by the highest court to which the order or judgment could be appealed or from
   which certiorari could be sought or the new trial, reargument, or rehearing shall have been
   denied, resulted in no modification of such order, or has otherwise been dismissed with
   prejudice.

          1.1.76. “General Unsecured Claim” means any Claim against a Debtor other than an
   Administrative Expense Claim, a Priority Tax Claim, a Priority Non-Tax Claim, an Other
   Secured Claim, a GPLS Claim, a Consumer Borrower Claim, a Pennsylvania Regulatory Claim,
   a CFPB Regulatory Claim, a Substantial Contribution Claim, a Professional Claim or a Section
   510(b) Claim.

           1.1.77. “General Unsecured Claims Cash Pool” means a cash distribution pool in a fixed
   amount for distributions to holders of Allowed General Unsecured Claims. On the Effective
   Date, the General Unsecured Claims Cash Pool shall be funded with cash in an amount at least
   equal to $3.0 million.

         1.1.78. “Governmental Unit” has the meaning set forth in section 101(27) of the
   Bankruptcy Code.

          1.1.79. “GPLS” means GPL Servicing, Ltd.

          1.1.80. “GPLS Claims” means the disputed, unliquidated and contingent Claims asserted
   against the Debtors by the GPLS Secured Parties, including any Claims arising under, derived
   from, based on, or related to any asserted right to payment under the GPLS Transaction
   Documents, or the proofs of claim filed by GPL Servicing, Ltd., GPL Servicing Agent, LLC,
   Victory Park Capital Advisors, LLC, or Victory Park Management, LLC.

          1.1.81. “GPLS Holdback Account” means, collectively and as the context requires, the
   three prior GPLS accounts at Citibank N.A. that held, and the GPLS account at Canadian
   Imperial Bank of Commerce that holds, the “GPLS Holdback,” as that term is defined in the
   Order Granting Preliminary Injunction [A.P. No. 17-3106, Doc. No. 73].


                                                    8
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                56 of
                                                                                   15124
                                                                                      of
                                           73


        1.1.82. “GPLS Insurance Carriers” means Endurance American Specialty Insurance
   Company (Policy Number FIP100101226400), XL Specialty Insurance Company (Policy
   Number ELU147084-16) Zurich (Policy Number EOC 0160733-00), and Arch Insurance
   Company (Policy Number AAX 9300313-00).

           1.1.83. “GPLS Secured Parties” means, collectively, (a) GPL Servicing, Ltd., (b) GPL
   Servicing Agent, LLC, (c) Victory Park Capital Advisors, LLC, (d) Victory Park Management,
   LLC, (e) the GPLS Insurance Carriers (solely with respect to the Releases), and (f) for each of
   the foregoing (a)–(e), their respective current, former, and future Related Non-Debtor Parties,
   including, without limitation, for avoidance of doubt, Scott Zemnick, Tom Welch, and Jeffrey
   Schneider. The use of the term “Secured” in the term “GPLS Secured Parties” is not an
   admission by any party that the “GPLS Secured Parties” in fact hold a secured claim.

           1.1.84. “GPLS Transaction Documents” means the AAA, GSA, the Participation
   Agreements (as defined in the GSA) and each of the other agreements, documents, certificates,
   or other instruments delivered in connection with the transactions contemplated thereby.

          1.1.85. “Great Plains” means Great Plains Lending, LLC.

          1.1.86. “Great Plains Reserve Amount” means the amount due from Great Plains to
   GPLS as the “Reserve Amount,” as such term is defined in that certain Participation Agreement,
   dated as of December 1, 2015, between Great Plains and GPLS.

         1.1.87. “GSA” means that certain Fourth Amended and Restated Guaranty and Security
   Agreement, dated as of April 2, 2013 (as amended from time to time).

          1.1.88. “Haynes Note” means that certain Promissory Note, dated as of June 18, 2015, as
   amended, issued by Haynes Investments, Inc. to Think Finance, Inc., and any payments received
   by or on behalf of the Debtors on such Promissory Note between the execution of the Term
   Sheet and the Effective Date.

         1.1.89. “Impaired” means, with respect to any Class of Claims, a Claim that is not
   Unimpaired.

           1.1.90. “Initial Distribution Date” means, the date of the initial Distribution to holders of
   Allowed Claims other than members of the Nationwide Consumer Borrower Settlement Class,
   which date, unless otherwise set forth in the Plan, shall not be more than ninety (90) days after
   the Effective Date.

          1.1.91. “Insider” has the meaning set forth in section 101(31) of the Bankruptcy Code.

           1.1.92. “Insurance Rights” means all of the Debtors’ rights under their insurance policies,
   including any directors’ and officers’ policies, and under applicable law against their insurance
   carriers concerning such insurance policies, and any proceeds of such policies received by the
   Debtors as an insured after December 31, 2018.

           1.1.93. “Intellectual Property” means without limitation all of the following: (i) all
   patents; (ii) all know-how, work product, trade secrets, inventions (whether patentable or
                                                 9
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                57 of
                                                                                   16124
                                                                                      of
                                           73


   otherwise), data, information, processes, techniques, procedures, compositions, devices,
   methods, formulas, protocols and information, whether patentable or not; (iii) all software,
   source code, object code, system diagrams and architecture, flow charts, algorithms and all other
   information technology; (iv) all works of authorship, copyrightable works, copyrights and
   applications, registrations and renewals; (v) all logos, trademarks, service marks, domain names,
   and all applications and registrations relating thereto; (vi) all other proprietary rights; (vii) all
   regulatory exclusivities, patent extensions, supplemental protection certificates or the like; and
   (viii) all copies and tangible embodiments of each and all of the foregoing utilized in the
   Debtors’ businesses. Notwithstanding the above, Intellectual Property shall not include the
   Tribal Property.

          1.1.94. “Intercompany Claim” means any Claim held by a Debtor against another Debtor.

           1.1.95. “Intercompany Receivables” means all amounts due to any of the Debtors from
   their non-Debtor affiliates including, without limitation, (i) Cortex service payments, (ii) the
   Cortex note and (iii) TF Holdings debt; provided, for the avoidance of doubt, that Cortex service
   payments received by the Debtors prior to the Effective Date would be treated like other general
   cash of the debtors pursuant to the Plan, as contemplated by the Term Sheet.

          1.1.96. “Jora” means Jora Credit Holdings, LLC.

            1.1.97. “Law” means any federal, state, local, or foreign law (including common law),
   statute, code, ordinance, rule, or regulation, in each case, that is validly adopted, promulgated, or
   issued by a governmental authority of competent jurisdiction.

          1.1.98. “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

          1.1.99. “Litigation Trust” means the trust established pursuant to Article V of this Plan to,
   among other things, hold the Litigation Trust Assets, prosecute Causes of Action, object to
   Claims and make distributions pursuant to the Plan and Litigation Trust Agreement.

           1.1.100.        “Litigation Trust Agreement” means that certain Litigation Trust
   Agreement, which shall be included in the Plan Supplement, governing the duties and scope of
   authority of the Litigation Trustee.

           1.1.101.        “Litigation Trust Assets” means the assets and property held in trust by the
   Litigation Trustee for the benefit of the holders of Allowed Consumer Borrower Claims pursuant
   to the Litigation Trust Agreement.

          1.1.102.        “Litigation Trust Initial Funding” means all remaining Cash in the Estates
   immediately after the funding of the Reserve Accounts and the payment of any other amounts
   required by the Plan, including pursuant to Article 4.6 of the Plan.

         1.1.103.      “Litigation Trust Oversight Board” or “LTOB” means the board charged
   with overseeing the Litigation Trust pursuant to and as set forth in the Litigation Trust
   Agreement.


                                                    10
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                58 of
                                                                                   17124
                                                                                      of
                                           73


          1.1.104.         “Litigation Trustee” means the Honorable Russell F. Nelms, U.S.
   Bankruptcy Judge for the Northern District of Texas (ret.), and any successor trustee appointed
   pursuant to the Litigation Trust Agreement.

         1.1.105.      “Marlin Administrative Expense Claim” means an Allowed
   Administrative Expense Claim of Marlin & Associates Holding LLC against the Debtors in the
   amount of $50,000.

          1.1.106.       “MobiLoans” means MobiLoans, LLC.

           1.1.107.        “Mobiloans Note” means that certain Subordinated Term Note, dated May
   10, 2017, by MobiLoans in favor of GPLS with a face value of $6,795,000, and all directly
   related agreements, including that certain (a) Subordinated Loan Agreement, dated May 10,
   2017, by and between MobiLoans and GPLS, (b) Security Agreement, dated May 10, 2017 by
   and between MobiLoans and GPLS, which provides for a subordinated security interest in
   substantially all of, but only, the assets of MobiLoans, (c) Administrative Services Agreement,
   dated May 10, 2017, by and between GPLS and AHG Fund Investors, LLC, (d) Intercreditor
   Agreement, dated May 10, 2017, by and between GPLS and AHG Fund Investors, LLC, and (e)
   Subordination Agreement, dated May 10, 2017, by and between GPLS and the Senior Lender to
   such Subordination Agreement, and any payments received by or on behalf of GPLS on such
   MobiLoans Note between the execution of the Term Sheet and the Effective Date.

           1.1.108.      “Nationwide Class Counsel” means the consortium of the following firms
   representing the Nationwide Consumer Borrower Settlement Class: (i) Kelly & Guzzo, P.L.C.;
   (ii) Consumer Litigation Associates, P.C.; (iii) Lowenstein Sandler; and (iv) Tycko & Zavareei,
   LLP.

          1.1.109.        “Nationwide Consumer Borrower” means any Person, including their
   successors and assigns and Persons holding or exercising any relevant legal rights of such
   Person, who received an Eligible Tribal Loan. The term shall be synonymous with member,
   when referring to members of the Nationwide Consumer Borrower Settlement Class. For
   purposes of this Plan, each Nationwide Consumer Borrower shall be treated as a single member
   of the Nationwide Consumer Borrower Settlement Class but, for each Borrower who has not
   opted out, each Eligible Tribal Loan he or she received will be considered separately when
   making any distribution or providing any other benefit.

           1.1.110.        “Nationwide Consumer Borrower Settlement Class” means a class of
   Nationwide Consumer Borrowers certified for settlement purposes only, the makeup of which is
   set forth in the Preliminary Approval Order.

          1.1.111.       “Nationwide Consumer Borrower Settlement Class Representatives”
   means the representatives of the Nationwide Consumer Borrower Settlement Class appointed
   pursuant to the Preliminary Approval Order.

            1.1.112.      “Non-Estate Causes of Action” means any action, Claim, cause of action,
   controversy, demand, right, action, Lien, indemnity, Equity Interest, guaranty, suit, obligation,
   liability, damage, judgment, account, defense, offset, power, privilege, license, and franchise of
                                                  11
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                59 of
                                                                                   18124
                                                                                      of
                                           73


   any kind or character whatsoever that are not property of the Debtors’ estates under 11 U.S.C. §
   541, whether known, unknown, contingent or noncontingent, matured or unmatured, suspected
   or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured,
   assertable directly or derivatively, in contract or in tort, in law or in equity, or pursuant to any
   other theory of law.

           1.1.113.      “Non-Released Parties” means Elevate Credit, Inc., Kenneth Rees,
   Stephen Haynes, Haynes Investments, LLC, Sovereign Business Solutions, LLC, Mike Stinson,
   Linda Stinson (except to the extent released in her capacity as a former director or officer), The
   Stinson 2009 Grantor Retained Annuity Trust, 7HBF No. 2, LTD, Sequoia Capital Operations,
   LLC, Sequoia Capital Franchise Partners, LP, Sequoia Capital Growth Fund III, LP, Sequoia
   Entrepreneurs Annex Fund, LP, Sequoia Capital Growth III Principals Fund, LLC, Sequoia
   Capital Franchise Fund, LP, Sequoia Capital Growth Partners III, LP, Startup Capital Ventures,
   LP, Stephen J. Shaper (except to the extent released in his capacity as a former director or
   officer), John Drew (except to the extent released in his capacity as a former director or officer),
   TCV, LP, TCV Member Fund, LP, Technology Crossover Ventures, TCV V L.P., Technology
   Crossover Management V, LLC, Alan H. Ginsberg, and any other Entity that is not defined
   herein as a Released Party. Notwithstanding anything to the contrary in the Plan, the
   Confirmation Order, or any other Plan Document, no Non-Released Party shall be a
   Released Party at any time or for any reason.

           1.1.114.      “Non-Released/Non-Exculpated Parties” means the Non-Released Parties
   that are not Exculpated Parties. Notwithstanding anything to the contrary in the Plan, the
   Confirmation Order, or any other Plan Document, no Causes of Action or Non-Estate
   Causes of Action held by any Entity against any Non-Released/Non-Exculpated Party shall
   be released, waived, enjoined, or otherwise adversely impacted by any release, injunction,
   exculpation, or other provision of the Plan, the Confirmation Order, or any other Plan
   Document. For the avoidance of doubt, all of the Debtors’ Causes of Action against the
   Non-Released/Non-Exculpated Parties constitute Causes of Action.

         1.1.115.     “Opt-Out Consumer Borrower Claim” means any claim of a holder of a
   Consumer Borrower Claim who timely and properly elects to opt out of the Nationwide
   Consumer Borrower Settlement Class.

          1.1.116.       “Opt-Out General Unsecured Claim” means any claim of a holder of a
   General Unsecured Claim (other than the CFPB, Pennsylvania AG and National Consumer
   Borrower Settlement Class) that timely and properly elects to opt out of the Third Party Release
   by voting to reject the Plan, or returning a ballot that otherwise opts out of the Third Party
   Release.

         1.1.117.       “Other Priority Claim” means any unsecured claim entitled to priority in
   repayment pursuant to section 507 of the Bankruptcy Code that is not a Priority Tax Claim or
   Administrative Expense Claim.

          1.1.118.      “Other Secured Claim” means any Secured Claim other than a Secured
   Tax Claim or the Claims of the GPLS Secured Parties.

                                                   12
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                60 of
                                                                                   19124
                                                                                      of
                                           73


          1.1.119.      “Pending Litigation” means the “Pending Litigation” identified in Annex
   A to the Term Sheet.

          1.1.120.        “Pennsylvania” means the Commonwealth of Pennsylvania.

        1.1.121.      “Pennsylvania AG” means the Office of the Attorney General for the
   Commonwealth of Pennsylvania, which is the designated holder of the Claims of Pennsylvania.

          1.1.122.     “Pennsylvania AG Administrative Expense Claim” means an Allowed
   Administrative Expense Claim of the Pennsylvania AG against the Debtors in the amount of
   $4,250,000.

          1.1.123.       “Pennsylvania Borrowers” means members of the Nationwide Consumer
   Borrower Settlement Class who resided in the Commonwealth of Pennsylvania at the time they
   obtained any Eligible Tribal Loans.

         1.1.124.          “Pennsylvania Litigation” means Commonwealth of Pennsylvania v. Think
   Finance, Inc. et al., Case No. 2:14-cv-07139-JCJ (E.D. Pa.).

           1.1.125.      “Pennsylvania Regulatory Claim” means any Claim against the Debtors
   arising under, derived from, based on, or related to the Pennsylvania Litigation, including any
   and any Claims for contribution and indemnification.

          1.1.126.      “Pennsylvania AG Settlement” means the settlement of the Pennsylvania
   Regulatory Claim and other Claims as set forth in the Term Sheet.

           1.1.127.        “Pennsylvania AG-GPLS Secured Parties Stipulation” means a stipulation
   of settlement in the Pennsylvania Litigation with the GPLS Secured Parties, which stipulation
   shall be set forth in the Plan Supplement and shall be mutually acceptable to the GPLS Secured
   Parties and the Pennsylvania AG.

           1.1.128.        “Person” means any natural person, corporation, company, partnership,
   association, limited liability company, limited partnership, limited liability partnership, trust or
   other legal entity or organization.

          1.1.129.         “Petition Date” means October 23, 2017, the date on which each of the
   Debtors filed their petitions for relief commencing the Chapter 11 Cases.

         1.1.130.        “PII” means personal identifiable information provided by consumer
   borrowers to Tribal Lenders or to the Debtors prior to the Effective Date.

          1.1.131.        “Plain Green” means Plain Green, LLC.

          1.1.132.      “Plan” means this chapter 11 plan, as it may be altered, amended,
   modified, or supplemented from time to time in accordance with the terms hereof, including the
   Plan Supplement and all exhibits, supplements, appendices, and schedules.


                                                   13
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                61 of
                                                                                   20124
                                                                                      of
                                           73


           1.1.133.      “Plan Supplement” means any compilation of documents and forms of
   documents, agreements, schedules, and exhibits to the Plan, which shall be filed by the Debtors
   no later than five (5) Business Days before the voting deadline or such later date as may be
   approved by the Bankruptcy Court on notice to parties in interest, and additional documents filed
   with the Bankruptcy Court prior to the Effective Date as amendments to the Plan Supplement.
   The Plan Supplement includes, but is not limited to, the following: the Assumption Schedule, the
   Litigation Trust Agreement, and the Pennsylvania AG-GPLS Secured Parties Stipulation.

          1.1.134.      “Preliminary Approval Order” means the order entered by the Bankruptcy
   Court conditionally certifying the Nationwide Consumer Borrower Settlement Class for
   settlement purposes and approving, among other things, the form and manner of notice to be
   served on members of the Nationwide Consumer Borrower Settlement Class.

          1.1.135.       “Priority Non-Tax Claim” means any Claim other than an Administrative
   Claim or a Priority Tax Claim entitled to priority in right of payment under section 507(a) of the
   Bankruptcy Code.

           1.1.136.        “Priority Tax Claim” means any Claim against a Debtor that is entitled to
   priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined
   irrespective of time limitations), including any related Claim for penalties.

          1.1.137.        “Pro Rata” means the proportion that an Allowed Claim in a particular
   Class bears to the aggregate amount of Allowed Claims in that Class.

          1.1.138.       “Professional” means a Person employed in the Chapter 11 Cases
   pursuant to a Final Order in accordance with sections 327 and 1103 of the Bankruptcy Code and
   to be compensated for services rendered prior to or on the Effective Date pursuant to sections
   327, 328, 329, 330, and 331 of the Bankruptcy Code.

          1.1.139.     “Professional Claim” means a Claim by a Professional seeking an award
   by the Bankruptcy Court of compensation for services rendered or reimbursement of expenses
   incurred through and including the Effective Date under sections 328, 330 or 331 of the
   Bankruptcy Code.

          1.1.140.      “Professional Fee Escrow” means an interest-bearing account funded by
   the Debtors with Cash on or before the Effective Date in an amount equal to the Professional Fee
   Estimate.

           1.1.141.       “Professional Fee Estimate” means the aggregate amount of Professional
   Claims and other unpaid fees and expenses Professionals estimate they have incurred or will
   incur in rendering services prior to and as of the Effective Date, and any post-Effective Date fees
   and expenses, which good faith estimates Professionals shall deliver to the Debtors as set forth in
   Article 2.2 herein and, in turn, the Debtors will utilize for purposes of establishing the
   Professional Fee Escrow.

           1.1.142.      “Proof of Claim” means a proof of Claim filed against any of the Debtors
   in the Chapter 11 Cases.

                                                   14
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                62 of
                                                                                   21124
                                                                                      of
                                           73


           1.1.143.       “Related Non-Debtor Parties” means, collectively, with respect to an
   entity (as defined in section 101(15) of the Bankruptcy Code and understood and intended to
   include a federally recognized Indian Tribe), other than a Released Debtor Party, such entity’s
   current and former directors, managers, officers, equity holders (regardless of whether such
   interests are held directly or indirectly), affiliated investment funds or investment vehicles,
   predecessors, successors, assigns, parents, subsidiaries, affiliates, managed accounts or funds,
   partners, limited partners, general partners, principals, members, management companies,
   investment managers, fund advisers, employees, advisory board members, financial advisors,
   accountants, investment bankers, and consultants.

           1.1.144.        “Released Debtor Parties” means, collectively: (a) each Debtor and
   Debtor-in-Possession; (b) current directors and officers of the Debtors as of or after the Petition
   Date, provided that if any director or officer is added after December 1, 2018, and before the
   Effective Date, such director or officer shall not be a Released Debtor Party until either (1) 21
   days after the Committee has been notified of such addition if the Committee does not object by
   such 21st day or (2) the Bankruptcy Court enters an order on an objection by the Committee that
   provides that the person should be a Released Debtor Party; (c) the Reorganized Debtors; (d) TF
   Holdings; (e) Cortex; (f) Jora; (g) TF Investment Services, LLC; (h) each of the subsidiaries of
   any of the entities identified in (c) – (g); and (i) former directors and officers of the Debtors, in
   their capacities as such, other than Ken Rees, provided, however, that (i) any such former
   director or officer of the Debtors shall not be released for purposes of imposing any liability on
   any shareholder/member solely in their capacity as a shareholder/member or former
   shareholder/member; and (ii) the releases for the Released Debtor Parties shall not release the
   Estates’ claims and Causes of Action against TF Holdings, Inc. concerning tax refunds and/or
   NOLs, or against any non-Debtor transferee of such tax refunds to the extent of such transfer.

           1.1.145.       “Released Non-Debtor Parties” means, collectively, and in each case in its
   capacity as such: (a) each GPLS Secured Party; (b) Great Plains Lending, LLC; (c) Plain Green
   Lending, LLC; (d) MobiLoans, LLC; (e) Mark E. Curry, Sentinel Resources, LLC, Red Stone
   Inc. (as successor-in-interest to MacFarlane Group), and SOL Partners, each solely in connection
   with each Person’s involvement with Great Plains Lending, LLC, and loans issued in the name
   of Great Plain’s Lending, LLC (f) each other Consenting Defendant; (g) each Consenting
   Stakeholder and counsel for each Consenting Plaintiff; and (h) each Related Non-Debtor Party of
   each Entity in clauses (a) through (g) of this definition; provided, however, that no specifically
   identified Non-Released Party shall constitute a Released Non-Debtor Party.

          1.1.146.       “Released Parties” means, collectively, the Released Debtor Parties and
   the Released Non-Debtor Parties. The release of any Released Party shall not impact in any way
   the imputation of such Released Party’s conduct to any other entity that is not a Released Party.

          1.1.147.       “Releasing Parties” means, collectively, and in each case in its capacity as
   such: (a) each GPLS Secured Party; (b) each Consenting Defendant; (c) each Consenting
   Stakeholder; and (d) all holders of Claims other than the Opt-Out General Unsecured Claims;
   provided, however, members of the Nationwide Consumer Borrower Settlement Class are not
   Releasing Parties.


                                                    15
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                63 of
                                                                                   22124
                                                                                      of
                                           73


           1.1.148.      “Releases” means the releases and exculpation set forth in Article IX of
   this Plan.

         1.1.149.     “Reorganized Debtor” means one or more newly formed entities wholly
   owned by TF Holdings that are to receive on the Effective Date the Reorganized Debtor Assets.

           1.1.150.      “Reorganized Debtor Assets” means assets identified in Article 4.6 of this
   Plan.

           1.1.151.      “Reorganized Debtor Cash Distribution” means $5 million in cash.

           1.1.152.     “Reserve Accounts” means, collectively, (i) the Administrative and
   Priority Claims Reserve; (ii) the General Unsecured Claims Cash Pool; (iii) the Substantial
   Contribution Fund; and (iv) the Professional Fee Escrow.

           1.1.153.       “Restructuring” means the restructuring and reorganization to be
   effectuated by the Plan.

           1.1.154.       “Restructuring Transactions” means the transactions specified in the Term
   Sheet, the Plan, and the other Definitive Documents.

          1.1.155.       “Section 510(b) Claim” means any Claim against a Debtor subject to
   subordination under section 501(b) of the Bankruptcy Code.

          1.1.156.       “Secured Claim” means a Claim: (a) secured by a Lien on collateral to the
   extent of the value of such collateral, as determined in accordance with section 506(a) of the
   Bankruptcy Code or (b) subject to a valid right of setoff pursuant to section 553 of the
   Bankruptcy Code.

           1.1.157.     “Secured Tax Claim” means any Secured Claim that, absent its secured
   status, would be entitled to priority in right of payment under section 507(a)(8) of the
   Bankruptcy Code (determined irrespective of time limitations), including any related Secured
   Claim for penalties.

          1.1.158.      “Securities Act” means the Securities Act of 1933, as amended, 15
   U.S.C. §§ 77a–77aa or any similar federal, state, or local law.

           1.1.159.      “Security” has the meaning set forth in section 2(a)(1) of the Securities
   Act.

           1.1.160.      “Settling Parties” means the Debtors and the Consenting Stakeholders.

           1.1.161.       “Settling Tribal Lenders” shall mean the Tribal Lenders who have entered
   into separate settlement agreements with one or more Consenting Plaintiffs.

           1.1.162.     “Solicitation Agent” means American Legal Claims Services LLC, the
   notice, claims, and solicitation agent retained by the Debtors in the Chapter 11 Cases by
   Bankruptcy Court order.
                                                 16
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                64 of
                                                                                   23124
                                                                                      of
                                           73


          1.1.163.        “Subject Consumers” means those consumers who resided in one of the
   Subject States at the time of the formation of an installment loan agreement or a line of credit
   agreement.

            1.1.164.      “Subject States” means Arizona, Arkansas, Colorado, Connecticut,
   Illinois, Indiana, Kentucky, Massachusetts, Minnesota, Montana, New Hampshire, New Jersey,
   New Mexico, New York, North Carolina, Ohio, and South Dakota.

          1.1.165.      “Substantial Contribution Claims” means the Pennsylvania AG
   Administrative Expense Claim, the CFPB Administrative Expense Claim, the VA/FL/CA
   Counsel Administrative Expense Claim, the VT/NC Counsel Administrative Expense Claim, and
   the Marlin Administrative Expense Claim.

         1.1.166.       “Substantial Contribution Fund” means cash in an amount needed to fund
   payment of Substantial Contribution Claims.

          1.1.167.       “Term Sheet” means the Global Settlement and Restructuring Term Sheet,
   dated as of June 6, 2019 (including the attachments thereto). On June 7, 2019, the Debtors filed
   the Notice of Filing of Supplemental Exhibit B to Motion of the Debtors and Debtors-in-
   Possession for Authorization to Enter into Term Sheet Pursuant to Sections 105 and 363 of the
   Bankruptcy Code and Federal Rule of Bankruptcy Procedure 9019 [Doc. No. 1405], which
   contained a fully executed version of the Term Sheet.

          1.1.168.        “TF Holdings” means TF Holdings, Inc.

           1.1.169.        “Third-Party Release” means the release granted by holders of General
   Unsecured Claims, other than holders of Opt-Out General Unsecured Claims, pursuant to Article
   9.5 of this Plan to the Released Non-Debtor Parties and the Released Debtor Parties that are not
   Debtors.

          1.1.170.        “Tribal Lenders” means Great Plains, Plain Green and MobiLoans.

          1.1.171.        “Tribal Property” means the ownership interests and/or rights that belong
   to the Settling Tribal Lenders that would be transferred to the Liquidation Trust pursuant to
   separate settlement agreements with the Settling Tribal Lenders, including without limitation any
   outstanding consumer borrower notes and any data regarding any Nationwide Consumer
   Borrower owned by a Settling Tribal Lender and maintained or otherwise held by the Debtors for
   or on behalf of the Settling Tribal Lenders.

           1.1.172.       “Unclaimed Distribution” means (i) in respect of any Distribution under
   the Plan on account of an Allowed Claim to a holder, other than a member of the Nationwide
   Consumer Borrower Settlement Class, that has not: (a) accepted a particular Distribution or, in
   the case of Distributions made by check, negotiated such check; (b) given notice to the Litigation
   Trustee of an intent to accept a particular Distribution; (c) responded to the Litigation Trustee’s
   requests for information necessary to facilitate a particular Distribution; or (d) taken any other
   action necessary to facilitate such Distribution and (ii) in respect of Distributions under the Plan
   to members of the Nationwide Consumer Borrower Settlement Class, any funds remaining in the

                                                   17
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                65 of
                                                                                   24124
                                                                                      of
                                           73


   Litigation Trust as a result of distribution checks remaining uncashed by members of the
   Nationwide Consumer Borrower Settlement Class 120 days after issuance thereof.

           1.1.173.     “Unexpired Lease” means a lease of nonresidential real property to which
   one or more of the Debtors is a party that is subject to assumption or rejection under section 365
   of the Bankruptcy Code.

           1.1.174.       “Unimpaired” has the meaning set forth in section 1124 of the Bankruptcy
   Code.

          1.1.175.        “VA/FL/CA Counsel Administrative Expense Claim” means an Allowed
   Administrative Expense Claim of counsel for the putative class action representatives asserting
   Consumer Borrower Claims on behalf of putative classes of individuals in Virginia, Florida and
   California against the Debtors in the amount of $4,250,000.

          1.1.176.        “VPC Adversary Proceeding Causes of Action” means all Claims and
   Causes of Action of the Debtors that are the subject of the adversary proceeding Think Finance,
   LLC, et al. v. Victory Park Capital Advisors, LLC, et al., Adv. Pro. No. 17-03106-hdh (Bankr.
   N.D. Tex.).

          1.1.177.      “VT/NC Counsel Administrative Expense Claim” means an Allowed
   Administrative Expense Claim of counsel for the putative class action representatives asserting
   Consumer Borrower Claims on behalf of a putative nationwide class of individuals against the
   Debtors in the amount of $4,250,000.

     1.2     Rules of Interpretation

            For purposes of the Plan: (a) in the appropriate context, each term, whether stated in the
   singular or the plural, shall include both the singular and the plural, and pronouns stated in the
   masculine, feminine, or neuter gender shall include the masculine, feminine, and the neuter
   gender; (b) unless otherwise specified, any reference herein to a contract, lease, instrument,
   release, indenture, or other agreement or document being in a particular form or on particular
   terms and conditions means that such document shall be substantially in such form or
   substantially on such terms and conditions; (c) unless otherwise specified, any reference herein
   to an existing document, schedule, or exhibit, shall mean such document, schedule, or exhibit, as
   it may have been or may be amended, modified, or supplemented; (d) unless otherwise specified,
   all references herein to “Articles” and “Sections” are references to Articles and Sections,
   respectively, hereof or hereto; (e) the words “herein,” “hereof,” and “hereto” refer to the Plan in
   its entirety rather than to any particular portion of the Plan; (f) captions and headings to Articles
   and Sections are inserted for convenience of reference only and are not intended to be a part of or
   to affect the interpretation of the Plan; (g) unless otherwise specified herein, the rules of
   construction set forth in section 102 of the Bankruptcy Code shall apply; (h) any term used in
   capitalized form herein that is not otherwise defined but that is used in the Bankruptcy Code or
   the Bankruptcy Rules shall have the meaning assigned to such term in the Bankruptcy Code or
   the Bankruptcy Rules, as applicable; (i) references to docket numbers of documents filed in the
   Chapter 11 Cases are references to the docket numbers under the Bankruptcy Court’s CM/ECF
   system; (j) references to “Proofs of Claim,” “Holders of Claims,” “Disputed Claims,” and the
                                                    18
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                66 of
                                                                                   25124
                                                                                      of
                                           73


   like shall include “Proofs of Interest,” “Holders of Interests,” “Disputed Interests,” and the like
   as applicable; (k) references to “shareholders,” “directors,” and/or “officers” shall also include
   “members” and/or “managers,” as applicable, as such terms are defined under the applicable
   state limited liability company laws; and (l) any immaterial effectuating provisions may be
   interpreted by the Debtors or the Reorganized Debtors in such a manner that is consistent with
   the overall purpose and intent of the Plan all without further notice to or action, order, or
   approval of the Bankruptcy Court or any other Entity.

     1.3       Computation of Time

             Bankruptcy Rule 9006(a) applies in computing any period of time prescribed or allowed
   herein.

     1.4       Governing Law

          Except to the extent the Bankruptcy Code or Bankruptcy Rules apply, and subject to the
   provisions of any contract, lease, instrument, release, indenture, or other agreement or document
   entered into expressly in connection herewith, the rights and obligations arising hereunder shall
   be governed by, and construed and enforced in accordance with, the laws of the State of Texas,
   without giving effect to conflict of laws principles.

     1.5       Reference to Monetary Figures

         All references in the Plan to monetary figures refer to currency of the United States of
   America, unless otherwise expressly provided.

     1.6       Controlling Document

          In the event of an inconsistency between the Plan and the Disclosure Statement, the terms
   of the Plan shall control. In the event of an inconsistency between the Plan and the Plan
   Supplement, the terms of the Plan shall control. In the event of any inconsistency between the
   Plan and the Confirmation Order, the Confirmation Order shall control.

                                             ARTICLE II

                           ADMINISTRATIVE AND PRIORITY CLAIMS

          In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
   including Professional Claims, and Priority Tax Claims have not been classified and thus are
   excluded from the Classes of Claims set forth in Article III.

     2.1       Administrative Claims

          Unless otherwise agreed to by the holder of an Allowed Administrative Claim and the
   Debtors, or the Litigation Trustee on or after the Effective Date, each holder of an Allowed
   Administrative Claim (other than holders of Professional Claims and Claims for fees and
   expenses pursuant to section 1930 of chapter 123 of title 28 of the United States Code) will
   receive in full and final satisfaction of its Administrative Claim an amount of Cash from the
                                                   19
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                67 of
                                                                                   26124
                                                                                      of
                                           73


   Administrative and Priority Claim Reserve equal to the amount of such Allowed Administrative
   Claim either: (a) if an Administrative Claim is Allowed on or prior to the Effective Date, on the
   Effective Date or as soon as reasonably practicable thereafter (or, if not then due, when such
   Allowed Administrative Claim is due or as soon as reasonably practicable thereafter); (b) if such
   Administrative Claim is not Allowed as of the Effective Date, no later than 30 days after the date
   on which an order Allowing such Administrative Claim becomes a Final Order, or as soon as
   reasonably practicable thereafter; (c) if such Allowed Administrative Claim is based on liabilities
   incurred by the Debtors in the ordinary course of their business after the Petition Date in
   accordance with the terms and conditions of the particular transaction giving rise to such
   Allowed Administrative Claim without any further action by the holders of such Allowed
   Administrative Claim; (d) at such time and upon such terms as may be agreed upon by such
   holder and the Debtors or the Litigation Trustee, as applicable, in consultation with the
   Consenting Stakeholders; or (e) at such time and upon such terms as set forth in an order of the
   Bankruptcy Court.

           All requests for allowance and payment of an Administrative Claim, other than
   Professional Claims and the Substantial Contribution Claims, must be filed with the Bankruptcy
   Court and served on counsel for the Debtors or the Reorganized Debtors, as applicable, or the
   Litigation Trustee on or after the Effective Date, by no later than the Administrative Claims Bar
   Date. In the event that any party to an Administrative Claim on or before the Administrative
   Claims Objection Deadline, the Bankruptcy Court shall determine the allowed amount of such
   Administrative Claim.

     2.2     Professional Claims

           All requests for payment of Professional Claims for services rendered and reimbursement
   of expenses incurred prior to the Effective Date must be filed and served in accordance with the
   Compensation Procedures approved by the Bankruptcy Court no later than 45 days after the
   Effective Date. The Bankruptcy Court shall determine the Allowed amounts of such
   Professional Claims after notice and a hearing in accordance with the procedures established by
   the Bankruptcy Code. Allowed Professional Claims for services rendered prior to the Effective
   Date shall be paid in Cash in the amount the Bankruptcy Court allows from the Professional Fee
   Escrow, which shall be held in trust for the Professionals and funded with Cash equal to the
   Professional Fee Estimate on or before the Effective Date. Claims for any post-Effective Date
   services by Professionals shall be submitted to the Litigation Trustee and paid in the ordinary
   course, but in no event later than fourteen (14) days after their submission. Professionals
   shall deliver to the Debtors their estimates for purposes of computing the Professional Fee
   Estimate no later than five (5) Business Days prior to the anticipated Effective Date. For the
   avoidance of doubt, no such estimate shall be deemed to limit the amount of the fees and
   expenses that are the subject of a Professional’s final request for payment of Professional Claims
   filed with the Bankruptcy Court. If a Professional does not provide an estimate, the Debtors may
   estimate the unpaid fees and expenses of such Professional. Any funds remaining in the
   Professional Fee Escrow after all Professional Claims have been paid will be deposited into the
   Litigation Trust for use in accordance with this Plan.



                                                   20
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                68 of
                                                                                   27124
                                                                                      of
                                           73


           Notwithstanding the foregoing, after May 1, 2019, the Debtors shall not pay (i) the
   Committee’s Professionals more than a total of $1.4 million;2 or (ii) the Debtors’ Professionals
   more than a total of $1.4 million; provided, however, that such caps do not apply to fees and
   expenses incurred in connection with work performed on unexpected extraordinary matters
   unrelated to obtaining approval of the Term Sheet, confirmation of the Plan, or related ordinary
   matters concerning concluding these Chapter 11 Cases. Provided that the Effective Date occurs,
   no Settling Party shall object to any fees or expenses paid, in accordance with the interim
   compensation procedures approved by the Bankruptcy Court, prior to May 1, 2019, to the
   Professionals identified in (i) or (ii) above. The foregoing limitation shall not apply to any
   Professionals retained pursuant to the Order (I) Approving Procedures for the Retention and
   Compensation of Ordinary Course Professionals, Including, but not Limited to, Expert Witnesses
   and (II) Authorizing Payment of a Prepetition Claim of a Certain Critical Ordinary Course
   Professional [Doc. No. 318].

           From and after the Effective Date, any requirement that Professionals comply with
   sections 327 through 331 and 1103 of the Bankruptcy Code in seeking retention or compensation
   for services rendered after such date shall terminate. For the avoidance of doubt, the
   Reorganized Debtors and the Litigation Trustee may employ and pay any professionals in the
   ordinary course of business without any further notice to or action, order, or approval of the
   Bankruptcy Court. Any professionals employed by (i) the Reorganized Debtors shall be paid
   from funds in or generated by the Reorganized Debtors, and (ii) the Litigation Trustee shall be
   paid from the funds in or generated by the Litigation Trust; and not from the Professional Fee
   Escrow.

      2.3       Priority Tax Claims

           Each holder of an Allowed Priority Tax Claim due and payable on or before the Effective
   Date shall receive on the Effective Date payment in Cash from the Administrative and Priority
   Claim Reserve in an amount equal to the amount of such Allowed Priority Tax Claim or, as
   determined by the Debtors in consultation with the Committee, regular installment payments
   from the Litigation Trustee of a total value, as of the Effective Date, equal to the amount of the
   Allowed Priority Tax Claim as provided in section 1129(a)(9)(c) of the Bankruptcy Code. To
   the extent any Allowed Priority Tax Claim is not due and owing on the Effective Date, such
   Claim shall be paid in full in Cash from the Administrative and Priority Claim Reserve in
   accordance with the terms of any agreement between the Debtors or the Litigation Trustee, as
   applicable, and the holder of such Claim, or as may be due and payable under applicable non-
   bankruptcy law, or in the ordinary course of business. The Debtors are not aware of any Priority
   Tax Claims that in the aggregate total in excess of $100. Notwithstanding the foregoing, the
   Plan shall be deemed to be an objection to any penalty asserted as a Priority Tax Claim arising
   with respect to or in connection with any Allowed Priority Tax Claims.




            2
              The Committee represents that in the unlikely event the fees and expenses for the Committee’s
   professionals exceed the $1.4 million cap, such fees and expenses above the cap shall be paid by the Litigation
   Trust. The Committee further represents that as of the date of this Plan, the Committee does not believe that the fees
   and expenses for the Committee’s professionals will exceed the $1.4 million cap.
                                                            21
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                69 of
                                                                                   28124
                                                                                      of
                                           73


                                               ARTICLE III

     CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS

     3.1        Classification of Claims and Interests

           This Plan constitutes one Plan proposed by consolidated Think Finance, LLC and each
   Claim filed or to be filed against any Debtor shall be deemed a single claim filed only against the
   consolidated Think Finance, LLC. Except for the Claims addressed in Article II, all Claims and
   Equity Interests are classified in the Classes set forth below in accordance with section 1122 of
   the Bankruptcy Code. A Claim or an Equity Interest is classified in a particular Class only to the
   extent that the Claim or Equity Interest qualifies within the description of that Class and is
   classified in other Classes to the extent that any portion of the Claim or Equity Interest qualifies
   within the description of such other Classes. A Claim or an Equity Interest also is classified in a
   particular Class for the purpose of receiving Distributions under the Plan only to the extent that
   such Claim or Equity Interest is an Allowed Claim or Equity Interest in that Class and has not
   been paid, released, or otherwise satisfied prior to the Effective Date.

            Below is a chart assigning each Class a number for purposes of identifying each separate
   Class.

       Class         Claim or Equity Interest             Status                 Voting Rights
            1        Priority Non-Tax Claims              Unimpaired             Deemed to Accept

            2        Other Secured Claims                 Unimpaired             Deemed to Accept

            3        GPLS Claims                          Impaired               Entitled to Vote

            4        General Unsecured Claims             Impaired               Entitled to Vote

            5        Consumer Borrower Claims             Impaired               Entitled to Vote

            6        Pennsylvania Regulatory Claim        Impaired               Entitled to Vote

            7        CFPB Regulatory Claim                Impaired               Entitled to Vote

            8        Equity Interests                     Impaired               Entitled to Vote

     3.2        Treatment of Classes of Claims and Equity Interests

          Except to the extent that the Debtors, or the Litigation Trustee on or after the Effective
   Date, and a holder of an Allowed Claim, as applicable, agree to a less favorable treatment, such
   holder shall receive under the Plan the treatment described below in full and final satisfaction,
   settlement, release, and discharge of and in exchange for such holder’s Allowed Claim. Unless
   otherwise indicated, the holder of an Allowed Claim, as applicable, shall receive such treatment
   on the Effective Date or as soon as reasonably practicable thereafter.

                                                   22
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                70 of
                                                                                   29124
                                                                                      of
                                           73


         (a)   Class 1 — Priority Non-Tax Claims

               (1)   Classification: Class 1 consists of any Priority Non-Tax Claims against
                     any Debtor.

               (2)   Treatment: Each holder of an Allowed Class 1 Claim shall receive Cash
                     from the Administrative and Priority Claim Reserve in an amount equal to
                     such Allowed Class 1 Claim.

               (3)   Voting: Class 1 is Unimpaired. Holders of Allowed Class 1 Claims are
                     conclusively presumed to have accepted the Plan under section 1126(f) of
                     the Bankruptcy Code. Holders of Allowed Class 1 Claims are not entitled
                     to vote to accept or reject the Plan.

         (b)   Class 2 — Other Secured Claims

               (1)   Classification: Class 2 consists of any Other Secured Claims against any
                     Debtor.

               (2)   Treatment: Each holder of an Allowed Class 2 Claim shall receive, as the
                     Debtors determine in consultation with the Consenting Stakeholders:

                     A.     payment in full in Cash of its Allowed Class 2 Claim, including
                            any accrued and unpaid interest, fees, and expenses as may be
                            required to be paid;

                     B.     the collateral securing its Allowed Class 2 Claim; or

                     C.     such other treatment rendering its Allowed Class 2 Claim
                            Unimpaired in accordance with section 1124 of the Bankruptcy
                            Code.

               (3)   Voting: Class 2 is Unimpaired. Holders of Allowed Class 2 Claims are
                     conclusively presumed to have accepted the Plan under section 1126(f) of
                     the Bankruptcy Code. Holders of Allowed Class 2 Claims are not entitled
                     to vote to accept or reject the Plan.

         (c)   Class 3 — GPLS Claims

               (1)   Classification: Class 3 consists of the GPLS Claims asserted against the
                     Debtors.

               (2)   Treatment: Each Class 3 Claim shall be allowed and treated in accordance
                     with the applicable provisions of the Term Sheet and Plan in full and final
                     satisfaction of such Claim. For the avoidance of doubt, holders of
                     Allowed Class 3 Claims shall not receive any Distribution under the Plan
                     or retain any lien or interest in the assets of the Estates.

                                             23
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                71 of
                                                                                   30124
                                                                                      of
                                           73


               (3)   Voting: Class 3 is Impaired. Holders of Allowed Class 3 Claims are
                     entitled to vote to accept or reject the Plan.

         (d)   Class 4 — General Unsecured Claims

               (1)   Classification: Class 4 consists of any General Unsecured Claims and any
                     Opt-Out Consumer Borrower Claims against any Debtor.

               (2)   Treatment: Each holder of an Allowed Class 4 Claim shall receive a cash
                     Distribution equal to its pro rata share of the General Unsecured Claims
                     Cash Pool.

               (3)   Voting: Class 4 is Impaired. Holders of Allowed Class 4 Claims are
                     entitled to vote to accept or reject the Plan.

         (e)   Class 5 — Consumer Borrower Claims

               (1)   Classification: Class 5 consists of a single class claim of the Nationwide
                     Consumer Borrower Settlement Class.

               (2)   Treatment: The Consumer Borrower Settlement Class Claim shall be
                     treated in accordance with the Section 3.6 of this Plan.

               (3)   Voting: Class 5 is Impaired. The Nationwide Consumer Borrower
                     Settlement Class Representatives are entitled to submit a single vote to
                     accept or reject the Plan on behalf of the Nationwide Consumer Borrower
                     Settlement Class.

         (f)   Class 6 – Pennsylvania Regulatory Claim

               (1)   Classification: Class 6 consists of a single claim of Pennsylvania.

               (2)   Treatment: In full satisfaction of the Pennsylvania Regulatory Claim, the
                     Pennsylvania AG shall be allowed an unsecured Claim in the amount of
                     $200 million, temporarily for voting purposes in accordance with
                     Bankruptcy Rule 3018(a). A single claim of the Pennsylvania AG shall be
                     an allowed unsecured claim solely for distribution purposes under the
                     Plan, provided that such allowed claim and all proofs of claim filed by the
                     Pennsylvania AG shall be resolved and satisfied for all purposes pursuant
                     to: (i) the treatment of the Pennsylvania Borrowers as members of the
                     Nationwide Consumer Borrower Settlement Class (Tier 1 treatment); (ii)
                     the Class Action Injunction and Other Relief sections of the Plan
                     concerning Pennsylvania; and (iii) the Pennsylvania Borrower Additional
                     Amount; (iv) any additional funds the Pennsylvania AG is entitled to as
                     Unclaimed Distributions; and (v) the treatment of the Pennsylvania AG
                     Administrative Expense Claim. The Pennsylvania AG shall further
                     receive $2.0 million from the Escrow Account.

                                              24
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                72 of
                                                                                   31124
                                                                                      of
                                           73


                  (3)    Voting: Class 6 is Impaired. The Pennsylvania AG is entitled to vote to
                         accept or reject the Plan.

           (g)    Class 7 – CFPB Regulatory Claim

                  (1)    Classification: Class 7 consists of a single claim of the CFPB.

                  (2)    Treatment: In full satisfaction of the CFPB Regulatory Claim, the CFPB
                         shall be allowed a Claim for voting purposes only in accordance with
                         Bankruptcy Rule 3018(a), but shall not receive any Cash Distribution
                         under the Plan on account of the CFPB Regulatory Claim. All proofs of
                         claim filed by the CFPB shall be resolved and satisfied for all purposes
                         pursuant to (i) the treatment of the members of the Nationwide Consumer
                         Borrower Settlement Class; (ii) the allowance of the CFPB Administrative
                         Expense Claim and (iii) the relief provided in the CFPB Consent Order.

                  (3)    Voting: Class 7 is Impaired. The CFPB is entitled to vote to accept or
                         reject the Plan.

           (h)    Class 8 – Equity Interests

                  (1)    Classification: Class 8 consists solely of Equity Interests in Think
                         Finance, LLC, which are held by TF Holdings.

                  (2)    Treatment: TF Holdings shall have its Equity Interests in Think Finance,
                         LLC cancelled on the Effective Date and shall receive all equity interests
                         in the Reorganized Debtors, which shall receive the Reorganized Debtor
                         Assets.

                  (3)    Voting: Class 8 is Impaired. TF Holdings is entitled to vote to accept or
                         reject the Plan.

     3.3     Special Provision Governing Unimpaired Claims

          Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of
   the Debtors, the Reorganized Debtors or the Litigation Trustee regarding any Unimpaired Claim,
   including all rights regarding legal and equitable defenses to or setoffs or recoupments against
   any such Unimpaired Claim.

     3.4     Elimination of Vacant Classes

           Any Class of Claims or Equity Interests that does not have a holder of an Allowed Claim
   or Allowed Equity Interest or a Claim or Equity Interest temporarily Allowed by the Bankruptcy
   Court as of the date of the Confirmation Hearing shall be deemed eliminated from the Plan for
   purposes of voting to accept or reject the Plan and for purposes of determining acceptance or
   rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.


                                                  25
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                73 of
                                                                                   32124
                                                                                      of
                                           73


     3.5     Voting Classes; Presumed Acceptance by Non-Voting Classes

          If a Class contains Claims eligible to vote and no holders of Claims eligible to vote in
   such Class vote to accept or reject the Plan, the Debtors shall request the Bankruptcy Court to
   deem the Plan accepted by the holders of such Claims in such Class.

     3.6     Nationwide Consumer Borrower Settlement Class

           The Nationwide Consumer Borrower Settlement Class shall be made up of all
   Nationwide Consumer Borrowers, excluding those Nationwide Consumer Borrowers who
   effectively opt out of the Nationwide Consumer Borrower Settlement Class. The Nationwide
   Consumer Borrower Settlement Class Claim shall be allowed as an unsecured claim in the
   amount of $1.13 billion solely for purposes of voting and distribution under the Plan. The
   Debtors dispute liability on the foregoing claim, and this allowance shall not be an agreement by
   the Debtors or Reorganized Debtors to the allowance of such claim for any other purpose.
   Nothing in the Term Sheet, the Settlement, the Plan, or the Confirmation Order shall constitute
   an admission or agreement by the Debtors concerning the solvency or insolvency of the Debtors.
   No other claims of any members of the Nationwide Consumer Borrower Settlement Class shall
   be allowed for distribution purposes. Distributions to members of the Nationwide Consumer
   Borrower Settlement Class shall be governed by the Plan and the Litigation Trust Agreement.
   Nationwide Class Counsel shall coordinate with counsel to the Pennsylvania AG in connection
   with any notices provided and distributions made to Pennsylvania Borrowers, which notices and
   distributions from the Litigation Trust shall be subject to approval by the Bankruptcy Court.

           Distributions to members of the Nationwide Consumer Borrower Settlement Class shall
   be allocated as follows:

            o      Tier 1: the following states: Arizona, Arkansas, Colorado, Connecticut, Idaho,
   Illinois, Indiana, Kansas, Kentucky, Massachusetts, Minnesota, Montana, New Hampshire, New
   Jersey, New Mexico, New York, North Carolina, Pennsylvania, Ohio, South Dakota, Vermont,
   Virginia, and Wisconsin. Tier 1 shall receive 70% of the Litigation Trust Proceeds (the “Tier 1
   Allocation”), in addition to injunctive and other relief in the form of the Class Action Injunctive
   and Other Relief; and

           o      Tier 2: the following states: Alabama, Alaska, California, Delaware, Florida,
   Georgia, Hawaii, Iowa, Louisiana, Maine, Maryland, Michigan, Mississippi, Missouri, Nebraska,
   North Dakota, Oklahoma, Oregon, Rhode Island, South Carolina, Tennessee, Texas,
   Washington, West Virginia, Washington D.C., and Wyoming. Tier 2 shall receive 30% of the
   Litigation Trust Proceeds (the “Tier 2 Allocation”), in addition to injunctive and other relief in
   the form of the Class Action Injunctive and Other Relief.

           o       Tier 3: states other than Tier 1 states and Tier 2 states. Tier 3 shall not receive
   any of the Litigation Trust Proceeds, but shall benefit from the Class Action Injunctive and Other
   Relief, and shall include the states of Nevada and Utah.

           Each member of the Nationwide Consumer Borrower Settlement Class in a Tier 1 state
   shall receive a pro-rata distribution of the Tier 1 Allocation calculated based on the total amount
                                                   26
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                74 of
                                                                                   33124
                                                                                      of
                                           73


   paid by such Class member on Eligible Tribal Loans (in interest, as to Great Plains or Plain
   Green installment loans, and charges, as to MobiLoans lines of credit) as reflected on the
   applicable Tribal Lender’s books and records available to the Debtors, the GPLS Secured Parties
   (with respect to the GPLS Secured Parties, only to the extent any books or records are actually in
   the possession, custody or control of the GPLS Secured Parties) and/or the Settling Tribal
   Lenders. Additionally, the Pennsylvania Borrowers also may receive a portion of the other
   amounts paid to the Pennsylvania AG as part of the Settlement, or from any recoveries in the
   Pennsylvania Litigation against Non-Consenting Defendants (the “Pennsylvania Borrower
   Additional Amounts”), less any allocations therefrom made by the Pennsylvania AG, at his sole
   discretion, to civil penalties or from reimbursement of expenses related to the Pennsylvania
   Litigation.

           Each member of the Nationwide Consumer Borrower Settlement Class in a Tier 2 state
   shall receive a pro-rata distribution of the Tier 2 Allocation calculated based upon the total
   amount of interest, as to Great Plains or Plain Green instalment loans, and of charges, as to
   MobiLoans lines of credit, paid by such Class member on Eligible Tribal Loans, as reflected on
   the applicable Tribal Lender’s books and records available to the Debtors, the GPLS Secured
   Parties (with respect to the GPLS Secured Parties, only to the extent any books or records are
   actually in the possession, custody or control of the GPLS Secured Parties) and/or the Settling
   Tribal Lenders, over the usury limit in such state applicable to unsecured installment loans issued
   by lenders subject to such state’s laws in a similar dollar amount as the Eligible Tribal Loans.

           Members of the Nationwide Consumer Borrower Settlement Class in a Tier 3 state shall
   not receive any monetary distribution.

           Notwithstanding anything in this Plan or the Confirmation Order, Distributions from the
   Litigation Trust to individual members of the Nationwide Consumer Borrower Settlement Class
   shall not exceed the amount each of those consumers paid in excess of principal on his or her
   Eligible Tribal Loans.

           The aggregate amount of all allocations for Pennsylvania Borrowers shall be paid to the
   Pennsylvania AG. The Pennsylvania AG may determine, in his sole discretion, all matters
   relating to the timing of distributions to Pennsylvania Borrowers.

          As set forth more fully in the Litigation Trust Agreement and/or Preliminary Approval
   Order, the Nationwide Consumer Borrower Settlement Class shall be represented by the
   following firms:

                        Kelly & Guzzo, P.L.C.;
                        Consumer Litigation Associates, P.C;
                        Lowenstein Sandler; and
                        Tycko & Zavareei, LLP

   The following firms shall serve on an advisory committee:
                        Kellett & Bartholow, PLLC;
                        Berman Tabacco; and

                                                   27
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                75 of
                                                                                   34124
                                                                                      of
                                           73


                         Gravel & Shea PC

           Pursuant to the Consumer Litigation Settlement, if approved by the Court in the Final
   Fairness Approval Order, the Nationwide Consumer Borrower Settlement Class Representatives
   shall receive the requested service awards in the amount of $7,500 as representatives of the
   Nationwide Consumer Borrower Settlement Class pursuant to the terms of the Litigation Trust
   Agreement.

                                               ARTICLE IV

                      PROVISIONS FOR IMPLEMENTATION OF THE PLAN

      4.1     Substantive Consolidation

           This Plan contemplates, and is predicated upon, the entry of an order, which may be the
   Confirmation Order, substantively consolidating the Estates and the Chapter 11 Cases for
   administrative convenience and for purposes of implementing this Plan, voting, assessing
   whether the standards for Confirmation have been met, calculating and making Distributions
   under the Plan and filing post-Confirmation reports and paying quarterly fees to the Office of the
   United States Trustee. Accordingly, on the Effective Date: (i) all Intercompany Claims and
   Equity Interests held by, between and among the Debtors shall be deemed eliminated, (ii) all
   assets and liabilities of the Debtors shall be merged or treated as if they were merged with the
   assets and liabilities of Think Finance, LLC, (iii) any obligation of a Debtor and all guarantees
   thereof by one or more of the other Debtors shall be deemed to be one obligation of Think
   Finance, LLC, and (iv) each Claim filed or to be filed against any Debtor shall be deemed filed
   only against the consolidated Think Finance, LLC, and shall be deemed a single Claim against
   and a single obligation of the consolidated Think Finance, LLC. On the Effective Date, in
   accordance with the terms of the Plan, all Claims based upon co-obligations or guarantees of
   collection, payment, or performance made by the Debtors as to the obligations of another Debtor
   shall be merged into a single obligation of Think Finance, LLC, and otherwise shall be released
   and of no further force and effect.

           This substantive consolidation shall not otherwise affect (a) the legal and corporate
   structures of the Debtors; (b) the vesting of assets in the Litigation Trust; (c) the right to
   Distributions from any insurance policies or proceeds of such policies; or (d) the rights of the
   Litigation Trustee to contest setoff or recoupment rights alleged by creditors on the grounds of
   lack of mutuality under section 553 of the Bankruptcy Code and other applicable law. In
   addition, substantive consolidation shall not, and shall not be deemed to, prejudice any of (i) the
   Causes of Action, which shall survive for the benefit of the Debtors and their Estates and, upon
   the Effective Date, for the benefit of the Litigation Trust and its beneficiaries; or (ii) the available
   defenses to the Causes of Action.

      4.2     Restructuring Transactions

           On the Effective Date, the Debtors shall implement the Restructuring Transactions. The
   actions to implement the Restructuring Transactions may include: (a) the execution and delivery
   of appropriate agreements or other documents for the dissolution of the Debtors and the creation
                                                     28
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                76 of
                                                                                   35124
                                                                                      of
                                           73


   of the Reorganized Debtors; (b) the execution and delivery of appropriate instruments of transfer,
   assignment, assumption, or delegation of any asset, property, interest, or right consistent with the
   terms of the Plan; (c) the filing of appropriate certificates or articles of incorporation,
   reincorporation, merger, consolidation, conversion, amalgamation, arrangement, continuance, or
   dissolution pursuant to applicable state law; (d) creation of the Litigation Trust; and (e) all other
   actions that the Debtors determine to be necessary or appropriate and consistent with the Plan
   and Confirmation Order, including making filings or recordings that may be required by
   applicable law in connection with the Plan.

     4.3     Consumer Litigation Settlement

            The Plan is intended to implement the Consumer Litigation Settlement described in this
   Plan and the Disclosure Statement. Unless otherwise set forth in the Plan, pursuant to section
   1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the
   classification, Distributions, releases, and other benefits provided under the Plan, on the
   Effective Date, the provisions of the Plan and the Consumer Litigation Settlement shall
   constitute a good-faith compromise and settlement of all Claims and Equity Interests and the
   VPC Adversary Proceeding Causes of Action. In the event that, for any reason, the
   Confirmation Order is not entered or the Effective Date does not occur, the Debtors reserve all of
   their rights with respect to any and all disputes resolved and settled under the Plan and Consumer
   Litigation Settlement and none of the Releases contemplated by the Term Sheet or the Plan shall
   be effective. The entry of the Confirmation Order shall constitute the Bankruptcy Court’s
   approval of each of the compromises and settlements embodied in the Plan and the Consumer
   Litigation Settlement, and the Bankruptcy Court’s findings shall constitute its determination that
   such compromises and settlements are in the best interests of the Debtors, their estates, creditors,
   and other parties-in-interest, and are fair, equitable, and within the range of reasonableness. The
   Plan and the Confirmation Order shall have res judicata, collateral estoppel, and estoppel
   (judicial, equitable, or otherwise) effect with respect to all matters provided for, or resolved
   pursuant to, the Plan and the Confirmation Order, including, without limitation, the release,
   injunction, exculpation, discharge, and compromise provisions contained in the Plan and the
   Confirmation Order.

     4.4     Corporate Action

           Upon the Effective Date, the Debtors shall be authorized to implement the Restructuring
   Transactions, including to transfer the Reorganized Debtors’ Assets to the Reorganized Debtors,
   without any requirement of further action by the members, officers, or managers of the Debtors
   or any further notice to or action, order, or approval of the Bankruptcy Court. Upon the
   Effective Date, all actions contemplated by the Plan shall be deemed authorized and approved in
   all respects, including the implementation of the Restructuring Transactions. On or (as
   applicable) before the Effective Date, the appropriate officers of the Debtors shall be authorized
   and (as applicable) directed to issue, execute, and deliver the agreements, documents, securities,
   and instruments contemplated by the Plan (or necessary or desirable to effect the transactions
   contemplated by the Plan) in the name of and on behalf of the Debtors, including any and all
   other agreements, documents, securities, and instruments relating to the foregoing. The
   authorizations and approvals contemplated by this Article 4.4 shall be effective notwithstanding
   any requirements under non-bankruptcy law.
                                                    29
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                77 of
                                                                                   36124
                                                                                      of
                                           73


     4.5         Dissolution of the Debtors

           As soon as reasonably practicable following the Effective Date or such later date as may
   be necessary to facilitate execution, submission and court approval of the CFPB Consent Order,
   the Debtors or Reorganized Debtors, as applicable, shall file a notice of dissolution of the
   Debtors with the Bankruptcy Court, upon which filing the Debtors shall be deemed dissolved for
   all purposes in accordance with applicable state and local law without any further action, plan of
   dissolution, notice or application with any state or local division required on the part of the
   Debtors or the Debtors’ officers, managers or members, and all remaining officers, managers, or
   managing members, shall be dismissed without any further action required on the part of any
   such Debtor, the officers of such Debtor, or the members of such Debtor, provided that foregoing
   shall not restrict the Reorganized Debtors from entering into agreements for the continued
   employment of employees of the Debtors.

     4.6         The Reorganized Debtor Assets

           On the Effective Date, the following Reorganized Debtor Assets shall be transferred to
   and/or vest in the Reorganized Debtors, and the Reorganized Debtors shall be the sole party(ies)
   with standing to prosecute claims related thereto: (i) the Reorganized Debtor Cash Distribution;
   (ii) the MobiLoans Note; (iii) the Haynes Note; (iv) the Intercompany Receivables; (v) all
   Intellectual Property of the Debtors, FF&E, and employees (including business and employee
   contracts, leases and related matters, etc.), including assumed Executory Contracts (including
   employee contracts and leases), provided that the Reorganized Debtors shall be solely
   responsible for payment of any Cure to be paid in connection with any assumed Executory
   Contracts and leases; and (vi) the Insurance Rights.

     4.7         Funding and Administration of Reserve Accounts

           On the Effective Date, the GPLS Secured Parties shall cause all cash in the GPLS
   Holdback Account to be transferred to the Escrow Account. On the Effective Date, after the
   transfer from the Escrow Account of $2 million to the Pennsylvania AG pursuant to Article 4.14
   of the Plan, all remaining Escrow Funds shall be transferred to and shall vest in the Estate and
   shall be utilized, among other purposes set forth in the Plan, to fund the Reserve Accounts in
   accordance with this Article 4.7 of the Plan. All Cash remaining in the Estates immediately after
   funding the Reserve Accounts and the payment of any other amounts required by this Plan,
   including the Reorganized Debtor Cash Distribution pursuant to Article 4.6 of the Plan, shall vest
   in, and be transferred to, the Litigation Trust.

           (a)       The Administrative and Priority Claims Reserve

           On the Effective Date, the Administrative and Priority Claims Reserve shall be
   established and funded in the amount of the aggregate Administrative and Priority Claims
   Estimate. Subject to the terms of the Plan, the Litigation Trustee shall pay each Allowed
   Administrative Claim as provided for in Article 2.1 of this Plan. In the event that excess Cash
   remains in the Administrative and Priority Claims Reserve after payment of all Allowed
   Administrative and Priority Claims, or at such time as the Cash in the Administrative and
   Priority Claims Reserve exceeds the Face Amount of the unpaid Administrative and Priority
                                                   30
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                78 of
                                                                                   37124
                                                                                      of
                                           73


   Claims, such Cash shall be transferred to the Litigation Trust for distribution in accordance with
   this Plan and the Litigation Trust Agreement.

           (b)       The General Unsecured Claims Cash Pool

           On the Effective Date, or as soon as reasonably practicable thereafter, the General
   Unsecured Claims Cash Pool shall be established and funded. Subject to the terms of the Plan,
   the Litigation Trustee or its designee shall distribute the Cash in the General Unsecured Claims
   Cash Pool pro rata to holders of Allowed Class 4 Claims. The Litigation Trustee shall establish,
   fund and administer the Disputed General Unsecured Claims Reserve in accordance this Plan
   from the Cash deposited into the General Unsecured Claims Cash Pool. In the unlikely event
   that the amount in the General Unsecured Claims Cash Pool exceeds the allowed amount of
   General Unsecured Claims, then such excess funds shall be transferred to the Litigation Trust for
   distribution in accordance with this Plan and the Litigation Trust Agreement.

           (c)       The Substantial Contribution Fund

           On the Effective Date, or as soon as reasonably practicable thereafter, the Substantial
   Contribution Fund shall be funded and disbursed in the amount of $12,800,007.00 to the holders
   of the Allowed Substantial Contribution Claims.

           (d)       The Professional Fee Escrow

           On or before the Effective Date, the Professional Fee Escrow shall be established and
   funded by the Debtors in Cash in the amount of the aggregate Professional Fee Estimate. Each
   Professional Claim shall be paid from the Professional Fee Escrow as provided for in Article 2.2
   of this Plan. In the event that excess Cash remains in the Professional Fee Escrow after payment
   of all Allowed Professional Fee Claims, such Cash shall be deposited into the Litigation Trust for
   distribution in accordance with this Plan and the Litigation Trust Agreement.

           (e)       The Litigation Trust Initial Funding

           On the Effective Date, or as soon as reasonably practicable thereafter, after the
   establishment and funding of the Reserve Accounts and payment of any other amounts required
   by the Plan, including payment of the Reorganized Debtor Cash Distribution pursuant to Article
   4.6 of the Plan, the Litigation Trust Initial Funding shall be deposited into an account owned and
   controlled by the Litigation Trustee and held in trust for the holders of Allowed Consumer
   Borrower Claims.

     4.8         Approval of Class Action Settlement

          The Plan incorporates and implements the terms and conditions of the Litigation Trust
   Agreement and constitutes and shall be deemed to be a motion for final approval of the
   Nationwide Consumer Borrower Settlement Class by the Bankruptcy Court pursuant to
   Bankruptcy Rule 9019(a) for purposes of voting on and receiving distributions under the Plan.
   The Preliminary Approval Order along with the order approving the Disclosure Statement shall
   authorize voting by Class 5 on a class-wide basis. The Final Fairness Approval Order shall

                                                     31
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                79 of
                                                                                   38124
                                                                                      of
                                           73


   authorize the class settlement and ratify the vote. Upon confirmation of the Plan, (i) each
   member of the Nationwide Consumer Borrower Settlement Class shall be entitled to receive
   Distributions in accordance with this Plan, the Litigation Trust Agreement and/or Preliminary
   Approval Order and (ii) all proofs of claim asserting Consumer Borrower Claims other than the
   single claim of the Nationwide Consumer Borrower Settlement Class, other than those timely
   filed Allowed Opt-Out Consumer Borrower Claims, shall be disallowed and/or expunged;
   provided, however, that the allowance of the class proof of claim on these terms shall not inure
   to the benefit of any one individual holder of a Consumer Borrower Claim. The Plan shall
   constitute a motion (i) pursuant to section 502 of the Bankruptcy Code to allow for distribution
   purposes the single claim of the Nationwide Consumer Borrower Settlement Class and (ii)
   pursuant to Rule 3007 of the Bankruptcy Rules, to disallow and expunge all other Consumer
   Borrower Claims (other than Allowed Opt-Out Consumer Borrower Claims), including those
   filed as putative class claims on behalf of Consumer Borrowers of any state.

     4.9     Consenting Defendants’ Cash Contribution

          On the Effective Date, or as soon as reasonably practicable thereafter, each Consenting
   Defendant (other than the GPLS Secured Parties) shall pay to the Litigation Trust an amount in
   Cash equal to its respective share of the Consenting Defendants’ Cash Contribution, if any. For
   the avoidance of doubt, the Consenting Defendants’ Cash Contributions shall not constitute or be
   deemed (i) any admission of wrongdoing, liability, fact, or illegality or any alleged capacity of
   the Debtors or the Consenting Defendants as lenders on any of the Eligible Tribal Loans, each of
   which are expressly denied by the Debtors and Consenting Defendants or (ii) a concession by the
   Consumer Borrowers that the alleged wrongdoing or illegality did not occur.

     4.10    Books and Records

           The Reorganized Debtors shall receive possession of and the right to use and maintain the
   original of all of Debtors’ books and records, whether hard copy or electronically stored
   information (the “Books and Records”). The Reorganized Debtors shall provide reasonable
   advance notice with reasonable specificity to the Litigation Trustee prior to destroying any
   Books and Records and provide the Litigation Trustee with the opportunity, at the Litigation
   Trust’s expense, to review, and obtain, such Books and Records prior to such destruction. The
   Litigation Trustee shall have the unilateral right to destroy Books and Records received from the
   Debtors or Reorganized Debtors. For the avoidance of doubt, the Litigation Trustee and his
   professionals in their capacities as such shall have full reasonable access to all such Books and
   Records for the purpose of investigating and pursuing the Causes of Action, and the Litigation
   Trustee shall be deemed to share with the Reorganized Debtors in any attorney-client privilege,
   work product doctrine, or other privilege or immunity attaching to any such Books and Records
   necessary for investigating and pursuing the Causes of Action, or obtaining any right to payment,
   provided, however, that such sharing does not waive any such privilege or immunity.

          On the Effective Date, or as soon as reasonably practicable thereafter, (i) the Litigation
   Trustee shall receive a copy of the Debtors’ Books and Records held by any litigation vendor, at
   the expense of the Litigation Trust, in a form and manner whereby it is commercially and
   technologically reasonable to obtain such copy; and (ii) if it becomes necessary for the
   Reorganized Debtors to incur significant internal or external costs in connection with providing
                                                  32
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                80 of
                                                                                   39124
                                                                                      of
                                           73


   access to the Debtors’ Books and Records to the Litigation Trustee, then the Reorganized
   Debtors and the Litigation Trustee shall enter into a reasonable shared services agreement
   governing the reimbursement of such costs. If the Reorganized Debtors and the Litigation
   Trustee do not reach an agreement on the terms of such shared services agreement, then either
   the Reorganized Debtors or the Litigation Trustee may seek an order from the Bankruptcy Court
   establishing reasonable terms for such shared services. If the Litigation Trustee reasonably
   determines that the expense of such access and use of such books and records is greater than the
   expense of fully duplicating them, then the Litigation Trustee may elect to obtain a copy at the
   expense of the Litigation Trust.

           The term “Confidential Business Information” shall mean confidential PII, or any trade
   secrets or other confidential business information related to (a) shareholders except in connection
   with pursuing a Cause of Action, (b) financial information, statements, or records of the Debtors
   except in connection with pursuing a Cause of Action, (c) typical confidential employee
   information, (d) risk analysis products and methods (such as models, data and know how), (e)
   marketing services, strategies and methodologies, and (f) the technology platforms, systems,
   products and all other Intellectual Property, including without limitation software development
   and programs and related documentation contained in the Books and Records.

            The Litigation Trustee shall not be permitted to disclose to any third-parties any
   Confidential Business Information without the consent of the Reorganized Debtors, and the
   Reorganized Debtors and the Litigation Trustee shall not be permitted to waive any privilege
   with respect to the Books and Records without the consent of the Litigation Trustee or the
   Reorganized Debtors, as applicable, in each case except in accordance with the following
   procedure: (i) the Litigation Trustee or the Reorganized Debtors, as applicable (the “Disclosing
   Party”) shall provide written notice to the Reorganized Debtors of the Litigation Trustee, as
   applicable (the “Responding Party”) of the Disclosing Party’s intent to waive privilege and/or
   disclose privileged information or Confidential Business Information, which notice shall, among
   other things, identify the information at issue and the proposed use of such information; (ii) the
   Responding Party shall have three (3) business days after such notice is received to notify the
   Disclosing Party that the Responding Party objects to such disclosure or waiver; (iii) if the
   Responding Party timely objects in writing, then the Responding Party and Disclosing Party shall
   meet and confer about such information and proposed use during the two (2) business days that
   follow the Responding Party’s notification of the Disclosing Party of the objection; (iv) if the
   parties do not reach an agreement, the Responding Party shall have until two (2) business days
   after the meet and confer concludes to file a pleading with the Bankruptcy Court seeking an
   order restricting such privilege waiver or disclosure (a “Motion to Restrict”); and (v) until such
   Motion to Restrict, or if the time for filing the Motion to Restrict has not yet run, then the
   applicable written notice, is resolved by agreement of the Responding Party and the Disclosing
   Party or order of the Bankruptcy Court, the Disclosing Party shall not waive such privilege or
   disclose such information, unless disclosing such information is unanticipated and necessary
   pursuant to Court order or Court or statutory deadline, and in such instances the Disclosing Party
   shall file such information under seal; and (vi) in ruling on a Motion to Restrict, the Bankruptcy
   Court may consider and weigh governing law as to privilege, confidentiality, and/or trade
   secrets, as well as the possible or intended use of such information and the interests of the
   Disclosing Party and the Responding Party concerning such disclosure or waiver. For the

                                                   33
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                81 of
                                                                                   40124
                                                                                      of
                                           73


   avoidance of doubt, this provision means that neither the Reorganized Debtors nor the Litigation
   Trustee have the right to unilaterally disclose to third parties or preclude the disclosure to third
   parties of privileged information on the basis that the Reorganized Debtors and the Litigation
   Trustee share such privilege.

           As of and after the Effective Date, to the extent the Reorganized Debtors receive a
   subpoena requesting documents produced by the Debtors in the Pending Litigation or in the
   Bankruptcy Case, the Reorganized Debtors shall agree that such previously produced documents
   shall be deemed produced under such subpoena as long as there is a protective order in place in
   the applicable litigation that provides equivalent protections to the Reorganized Debtors,
   including without limitation notice to the Reorganized Debtors, as those provided to the Debtors
   under the applicable protective order in the Pending Litigation or the Bankruptcy Case.

          Notwithstanding anything else in the Plan with respect to the Tribal Property, the
   Reorganized Debtors may retain the original of any data regarding any consumer borrowers
   owned by the Settling Tribal Lenders and maintained or otherwise held by the Debtors for or on
   behalf of the Settling Tribal Lenders, provided that the mutually acceptable shared services
   agreement with the Litigation Trustee shall address the Litigation Trustee’s access to such data.

     4.11    Section 1145 Exemption

           The offer, issuance, and distribution of any Equity Interests in the Reorganized Debtors,
   any other Successor Entity or newly-formed entity shall be exempt (except with respect to an
   entity that is an “underwriter” as defined in subsection (b) of section 1145 of the Bankruptcy
   Code), pursuant to section 1145 of the Bankruptcy Code, without further act or action, from
   registration under (i) the Securities Act, and all rules and regulations promulgated thereunder and
   (ii) any state or local law requiring registration for the offer, issuance, or distribution of
   securities. Each of the foregoing securities (a) is not a “restricted security” as defined in Rule
   144(a)(3) under the Securities Act, and (b) is freely tradable and transferable by any initial
   recipient thereof that (i) at the time of transfer, is not an “affiliate” (as defined in Rule 144(a)(1)
   under the Securities Act) of the issuer of such securities and has not been such an “affiliate”
   within 90 days of such transfer, and (ii) is not an entity that is an “underwriter” as defined in
   subsection (b) of section 1145 of the Bankruptcy Code.

          To the extent beneficial interests in the Litigation Trust are deemed to be “securities” as
   defined in section 2(a)(1) of the Securities Act, section 101 of the Bankruptcy Code, and
   applicable state securities laws, the exemption provisions of section 1145 of the Bankruptcy
   Code shall apply to such beneficial interests.

     4.12    Exemption from Certain Taxes and Fees

           To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers
   (whether from a Debtor to a Reorganized Debtor or to any other Person) of property under the
   Plan or pursuant to: (a) the issuance, distribution, transfer, or exchange of any debt, equity
   security, or other interest in the Debtors or the Reorganized Debtors; (b) the creation,
   modification, consolidation, termination, refinancing, and/or recording of any mortgage, deed of
   trust, or other security interest, or the securing of additional indebtedness by such or other
                                                     34
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                82 of
                                                                                   41124
                                                                                      of
                                           73


   means; (c) the making, assignment, or recording of any lease or sublease; or (d) the making,
   delivery, or recording of any deed or other instrument of transfer under, in furtherance of, or in
   connection with, the Plan, including any deeds, bills of sale, assignments, or other instrument of
   transfer executed in connection with any transaction arising out of, contemplated by, or in any
   way related to the Plan, shall not be subject to any document recording tax, stamp tax,
   conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax, mortgage
   recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or recording
   fee, or other similar tax or governmental assessment, and upon entry of the Confirmation Order,
   the appropriate state or local governmental officials or agents shall forego the collection of any
   such tax or governmental assessment and accept for filing and recordation any of the foregoing
   instruments or other documents without the payment of any such tax, recordation fee, or
   governmental assessment. All filing or recording officers (or any other Person with authority
   over any of the foregoing), wherever located and by whomever appointed, shall comply with the
   requirements of section 1146(c) of the Bankruptcy Code, shall forego the collection of any such
   tax or governmental assessment, and shall accept for filing and recordation any of the foregoing
   instruments or other documents without the payment of any such tax or governmental
   assessment.

     4.13    Class Action Injunctive and Other Relief

          As of the Effective Date, although the Debtors deny that they committed any wrongdoing
   and the Debtors deny that they own or were lenders on any of the Eligible Tribal Loans, as part
   of the agreement to resolve the disputes among the Settling Parties pursuant to this Plan, the
   following injunctive and other relief shall take effect:
                   while denying that they committed any wrongdoing and denying that they own or
   were lenders on any of the Eligible Tribal Loans, to the greatest extent permitted under
   applicable law, upon the agreement of the relevant Tribal Lenders or other owners of the loans,
   the Debtors shall consent to the unpaid principal, interest and fees of the Eligible Tribal Loans to
   members of the Nationwide Consumer Borrower Settlement Class being voided and adjusted to a
   zero balance. To the greatest extent permitted under applicable law, upon the agreement of the
   relevant Tribal Lenders or other owners of the loans, the Debtors consent to the notification of
   members of the Nationwide Consumer Borrower Settlement Class affected by the foregoing
   sentence that their Eligible Tribal Loans have been voided and adjusted to a zero balance (any
   costs of notification shall be funded from the Litigation Trust, and such notice may be made in
   the initial notice made to the Nationwide Consumer Borrower Settlement Class by a description
   as to the effect of any final approval);
                   while denying that they committed any wrongdoing, denying that they own or
   were lenders on any of the Eligible Tribal Loans, and denying that they were a furnisher to any
   consumer reporting agencies for any Eligible Tribal Loans, as long as Nationwide Class Counsel
   has provided the Debtors with acceptable evidence that the Settling Tribal Lenders agree to the
   deletion of such tradelines, the Debtors shall not object to a motion filed by the Consenting
   Plaintiffs for the entry of an Order requiring the deletion of all tradelines for any Eligible Tribal
   Loan from all consumer reporting agencies, except for Eligible Tribal Loans associated with a
   Tribal Lender that has not agreed to this removal;


                                                    35
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                83 of
                                                                                   42124
                                                                                      of
                                           73


                 to the extent of their current knowledge, and solely for the purpose of effectuating
   the Class Action Injunctive and Other Relief, the Debtors, or if the Debtors have not provided
   such information prior to the Effective Date then the Litigation Trustee, shall provide on a
   confidential basis to Kelly Guzzo, P.L.C. and Consumer Litigation Associates, P.C. a list of all
   Eligible Tribal Loans that have been sold or transferred to any third party, and the list will
   identify the loan numbers, the Tribal Lenders, the dates of sale, and the identity of such third
   parties, provided that any PII contained in such information shall be subject to the PII Prohibited
   Use/Protective Order Provisions;
                  upon the vesting of the Reorganized Debtor Assets in the Reorganized Debtors
   and the creation and vesting of assets in the Litigation Trust in accordance with this Plan, the
   Debtors shall no longer conduct business, and upon the later of the later of the Effective Date,
   the entry of the order(s) resolving the CFPB Litigation, and the completion of their duties under
   the Term Sheet and Bankruptcy Court orders, the Debtors shall be dissolved;
                 the Reorganized Debtors (i) shall not use the PII provided by members of the
   Nationwide Consumer Borrower Settlement Class to the Tribal Lenders or to the Debtors (a) to
   market to such members or (b) to assess the value of marketing to such members; and (ii) except
   as expressly contemplated by the Plan, shall not sell or transfer to any other Entity the PII
   provided by members of the Nationwide Consumer Borrower Settlement Class to the Tribal
   Lenders or to the Debtors for such Entity to use the PII to market to such members; and
                 Pennsylvania is receiving Class Action Injunctive and Other Relief as set forth in
   section 4.14 of the Plan.
           For the avoidance of doubt, (i) the Class Action Injunctive and Other Relief shall not
   constitute or be deemed any admission of wrongdoing or illegality or any alleged capacity of the
   Debtors as lenders on any of the Eligible Tribal Loans and (ii) nothing in this Plan, including,
   without limitation, the releases granted by the Nationwide Consumer Borrower Settlement Class,
   shall be contingent upon the Tribal Lenders’ agreement to all, or any portion of, the Class Action
   Injunctive and Other Relief, except that the express contingencies identified above concerning
   Tribal Lenders’ consent or agreement must occur prior to the Debtors (a) agreeing to Eligible
   Tribal Loans being voided and adjusted to a zero balance, and related notices or (b) consenting to
   the deletion of certain tradelines.




                                                   36
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                84 of
                                                                                   43124
                                                                                      of
                                           73


     4.14    Pennsylvania AG Settlement

           On, or as soon as reasonably practicable after, the Effective Date, the Escrow Agent shall
   transfer $2 million from the Escrow Account to the Pennsylvania AG in partial resolution of
   certain claims brought in the Pennsylvania Litigation against certain Released Non-Debtor
   Parties. On, or as soon as reasonably practicable after, the Effective Date, the Pennsylvania AG
   shall seek and obtain all orders necessary to settle, with the entry of a Rule 54(b) separate final
   judgment, all claims in the Pennsylvania Litigation against the Debtors. The Debtors and the
   Pennsylvania AG agree that one of such orders shall include injunction language that is
   substantively the same as the Class Action Injunctive and Other Relief or as otherwise agreed by
   the Pennsylvania AG and the Debtors, provided that such injunction language shall only address
   conduct concerning Pennsylvania residents and shall not address conduct concerning residents of
   other states or commonwealths.
           On, or as soon as reasonably practicable after the Effective Date, the Pennsylvania AG
   and the GPLS Secured Parties shall enter into the Pennsylvania AG-GPLS Secured Parties
   Stipulation.
            For the avoidance of doubt, the Pennsylvania AG Settlement shall not constitute or be
   deemed (i) any admission of wrongdoing, liability, fact, fault, assertion or illegality or any
   alleged capacity of the Debtors or the GPLS Secured Parties as lenders on any of the Eligible
   Tribal Loans, each of which is expressly denied in its entirety by the Debtors and the GPLS
   Secured Parties, or (ii) a concession by the Pennsylvania AG that the alleged wrongdoing or
   illegality did not occur.
           It is understood and acknowledged by the Settling Parties that subject to the court in the
   Pennsylvania Litigation staying the Pennsylvania Litigation against the Debtors and the
   Consenting Defendants (including the GPLS Secured Parties), the Pennsylvania AG may
   continue the Pennsylvania Litigation against the remaining defendants (Kenneth Rees and
   National Credit Adjusters, LLC) without limitation and that any judgment, proceeds from such
   judgment, or settlement with such remaining defendants are the sole property of the
   Pennsylvania AG for distribution pursuant to further orders of the court in the Pennsylvania
   Litigation.
     4.15    CFPB Settlement

           Within 60 days after the Effective Date, or at such other time as mutually agreed upon
   prior to the Effective Date by the Debtors and the CFPB, the CFPB shall submit a consent order,
   which shall be in the form attached to the Disclosure Statement as Exhibit D (the “CFPB
   Consent Order”), to the Montana court and shall seek and obtain all other orders necessary to
   settle the CFPB Litigation in accordance with the Plan and the CFPB Consent Order. The
   Debtors and the Reorganized Debtors, as applicable, will consent to the entry of and comply with
   the terms of the consent order that has been agreed upon between the Debtors and the CFPB to
   settle the CFPB Litigation. For the avoidance of doubt, the CFPB Settlement is made in
   compromise of disputed claims. The CFPB Settlement does not constitute the withdrawal of the
   Debtors’ denials and defenses in the CFPB Litigation or an admission by the Debtors of any facts
   or liability or wrongdoing, including, but not limited to, any liability or wrongdoing with respect
   to any allegations that were or could have been raised in the CFPB Litigation. The CFPB
   Settlement also does not constitute an admission by the CFPB that any claim is not well-founded,
                                                    37
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                85 of
                                                                                   44124
                                                                                      of
                                           73


   and nothing in this Plan should be construed as, or deemed to constitute, approval, sanction, or
   authorization by the CFPB of any of the Debtors’ actions or business practices.

     4.16    GPLS Secured Parties’ Settlement Contribution

   On and as of the Effective Date, as consideration for the Releases and the other treatment in the
   Plan, the GPLS Secured Parties shall (i) waive and release all liens, claims, or other rights to any
   funds, accounts or other assets of GPLS or the Debtors, and the Estates, including, without
   limitation, the remaining funds in the Escrow Account and the GPLS Holdback Account, and
   such waiver and release shall operate as full and final satisfaction, compromise, settlement,
   release, and discharge of all GPLS Claims, including but not limited to any claims, liens or
   interests in the Escrow Account and funds or other assets held by GPLS, the Debtors, their
   Estates, or the Reorganized Debtors; (ii) cause the release of all funds in the GPLS Holdback
   Account, which shall not be less than $7.5 million, to the Escrow Account; (iii) consent to the
   release of all remaining funds in the Escrow Account as provided in the Plan; (iv) cause GPLS to
   assign the MobiLoans Note and related agreements to the Reorganized Debtors; (v) release all
   interest in and rights to the Great Plains Reserve to Great Plains, which will be distributed in
   accordance with the terms of the settlement reached in Gibbs v. Great Plains, et al.; and (vi)
   waive any and all claims and the collection of any further amounts owed based on participation
   interests owned by GPLS in Eligible Tribal Loans.

   The GPLS Secured Parties represent and warrant that no amounts have been paid to their legal
   and professional advisors from the GPLS Holdback Account on or after May 1, 2019. All legal
   fees and costs incurred by the GPLS Secured Parties in connection with the Chapter 11 Cases
   unpaid as of, or incurred on or after, May 1, 2019, shall be the sole obligation of the GPLS
   Secured Parties and shall not be paid from or charged against the Debtors, the Estates, the
   Reorganized Debtors, the Escrow Account, or the Litigation Trust. For the avoidance of doubt,
   all payments made prior to May 1, 2019, by the GPLS Secured Parties to their legal and
   professional advisors pursuant to the Cash Collateral Order are allowed and shall not be subject
   to challenge or disgorgement.

   For the avoidance of doubt, (i) the consideration provided by the GPLS Secured Parties for the
   Releases shall not constitute or be deemed an admission of any wrongdoing, liability, fact, fault,
   assertion or illegality or any alleged capacity of the GPLS Secured Parties as lenders on any of
   the Eligible Tribal Loans, each of which is expressly denied by the GPLS Secured Parties; and
   (ii) the GPLS Secured Parties shall not receive a Release until the occurrence of the applicable
   transfer(s) from the GPLS Holdback Account to the Escrow Account as set forth in the Plan and
   the Term Sheet.

     4.17    Subordination

          The allowance, classification, and treatment of all Claims and Equity Interests under the
   Plan shall conform to and be consistent with the respective contractual, legal, and equitable
   subordination rights of such Claims and Equity Interests, and the Plan shall recognize and
   implement any such rights. Pursuant to section 510 of the Bankruptcy Code, except where
   otherwise provided herein, the Debtors or the Litigation Trustee on or after the Effective Date

                                                   38
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                86 of
                                                                                   45124
                                                                                      of
                                           73


   reserve the right to seek to re-classify any Allowed Claim or Equity Interest in accordance with
   any contractual, legal, or equitable subordination relating thereto.

     4.18    Cancellation of Notes, Instruments, Certificates, and Other Documents

           On the Effective Date, except to the extent otherwise provided herein, all notes,
   instruments, Certificates, and other documents evidencing Claims against the Debtors shall be
   canceled and the obligations of the Debtors or the Reorganized Debtors thereunder or in any way
   related thereto shall be discharged; provided, however, that notwithstanding Confirmation or the
   occurrence of the Effective Date, any credit document or agreement that governs the rights of the
   holder of a Claim shall continue in effect solely for purposes of (a) allowing holders of Allowed
   Claims to receive Distributions under the Plan and (b) allowing and preserving the rights of the
   Litigation Trustee, as applicable, to make Distributions on account of Allowed Claims as
   provided herein.

     4.19    Effectuating Documents; Further Transactions

           On and after the Effective Date, the Debtors or the Reorganized Debtors, as applicable,
   and the officers and members of the boards of directors and managers thereof, are authorized to
   and may issue, execute, deliver, file, or record such contracts, Securities, instruments, releases,
   and other agreements or documents and take such actions as may be necessary or appropriate to
   effectuate, implement, and further evidence the terms and conditions of the Plan without the need
   for any approvals, authorizations, or consents except for those expressly required under the Plan.

     4.20    Incentive Plans and Employee and Retiree Benefits

           Except as otherwise provided herein, on and after the Effective Date, subject to any Final
   Order and, without limiting the authority provided under the Debtors’ respective articles of
   organization, bylaws and other formation and constituent documents, the Reorganized Debtors
   shall be authorized to: (a) amend, adopt, assume and/or honor in the ordinary course of business,
   any contracts, agreements, policies, programs, and plans, in accordance with their respective
   terms, for, among other things, compensation, including any bonus plans, health care benefits,
   disability benefits, deferred compensation benefits, savings, severance benefits (except with
   respect to any employee whose employment agreement is rejected on or prior to the Effective
   Date), retirement benefits, welfare benefits, workers’ compensation insurance, and accidental
   death and dismemberment insurance for the officers, and employees of any of the Debtors who
   served in such capacity from and after the Petition Date; and (b) honor, in the ordinary course of
   business, Claims of employees employed as of the Effective Date for accrued vacation time
   arising prior to the Petition Date and not otherwise paid pursuant to a Bankruptcy Court order.
   For the avoidance of doubt, the pre-petition claims of the employees of the Debtors employed as
   of the Petition Date were paid pursuant to the Order (I) Authorizing Order (I) Authorizing
   Debtors to Pay Prepetition Wages, Salaries and Benefits; (II) Authorizing Debtors to Continue
   Employee Benefit Programs in the Ordinary Course of Business; (III) Authorizing Current and
   Former Employees to Proceed With Workers Compensation Claims; and (IV) Directing
   Applicable Financial Institutions to Honor and Process Related Checks and Transfers [Doc. No.
   38]. Notwithstanding the foregoing, pursuant to section 1129(a)(13) of the Bankruptcy Code,
   from and after the Effective Date, all retiree benefits (as such term is defined in section 1114 of
                                                   39
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                87 of
                                                                                   46124
                                                                                      of
                                           73


   the Bankruptcy Code), if any, shall continue to be paid by the Reorganized Debtors in
   accordance with applicable law.

                                             ARTICLE V

                                     THE LITIGATION TRUST

     5.1     Establishment of the Litigation Trust

           The Litigation Trust shall be established and shall become effective on the Effective
   Date. The Litigation Trust shall be governed and administered in accordance with this Plan and
   the Litigation Trust Agreement.

     5.2     Transfer of Assets to the Litigation Trust

          On the Effective Date, any and all assets and property of the Estates not transferred to the
   Reorganized Debtors pursuant to Article 4.6 of the Plan or otherwise addressed in this Plan shall
   be transferred to the Litigation Trust and administered by the Litigation Trustee in accordance
   with the terms of the Plan and the Litigation Trust Agreement, including, but not limited to, the
   Causes of Action, refunds, deposits, remnant assets, the General Unsecured Claims Cash Pool,
   any remaining funds in the Professional Fee Escrow following the payment of all Allowed
   Professional Claims and the Debtors’ interests in GPLS.

           On or before the Effective Date, the GPLS Secured Parties shall release all interest in and
   rights to the Great Plains Reserve Amount to Great Plains, which amount will be distributed in
   accordance with the terms of the settlement reached in Gibbs v. Great Plains, et al.

     5.3     Litigation Trust Funding

           On the Effective Date, or on such other date as is set forth in the Litigation Trust
   Agreement, the Litigation Trust shall be established and receive the Litigation Trust Initial
   Funding. Additionally, any net proceeds of the Causes of Action received subsequent to the
   Effective Date shall be deposited into the Litigation Trust for distribution in accordance with this
   Plan and the Litigation Trust Agreement. For the avoidance of doubt, funding of the Litigation
   Trust shall not constitute or be deemed (i) any admission of wrongdoing or illegality or any
   alleged capacity of the Debtors as lenders on any of the Eligible Tribal Loans or (ii) a concession
   by Consumer Borrowers that the alleged wrongdoing or illegality did not occur.

     5.4     Causes of Action

           Pursuant to section 1123(b)(3) of the Bankruptcy Code, the Causes of Action and
   proceeds therefrom shall be transferred and assigned by the Debtors and their Estates (and
   deemed transferred) to the Litigation Trust, except those otherwise released, waived or
   discharged in the Plan, free and clear of all Claims, Liens, charges, encumbrances, and rights and
   interests, without the need for any Entity to take any further action or obtain any approval and
   the Litigation Trust shall be authorized as the representative of the Estates to pursue the Causes
   of Action. In accordance with section 1123(b) of the Bankruptcy Code, the Litigation Trustee
   shall have the exclusive right to commence and pursue, as appropriate, in his sole discretion and
                                                     40
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                88 of
                                                                                   47124
                                                                                      of
                                           73


   without further order of the Bankruptcy Court, in any court or other tribunal, including, without
   limitation, in an adversary proceeding filed in one or more of the Chapter 11 Cases, any and all
   Causes of Action, and the Litigation Trustee’s right to commence, prosecute, or settle any such
   Causes of Action shall be preserved notwithstanding entry of the Confirmation Order or the
   occurrence of the Effective Date. Unless a Cause of Action against any Entity is expressly
   waived, relinquished, released, discharged, compromised or settled in the Plan or any Final
   Order (including the Confirmation Order), the Debtors expressly reserve such Cause of Action,
   which shall be transferred by the Debtors to the Litigation Trust pursuant to the Plan, and,
   therefore, no preclusion doctrine, including, without limitation, the doctrines of res judicata,
   collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial, equitable or
   otherwise) or laches shall apply to such Causes of Action upon or after the entry of the
   Confirmation Order or Effective Date based on the Disclosure Statement, the Plan or the
   Confirmation Order or any other Final Order (including the Confirmation Order). In addition,
   the Litigation Trustee reserves the right to pursue or adopt any claims alleged in any lawsuit in
   which the Debtors are a defendant or an interested party, against any Entity, including, without
   limitation, the plaintiffs or co-defendants in such lawsuits. Except for a Cause of Action against
   any Entity that is expressly waived, relinquished, released, discharged, compromised or settled in
   the Plan or any Final Order (including the Confirmation Order), the Committee has requested
   that this Plan state that Causes of Action include, but are not limited to:

          •       Intentional or constructive fraudulent conveyances under section 544(b) of the
                  Bankruptcy Code and applicable law, and section 548 of the Bankruptcy Code.
          •       Preference payments under section 547 of the Bankruptcy Code.
          •       Breach of contract or breach of the implied covenant of good faith and fair
                  dealing.
          •       Breach of fiduciary duty.
          •       Common law and statutory conspiracy.
          •       Claims for civil remedies against racketeer influenced and corrupt organizations
                  under chapter 96 of title 18 of the United States Code
          •       Claims for overpayments, unjust enrichment, fraud, negligent misrepresentation,
                  tortious interference with contract or prospective economic advantage, and civil
                  conspiracy, whether under federal law or the laws of any state.
          •       Equitable subordination, including under section 510(c) of the Bankruptcy Code.
          •       Aiding and abetting any act or omission of any Entity.
          •       Objections to fees, interest, or other charges paid by the Debtors.

           The failure to list a claim, right, cause of action, suit or proceeding shall not constitute a
   waiver or release by the Debtors of such claim, right of action, suit or proceeding. No Entity
   may rely on the absence of a specific reference in the Plan or the Disclosure Statement to any
   Causes of Action against them as any indication that the Litigation Trustee will not pursue any
   and all available Causes of Action against them. An initial list of the Causes of Action provided
   by the Committee is annexed to the Disclosure Statement as Exhibit E and may be
   supplemented in the Plan Supplement. While the list provides notice to certain Persons and
   Entities of the existence of Causes of Action against them, it is not intended to limit the Causes
   of Action the Litigation Trustee may prosecute as others may be discovered after the Litigation
   Trustee receives copies of the Books and Records.
                                                    41
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                89 of
                                                                                   48124
                                                                                      of
                                           73


           As set forth in the definition of the term “Causes of Action” herein, notwithstanding
   anything else in the Term Sheet, the Disclosure Statement, herein, or the Confirmation Order,
   Cause(s) of Action transferred to the Litigation Trust shall not include any Claims or Causes of
   Action against Released Parties or any of the obligations or assets included in the Reorganized
   Debtor Assets. Further, pursuant to Section 4.6 hereof, on the Effective Date, the Reorganized
   Debtor Assets shall be transferred to and/or vest in the Reorganized Debtors, and the
   Reorganized Debtors shall be the sole party(ies) with standing to prosecute claims related
   thereto.

     5.5         Litigation Trust Distributions

           The Litigation Trustee shall liquidate the Causes of Action and distribute any proceeds
   therefrom in accordance with this Plan and the Litigation Trust Agreement. The Litigation
   Trustee also shall administer the Unsecured Claims Cash Pool and make distributions to Allowed
   General Unsecured Claims in accordance with this Plan.

     5.6         Litigation Trust Agreement

          A copy of the Litigation Trust Agreement shall be filed, no later than five (5) business
   days before the deadline for voting on the Plan, as part of the Plan Supplement. The Committee
   represents that the Litigation Trust Agreement shall include, without limitation, the following
   terms:

           (a)       Duration of Trust

           The Litigation Trust shall have an initial term of five (5) years from the Effective Date.
   Notwithstanding the foregoing, the LTOB may extend such term for an additional finite term
   provided that the Litigation Trust does not become subject to the Securities Exchange Act of
   1934, as amended (as now in effect or hereafter amended) and provided further that the
   Bankruptcy Court approves an extension based upon a finding that an extension is necessary for
   the Litigation Trust to resolve all Claims, reduce all applicable Litigation Trust Assets to Cash
   and liquidate. The Litigation Trustee shall at all times endeavor to liquidate the Litigation Trust
   Assets expeditiously, and in no event shall the Litigation Trustee unduly prolong the duration of
   the Litigation Trust. Unless the Chapter 11 Cases have previously been dismissed, upon
   termination of the Litigation Trust, the Litigation Trustee shall advise the Bankruptcy Court in
   writing of its termination. Notwithstanding the foregoing, after the termination of the Litigation
   Trust, the Litigation Trustee shall have the authority to exercise all the powers, authorities and
   discretions herein conferred solely for the purpose of winding up the affairs of the Litigation
   Trust. The Litigation Trustee shall retain the books, records and files that shall have been
   delivered to or created by the Litigation Trustee; provided, however, subject to the requirements
   in the Disclosure Statement, in the Plan, and of applicable law, that at the Litigation Trustee’s
   discretion, all of such records and documents may be destroyed at any time after two (2) years
   from the date of an order of the Bankruptcy Court terminating the Litigation Trust. As soon as
   practicable after the liquidation or abandonment of all Causes of Action, the Litigation Trustee
   shall seek entry of a Final Order closing the remaining Chapter 11 Cases pursuant to section
   350(a) of the Bankruptcy Code.

                                                   42
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                90 of
                                                                                   49124
                                                                                      of
                                           73


          (b)     Litigation Trust Oversight Board

           On the Effective Date, the LTOB shall be established. The members of the LTOB shall
   disclose to the Litigation Trustee and all other members of the LTOB whether any Claim or
   Interest that is held by them personally, by any relative or by any entity with which they are
   employed or affiliated, has been sold, transferred or otherwise assigned, disposed of or satisfied
   by any entity other than the Litigation Trust. The members of the LTOB shall serve without
   compensation, but shall be entitled to reimbursement of reasonable expenses. The LTOB shall be
   comprised of the representative counsel to each of the Pennsylvania AG, Counsel to the VA,
   CA and FL borrower classes, and counsel to the VT and NC borrower classes, each of
   which must represent a beneficiary of the Litigation Trust. In the case of an inability or
   unwillingness of any member of the LTOB to serve subsequent to his or her original
   appointment and acceptance, such member shall be replaced by designation of the remaining
   members of the LTOB and the Litigation Trustee. If any position on the LTOB remains vacant
   for more than thirty (30) days, such vacancy may be filled within fifteen (15) days thereafter by
   the designation of the Litigation Trustee without the requirement of a vote by the other members
   of the LTOB. Each replacement member of the LTOB must be a beneficiary of the Litigation
   Trust. The LTOB will continue to fully function even while a position on the LTOB remains
   vacant.

          (c)     Appointment, Compensation, and Powers of Litigation Trustee

           The Litigation Trustee shall serve as the trustee for the Litigation Trust. The appointment
   of the Litigation Trustee shall be effective as of the Effective Date. Following the Effective
   Date, in the event of the death (in the case of a Litigation Trustee that is a natural person),
   dissolution (in the case of a Litigation Trustee that is not a natural person), resignation,
   incompetency or removal of the Litigation Trustee, the members of the LTOB shall, by majority
   vote, designate a successor Litigation Trustee. Such appointment shall specify the date when
   such appointment shall be effective. Every successor Litigation Trustee appointed shall execute,
   acknowledge and deliver to the Bankruptcy Court and to the retiring Litigation Trustee an
   instrument accepting the appointment and shall additionally file with the Bankruptcy Court an
   affidavit demonstrating that such Person is a “disinterested person,” as defined by Section
   101(14) of the Bankruptcy Code, and thereupon the successor Litigation Trustee, without any
   further act, deed or conveyance, shall become vested with all the rights, powers, trusts and duties
   of the retiring Litigation Trustee. The Litigation Trustee shall be compensated and reimbursed
   for reasonable costs and expenses as set forth in, and in accordance with, the Litigation Trust
   Agreement. The Litigation Trustee shall have the powers and duties set forth in this Plan and in
   the Litigation Trust Agreement. The Litigation Trustee may retain professionals to aid in the
   performance of his or her responsibilities pursuant to the terms of the Plan and the Litigation
   Trust Agreement, including, without limitation, the prosecution of the Causes of Action, to
   administer, dispute, object to or compromise or otherwise resolve all Claims against the Debtors
   and to make Distributions to holders of Allowed Claims. The Litigation Trustee may retain Cole
   Schotz P.C. and/or such other law firm(s) as the Litigation Trustee determines necessary to
   liquidate the Litigation Trust Assets and to perform such other functions as may be appropriate
   to carry out the primary purposes of the Litigation Trust. The Litigation Trustee may commit the
   Litigation Trust to and shall pay such law firm(s) the reasonable compensation from the
   Litigation Trust Assets for services rendered and expenses incurred, which expenses may
                                                    43
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                91 of
                                                                                   50124
                                                                                      of
                                           73


   include, without limitation, the fees and expenses of Persons retained by such counsel to perform
   any such services, including, without limitation, expert witnesses and consultants. The Litigation
   Trustee may also engage such law firm(s) on a contingent fee basis or hybrid hourly fee /
   contingency basis, as permitted by applicable law. The Litigation Trustee may retain such
   accountants, experts, advisors, consultants, investigators, appraisers, auctioneers, claims and
   disbursing agents or other professionals as are advisable to carry out the purposes of the
   Litigation Trust.

     5.7     Indemnification and Exculpation

           The Litigation Trustee, and the Litigation Trustee’s agents and professionals, shall not be
   liable for actions taken or omitted in its capacity as, or on behalf of, the Litigation Trust, except
   those acts arising out of its own willful misconduct or gross negligence, and shall be entitled to
   indemnification and reimbursement for fees and expenses in defending any and all of its actions
   or inactions in its capacity as, or on behalf of, the Litigation Trust, except for any actions or
   inactions involving willful misconduct or gross negligence.                Any indemnification or
   reimbursement claim of the Litigation Trustee, or any other party entitled to indemnification or
   reimbursement under this subsection) shall be satisfied from the Litigation Trust.

     5.8     Transfer of Tribal Property

          The Reorganized Debtors shall reasonably cooperate, if needed, in efforts by the Settling
   Tribal Lenders to cause the Tribal Property to be transferred to the Litigation Trust in accordance
   with separate settlement agreements that may be reached with the Settling Tribal Lenders;
   provided, however, nothing herein shall require the Reorganized Debtors to incur expenses to so
   cooperate without provision being made for reimbursement of reasonable and actual internal and
   external costs, for such cooperation to be paid to the Reorganized Debtors from the Litigation
   Trust.

                                             ARTICLE VI

           TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

     6.1     Assumption and Rejection of Executory Contracts and Unexpired Leases

           The following shall be the treatment of Executory Contracts and Unexpired Leases:

           Unless an Executory Contract or Unexpired Lease (i) is expressly identified on the
   Assumption Schedule; (ii) has been previously assumed by the Debtors by Final Order or has
   been assumed by the Debtors by order of the Bankruptcy Court as of the Effective Date, which
   order becomes a Final Order after the Effective Date; (iii) is the subject of a motion to assume
   pending as of the Effective Date; or (iv) is otherwise assumed pursuant to the terms herein, each
   Executory Contract and Unexpired Lease shall be deemed rejected, without the need for any
   further notice to or action, order, or approval of the Bankruptcy Court, as of the Effective Date
   under section 365 of the Bankruptcy Code. The Confirmation Order will constitute an order of
   the Bankruptcy Court approving the rejection of all such Executory Contracts and Unexpired
   Leases.
                                                    44
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                92 of
                                                                                   51124
                                                                                      of
                                           73


           Except as otherwise provided herein or agreed to by the Debtors and the applicable
   counterparty, each assumed and assigned Executory Contract or Unexpired Lease shall include
   all modifications, amendments, supplements, restatements, or other agreements related thereto,
   and all rights related thereto, if any, including all easements, licenses, permits, rights, privileges,
   immunities, options, rights of first refusal, and any other interests. Modifications, amendments,
   supplements, and restatements to prepetition Executory Contracts and Unexpired Leases that
   have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter the
   prepetition nature of the Executory Contract or Unexpired Lease or the validity, priority, or
   amount of any Claims that may arise in connection therewith.

          If a Claim arises from the rejection of any Executory Contract or Unexpired Lease
   pursuant to this Plan, such Claim shall be barred and unenforceable against the Debtors,
   Reorganized Debtors, the Litigation Trust, or their property unless a proof of claim asserting
   such Claim is filed with the Bankruptcy Court or the Solicitation Agent and served upon the
   Debtors within thirty (30) days after the Effective Date. Unless otherwise ordered by the
   Bankruptcy Court, any such rejection damages Claims shall be treated as General Unsecured
   Claims under the Plan.

     6.2     Insurance Policies

           All of the Debtors’ insurance policies and any agreements, documents, or instruments
   relating thereto, are treated as and deemed to be Executory Contracts under the Plan.
   Notwithstanding anything herein to the contrary, as of the Effective Date, the Debtors shall
   assume (and assign to the Reorganized Debtor if necessary to continue the insurance policies in
   full force) all of the Debtors’ insurance policies and any agreements, documents, or instruments
   relating thereto. Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
   approval of the Debtor’s foregoing assumption (and assignment, if necessary) of each of the
   insurance policies. For the avoidance of doubt, nothing in this provision shall impair the
   Debtors’ right to the proceeds of the Insurance Rights.

   6.3     Cure of Defaults and Objections to Cure and Assumption

           The Reorganized Debtors shall be solely responsible for paying Cures, if any, on the
   Effective Date, as soon as practicable thereafter, or such other date that the Debtors or
   Reorganized Debtors, as applicable, and the counterparty agree. Unless otherwise agreed upon
   in writing by the parties to the applicable Executory Contract or Unexpired Lease, all requests
   for payment of Cure that differ from the amounts paid or proposed to be paid to a counterparty
   must be served on counsel to the Debtors on or before the Cure Objection Deadline. Any such
   request that is not timely filed shall be disallowed and forever barred, estopped, and enjoined
   from assertion, and shall not be enforceable against any Reorganized Debtor, without the need
   for any objection by the Reorganized Debtors or any other party in interest or any further notice
   to or action, order, or approval of the Bankruptcy Court. Any Cure shall be deemed fully
   satisfied, released, and discharged upon payment of the Cure; provided, however, that nothing
   herein shall prevent the Reorganized Debtors from paying any Cure despite the failure of the
   relevant counterparty to file such request for payment of such Cure. The Reorganized Debtors
   also may settle any Cure without any further notice to or action, order, or approval of the
   Bankruptcy Court. In addition, any objection to the assumption of an Executory Contract or
                                                     45
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                93 of
                                                                                   52124
                                                                                      of
                                           73


   Unexpired Lease under the Plan must be filed with the Bankruptcy Court by the Cure Objection
   Deadline. Any such objection will be scheduled to be heard by the Bankruptcy Court at the
   Debtors’ or Reorganized Debtors’, as applicable, first scheduled omnibus hearing for which such
   objection is timely filed. Any counterparty to an Executory Contract or Unexpired Lease that
   fails to timely object to the proposed assumption of any Executory Contract or Unexpired Lease
   will be deemed to have consented to such assumption.

          If there is a dispute regarding Cure, the ability of the Reorganized Debtors to provide
   “adequate assurance of future performance” within the meaning of section 365 of the Bankruptcy
   Code, or any other matter pertaining to assumption and assignment, then payment of Cure shall
   occur as soon as reasonably practicable after entry of a Final Order resolving such dispute,
   approving such assumption and assignment, or as may be agreed upon by the Debtors, or the
   Reorganized Debtors, as applicable, and the counterparty to the Executory Contract or Unexpired
   Lease.

            Assumption and assignment of any Executory Contract or Unexpired Lease pursuant to
   the Plan or otherwise and the payment of any Cures shall result in the full release and satisfaction
   of Claims or defaults, whether monetary or nonmonetary, including defaults of provisions
   restricting the change in control or ownership interest composition or other bankruptcy-related
   defaults, arising under any assumed and assigned Executory Contract or Unexpired Lease at any
   time prior to the Effective Date. Any and all Proofs of Claim based upon Executory Contracts or
   Unexpired Leases that have been assumed and assigned in the Chapter 11 Cases, including
   pursuant to the Confirmation Order, shall be deemed disallowed and expunged as of the
   Effective Date without the need for any objection thereto or any further notice to or action, order,
   or approval of the Bankruptcy Court.

     6.4     Contracts and Leases Entered Into After the Petition Date

          Contracts and leases entered into after the Petition Date by any Debtor and any Executory
   Contracts and Unexpired Leases assumed and assigned by any Debtor may be performed by the
   applicable Reorganized Debtor in the ordinary course of business.

     6.5     Reservation of Rights

           Nothing contained in the Plan or the Plan Supplement shall constitute an admission by
   the Debtors or any other party that any such contract or lease is in fact an Executory Contract or
   Unexpired Lease or that any Reorganized Debtor has any liability thereunder. If there is a
   dispute regarding whether a contract or lease is or was executory or unexpired at the time of
   assumption, the Debtors or the Reorganized Debtors, as applicable, shall have forty-five (45)
   days following entry of a Final Order resolving such dispute to determine whether to assume,
   assign or reject the related contract or lease, if applicable.




                                                   46
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                94 of
                                                                                   53124
                                                                                      of
                                           73


                                            ARTICLE VII

                          PROVISIONS GOVERNING DISTRIBUTIONS

     7.1     Distributions on Account of Claims Allowed as of the Effective Date

         (a)   Distributions to Holders of Allowed Claims Other than Members of the
   Nationwide Consumer Borrower Settlement Class

           Except as otherwise provided herein, a Final Order, or as otherwise agreed to by the
   Debtors or the Litigation Trustee on or after the Effective Date, as the case may be, and the
   Holder of the applicable Claim or Equity Interest, on the Initial Distribution Date, the Litigation
   Trustee shall make Distributions under the Plan on account of Claims Allowed on or before the
   Effective Date, subject to the rights of the Litigation Trustee, as applicable, to object to Claims;
   provided, however, that (1) the Reorganized Debtors shall be responsible for payment of any
   Cure in accordance with Article 6.3, and (2) Allowed Priority Tax Claims shall be paid in
   accordance with Article 2.3. To the extent any Allowed Priority Tax Claim is not due and owing
   on the Effective Date, such Claim shall be paid in full in Cash in accordance with the terms of
   any agreement between the Debtors or the Litigation Trustee, as applicable, and the holder of
   such Claim or as may be due and payable under applicable non-bankruptcy law or, at the
   Litigation Trustee’s election, through regular installment payments of a total value, as of the
   Effective Date, equal to the amount of the Allowed Priority Tax Claim as provided in section
   1129(a)(9)(c) of the Bankruptcy Code.

           (b)    Distributions to Members of the Nationwide Consumer Borrower Settlement
   Class

           The Class Administrator, on behalf of the Litigation Trustee, shall make Distributions to
   members of the Nationwide Consumer Borrower Settlement Class in accordance with the Plan
   and Litigation Trust Agreement. The Debtors shall not prosecute, settle, sell, transfer, assign,
   waive or release any of the Causes of Action, all of which are preserved for and shall be
   transferred to the Litigation Trust, except those otherwise released, waived or discharged
   pursuant to this Plan.

           To the extent not provided by the Debtors prior to the Effective Date, the Litigation
   Trustee shall provide on a confidential basis sufficient information to the Class Administrator,
   and any subsequently appointed class administrator for the Nationwide Consumer Borrower
   Settlement Class, to make an initial Distribution and any subsequent Distributions to the
   members of the Nationwide Consumer Borrower Settlement Class in accordance with the Plan
   and Litigation Trust Agreement.

     7.2     Special Rules for Distributions to Holders of Disputed Claims

           Notwithstanding any provision otherwise in the Plan and except as otherwise agreed by
   the relevant parties, no partial payments and no partial Distributions shall be made with respect
   to a Disputed Claim until such Claim becomes an Allowed Claim.


                                                   47
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                95 of
                                                                                   54124
                                                                                      of
                                           73


     7.3         Delivery of Distributions

           (a)       Record Date for Distributions to Holders of Claims

           On the Confirmation Date, the Claims Register shall be closed and the Debtors and the
   Litigation Trustee on and after the Effective Date shall be authorized and entitled to recognize
   only those record holders, if any, listed on the Claims Register as of the close of business on the
   Confirmation Date. Notwithstanding the foregoing, if a Claim is transferred and the Claims
   Agent has been notified in writing of such transfer no later than ten (10) days before the
   Effective Date, the Litigation Trustee shall make Distributions to the transferee (rather than the
   transferor) only to the extent practical and in any event only if the relevant transfer form contains
   an unconditional and explicit certification and waiver of any objection to the transfer by the
   transferor. The Debtors or the Litigation Trustee on and after the Effective Date may, but shall
   have no obligation to, recognize transfers occurring after ten (10) days before the Effective Date.

           (b)       Distribution Process

           Except as otherwise provided herein, Distributions to holders of Allowed Claims,
   including Claims that become Allowed after the Effective Date, shall be made to beneficial
   holders of record as of the Confirmation Date: (1) to the address of such holder as set forth in the
   books and records of the applicable Debtor (or if the Claims Agent has been notified in writing,
   on or before the date that is ten (10) days before the Effective Date, of a change of address, to the
   changed address); (2) in accordance with Rule 4 of the Federal Rules of Civil Procedure, as
   modified and made applicable by Bankruptcy Rule 7004, if no address exists in the Debtors’
   books and records, no Proof of Claim has been filed and the Claims Agent has not received a
   written notice of a change of address on or before the date that is ten (10) days before the
   Effective Date; or (3) to any counsel that has appeared in the Chapter 11 Cases on the holder’s
   behalf. The Debtors, the Litigation Trustee, the Reorganized Debtors, and the Claims Agent
   shall not incur any liability whatsoever on account of any Distributions under the Plan.

           (c)       Compliance Matters

           In connection with the Plan, to the extent applicable, the Litigation Trustee shall comply
   with all tax withholding and reporting requirements imposed on them by any Governmental Unit,
   and all Distributions pursuant to the Plan shall be subject to such withholding and reporting
   requirements. Notwithstanding any provision in the Plan to the contrary, the Litigation Trustee
   shall be authorized to take all actions necessary or appropriate to comply with such withholding
   and reporting requirements, including liquidating a portion of the Distribution to be made under
   the Plan to generate sufficient funds to pay applicable withholding taxes, withholding
   Distributions pending receipt of information necessary to facilitate such Distributions, or
   establishing any other mechanisms they believe are reasonable and appropriate. The Litigation
   Trustee reserves the right to allocate all Distributions made under the Plan in compliance with all
   applicable wage garnishments, alimony, child support, and other spousal awards, liens, and
   encumbrances, to the extent applicable.




                                                    48
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                96 of
                                                                                   55124
                                                                                      of
                                           73


          (d)     Foreign Currency Exchange Rate

          Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any
   Claim asserted in currency other than U.S. dollars shall be automatically deemed converted to
   the equivalent U.S. dollar value using the exchange rate for the applicable currency as published
   in The Wall Street Journal, National Edition on the Petition Date, for all purposes under the Plan,
   including voting, allowance and distribution.

          (e)     Fractional, Undeliverable, and Unclaimed Distributions

                  (1)    Fractional Distributions. Whenever any payment of Cash of a fraction of
                         a dollar pursuant to the Plan would otherwise be required, the actual
                         payment shall reflect a rounding of such fraction to the nearest whole
                         dollar (up or down), with half dollars or less being rounded down.

                  (2)    Undeliverable Distributions.

                         A.      If any Distribution to a holder of an Allowed Claim other than a
                                 member of the Nationwide Consumer Borrower Settlement Class
                                 is returned as undeliverable, no further Distributions shall be made
                                 to such holder unless and until such holder provides notification to
                                 the Litigation Trustee or its designee of the then-current address or
                                 other necessary information for delivery, at which time all
                                 currently due missed Distributions shall be made to such holder on
                                 the next Distribution Date. Undeliverable Distributions shall
                                 remain in the possession of the Litigation Trustee or its designee
                                 until such time as a Distribution becomes deliverable, or such
                                 Distribution reverts to the Litigation Trust or is canceled pursuant
                                 to Article 7.3(e)(3), and shall not be supplemented with any
                                 interest, dividends, or other accruals of any kind.

                         B.      The Class Administrator shall attempt to distribute all available
                                 funds that are distributable to members of the Nationwide
                                 Consumer Borrower Settlement Class pursuant to the Plan and
                                 Litigation Trust Agreement to class members that can be located.
                                 Any Unclaimed Distributions to such members shall be distributed
                                 as follows: (a) the first $5 million of Unclaimed Distributions shall
                                 be paid to the Pennsylvania AG for further distribution to
                                 Pennsylvania members who cashed their initial distribution checks
                                 and (b) the remaining Unclaimed Distributions shall be paid
                                 pursuant to the Tier 1 Allocation and Tier 2 Allocation to all other
                                 members who cashed their initial distribution checks. At the
                                 discretion of the Litigation Trustee and the Litigation Trust
                                 Oversight Board, one additional distribution to members (including
                                 Pennsylvania members and other members) may be attempted if
                                 reasonably practicable to do so. Thereafter any Unclaimed
                                 Distributions remaining unclaimed 120 days after the foregoing
                                                   49
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                97 of
                                                                                   56124
                                                                                      of
                                           73


                                  final re-distribution of Unclaimed Distributions shall be paid 50%
                                  to the Pennsylvania AG for further distribution to members in
                                  Pennsylvania and 50% to the CFPB Civil Penalty Fund. The $5
                                  million paid to the Pennsylvania AG in the first redistribution shall
                                  be credited against distributions otherwise to be made by the
                                  Litigation Trustee to Pennsylvania Borrowers through the
                                  Pennsylvania AG from proceeds of future settlements or judgments
                                  obtained against Non-Released/Non-Exculpated Parties.

                     (3)   Reversion. Solely in respect of Distributions to holders of Allowed
                           Claims other than members of the Nationwide Consumer Borrower
                           Settlement Class, any Distribution under the Plan that is an Unclaimed
                           Distribution for a period of six months after Distribution shall be deemed
                           unclaimed property under section 347(b) of the Bankruptcy Code. Subject
                           to the terms of the Litigation Trust Agreement, the Litigation Trustee shall
                           contribute all such Unclaimed Distributions to a charity selected by the
                           Litigation Trustee. The Claim of any holder of a Claim or its successors
                           with respect to such Unclaimed Distributions shall be canceled,
                           discharged, and forever barred notwithstanding any applicable federal or
                           state escheat, abandoned, or unclaimed property laws, or any provisions in
                           any document governing the Distribution that is an Unclaimed
                           Distribution, to the contrary.

                     (4)   De Minimis Distributions. Except in the case of members of the
                           Nationwide Consumer Borrower Settlement Class, the Litigation Trustee
                           shall not be required to, but may in his sole and absolute discretion, make
                           Distributions of Cash in an amount less than $10 to any holder of an
                           Allowed Claim. Any Allowed Claims affected by Article 7.3(e)(4) shall
                           be discharged and forever barred from assertion against the Debtors, the
                           Reorganized Debtors, the Litigation Trust and their respective property or
                           Estates.

           (f)       Surrender of Canceled Instruments

          On the Effective Date, each holder of a Certificate shall be deemed to have surrendered
   such Certificate. Such Certificate shall be canceled solely with respect to the Debtors and the
   Reorganized Debtors, and such cancellation shall not alter the obligations or rights of any non-
   Debtor third parties vis-à-vis one another with respect to such Certificate.

     7.4         Claims Paid or Payable by Third Parties

           (a)       Maximum Distribution

           An Allowed Claim that receives (i) Distributions in the Allowed amount of such Claim or
   (ii) Distributions that combined with Distributions or other consideration provided on the
   Allowed Claim equal the Allowed amount of such Claim shall, in each case be deemed satisfied

                                                    50
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                98 of
                                                                                   57124
                                                                                      of
                                           73


   in full as to such Allowed Claim, and in no event shall an Allowed Claim receive Distributions in
   excess of the Allowed amount of such Claim.

           (b)       Claims Paid by Third Parties

           The Debtors or the Litigation Trustee on or after the Effective Date, in their sole
   discretion, may request that a holder of an Allowed Claim certify in writing and provide
   evidence reasonably acceptable to the Debtors or the Litigation Trustee, as applicable, to confirm
   whether: (i) the holder of such Claim has received payment in full on account of such Claim
   from a party that is not a Debtor; or (ii) such holder has been notified by or on behalf of a third
   party of any future Distributions or payment anticipated or estimated to be made on account of
   such Claim from such third party.

           If (i) the Debtors or Litigation Trustee on or after the Effective Date determine, based on
   the foregoing, that an Allowed Claim has been satisfied in full in accordance with Article 7.4(a)
   of the Plan, then unless the Bankruptcy Court orders otherwise, no Distributions shall thereafter
   be made on account of such Allowed Claim, or (ii) a holder of an Allowed Claim does not
   comply with this Article, then unless the Bankruptcy Court orders otherwise, the Litigation
   Trustee shall not be required to make Distributions on account of such Allowed Claim, provided
   that nothing herein shall preclude a holder of an Allowed Claim from challenging such
   determination in the Bankruptcy Court.

           (c)       Claims Payable by Insurance Carriers

           No Distributions under the Plan shall be made on account of an Allowed Claim that is
   payable pursuant to one of the Debtors’ insurance policies until the holder of such Allowed
   Claim has exhausted all remedies with respect to such insurance policy. To the extent that one or
   more of the Debtors’ insurers agrees to satisfy in full a Claim, such Claim shall be disallowed
   and expunged to the extent of any agreed upon satisfaction in accordance with this Article after
   notice to such Holder of an Allowed Claim and an opportunity for a hearing.

           (d)       Applicability of Insurance Policies

          Except as otherwise provided herein, Distributions to holders of Allowed Claims shall be
   in accordance with the provisions of any applicable insurance policy. Nothing contained in the
   Plan shall constitute or be deemed a waiver of any rights of any Entity, including insurers, under
   any policies of insurance.

     7.5         Setoffs

           Except as otherwise expressly provided for herein, the Debtors, the Reorganized Debtors
   or the Litigation Trustee on or after the Effective Date, as applicable, pursuant to the Bankruptcy
   Code (including section 553 of the Bankruptcy Code), applicable non-bankruptcy law, or as may
   be agreed to by the holder of a Claim, may set off against any Allowed Claim and the
   Distributions to be made pursuant to the Plan on account of such Allowed Claim (before any
   Distribution is made on account of such Allowed Claim), any Claims, rights, and Causes of
   Action of any nature that the Debtors, the Reorganized Debtors or Litigation Trustee on or after

                                                    51
Case
 Case17-33964-hdh11
      17-33964-hdh11Doc
                     Doc1663
                         1523-1
                             Filed
                                 Filed
                                    12/02/19
                                       09/26/19Entered
                                                  Entered
                                                       12/02/19
                                                          09/26/19
                                                                15:25:25
                                                                   11:08:00Page
                                                                             Page
                                                                                99 of
                                                                                   58124
                                                                                      of
                                           73


   the Effective Date, as applicable, may hold against the holder of such Allowed Claim, to the
   extent such Claims, rights, or Causes of Action against such holder have not been otherwise
   compromised or settled on or prior to the Effective Date (whether pursuant to the Plan or
   otherwise); provided, however, that neither the failure to effect such a setoff nor the allowance of
   any Claim pursuant to the Plan shall constitute a waiver or release by the Debtors, the
   Reorganized Debtors, or the Litigation Trustee of any such Claims, rights, and Causes of Action
   that they may possess against such holder. In no event shall any holder of Claims be entitled to
   set off any Claim against any Claim, right, or Cause of Action of the Debtors, the Reorganized
   Debtors or the Litigation Trustee, as applicable, unless such holder has filed a motion with the
   Bankruptcy Court requesting the authority to perform such setoff on or before the Confirmation
   Date, and notwithstanding any indication in any Proof of Claim or otherwise that such holder
   asserts, has, or intends to preserve any right of setoff pursuant to section 553 of the Bankruptcy
   Code or otherwise.

                                            ARTICLE VIII

                    PROCEDURES FOR RESOLVING DISPUTED CLAIMS

     8.1     Disputed Claims Process

           Except as otherwise provided herein, if an Entity files a Proof of Claim and the Litigation
   Trustee does not determine, and without the need for notice to or action, order, or approval of the
   Bankruptcy Court, that the Claim subject to such Proof of Claim is Allowed, such Claim shall be
   Disputed unless Allowed or disallowed by a Final Order or as otherwise set forth in this
   Article VIII. Except as otherwise provided herein, all Proofs of Claim not filed in accordance
   with the requirements set forth in the Bar Date Order shall be disallowed and forever barred,
   estopped, and enjoined from assertion, and shall not be enforceable against the Debtors, the
   Reorganized Debtors, the Litigation Trust or their respective property or estates without the need
   for any objection by the Debtors or the Litigation Trustee, as applicable, or any further notice to
   or action, order, or approval of the Bankruptcy Court.

     8.2     Prosecution of Objections to Claims

           The Committee (before the Effective Date,) and the Litigation Trustee (on and after the
   Effective Date), shall have the sole authority and power to object to and/or settle General
   Unsecured Claims on behalf of the Debtors’ Estates. Creditors retain their rights under
   Bankruptcy Code section 502. Neither the Debtors, Reorganized Debtors nor any Released
   Parties shall object to any Claims in these Chapter 11 Cases or have standing to be a party in the
   Claims objection. Any objections to Claims shall be served and filed on or before the 180th
   day after the Effective Date or by such later date as ordered by the Bankruptcy Court. All
   Claims not objected to by the end of such 180-day period shall be deemed Allowed unless such
   period is extended upon approval of the Bankruptcy Court. For the avoidance of doubt, except
   as otherwise provided herein, from and after the Effective Date, the Litigation Trustee shall have
   and retain any and all rights and defenses a Debtor or the Committee had immediately prior to
   the Effective Date with respect to any Disputed Claim, including the Causes of Action.


                                                   52
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page100
                                                                               59 of
                                                                                  of
                                         124
                                          73


    8.3    Estimation of Claims

         On and after the Effective Date, the Litigation Trustee shall have the sole authority and
 power on behalf of the Estates to request that the Bankruptcy Court estimate any contingent,
 unliquidated, or Disputed Claim, to the extent permitted by the Bankruptcy Code and
 Bankruptcy Rules, regardless of whether the Debtors, the Litigation Trustee or any other Person
 has previously objected to such Claim. The Bankruptcy Court will retain jurisdiction to estimate
 any Claim at any time, including during proceedings concerning any objection to such Claim and
 any appeal thereof. In the event that the Bankruptcy Court estimates any contingent or
 unliquidated Claim, such estimated amount may constitute either (a) the Allowed amount of such
 Claim, (b) the amount on which a reserve is to be calculated for purposes of any reserve
 requirement in the Plan, or (c) a maximum limitation on such Claim, as determined by the
 Bankruptcy Court. If the estimated amount constitutes a maximum limitation on such Claim, the
 Litigation Trustee may elect to object to ultimate payment of such Claim. All of the
 aforementioned Claims objection, estimation and resolution procedures are cumulative and not
 necessarily exclusive of one another.

    8.4    Recoupment

         In no event shall any holder of Claims be entitled to recoup any Claim against any Claim,
 right, or Cause of Action of the Debtors or the Litigation Trustee, as applicable, unless such
 holder actually has performed such recoupment and provided notice thereof in writing to the
 Debtors on or before the Confirmation Date, notwithstanding any indication in any Proof of
 Claim or otherwise that such holder asserts, has, or intends to preserve any right of recoupment.

    8.5    No Interest

         Unless otherwise specifically provided for herein or by order of the Bankruptcy Court,
 postpetition interest shall not accrue or be paid on Claims, and no holder of a Claim shall be
 entitled to interest accruing on or after the Petition Date on any Claim or right. Additionally, and
 without limiting the foregoing, interest shall not accrue or be paid on any Disputed Claim with
 respect to the period from the Effective Date to the date a final Distribution is made on account
 of such Disputed Claim, if and when such Disputed Claim becomes an Allowed Claim.

    8.6    Disallowance of Claims

         All Claims of any Entity from which property is sought by the Litigation Trustee under
 sections 542, 543, 550, or 553 of the Bankruptcy Code or that the Litigation Trustee alleges is a
 transferee of a transfer that is avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549,
 or 724(a) of the Bankruptcy Code shall be disallowed if: (a) the Entity, on the one hand, and the
 Litigation Trustee, on the other hand, agree or the Bankruptcy Court has determined by Final
 Order that such Entity or transferee is liable to turn over any property or monies under any of the
 aforementioned sections of the Bankruptcy Code; and (b) such Entity or transferee has failed to
 turn over such property by the date set forth in such agreement or Final Order.




                                                 53
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page101
                                                                               60 of
                                                                                  of
                                         124
                                          73


                                          ARTICLE IX

                       EFFECT OF CONFIRMATION OF THE PLAN

    9.1    Dissolution of the Committee

         The Committee shall continue in existence until the Effective Date to exercise those
 powers and perform those duties specified in section 1103 of the Bankruptcy Code. On the
 Effective Date, the Committee shall be dissolved automatically and its members shall be deemed
 released of all their duties, responsibilities and obligations in connection with the Chapter 11
 Cases and this Plan and its implementation, and the retention or employment of the Committee’s
 attorneys, financial advisors, and other agents shall terminate as of the Effective Date; provided,
 however, such attorneys and financial advisors shall be entitled to pursue their own Professional
 Claims and represent the Committee in connection with such Professional Claims.

    9.2    Discharge of Claims and Termination of Equity Interests

        The Reorganized Debtors shall receive the benefit of any and all discharges under
 the Plan. On and after the Effective Date, except as otherwise expressly provided in the
 Plan or in the Confirmation Order, the Reorganized Debtors may operate their business
 and may use, acquire or dispose of property without supervision or approval by the
 Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy
 Rules.

         As discussed in detail in the Disclosure Statement and otherwise provided herein,
 pursuant to Section 1123 of the Bankruptcy Code, and in consideration for the
 classification, Distributions, releases and other benefits provided under the Plan, upon the
 Effective Date, the provisions of the Plan shall constitute a good faith compromise and
 settlement of all Claims, Equity Interests and controversies related to the contractual, legal
 and equitable rights that a holder of a Claim or Equity Interest may have in respect of such
 Claim or Equity Interest. All Distributions made to holders of Allowed Claims in any
 Class are intended to, and shall be, final.

         Except as otherwise provided for herein and effective as of the Effective Date
 pursuant to section 1141(d) of the Bankruptcy Code: (a) the rights afforded in the Plan and
 the treatment of all Claims, Equity Interests, and Causes of Action that arose before the
 Effective Date shall be in exchange for and in complete satisfaction, discharge, and release
 of all Claims and Equity Interests of any nature whatsoever, including any interest accrued
 on such Claims from and after the Petition Date, against the Debtors or any of their assets,
 property, or Estates; (b) the Plan shall bind all holders of Claims and Equity Interests,
 whether known or unknown, notwithstanding whether any such holders has filed a Proof
 of Claim or Equity Interest or has failed to vote to accept or reject the Plan or voted to
 reject the Plan; (c) all Claims and Equity Interests shall be satisfied, discharged, and
 released in full, and the Debtors’ liability with respect thereto shall be extinguished
 completely, including any liability of the kind specified under section 502(g) of the
 Bankruptcy Code, regardless of whether a Proof of Claim or Equity Interest with respect
 thereto was filed, whether the Claim or Equity Interest is Allowed, or whether the holder
                                                 54
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page102
                                                                               61 of
                                                                                  of
                                         124
                                          73


 thereof votes to accept the Plan or is entitled to receive a Distribution hereunder; and (d)
 all Entities shall be precluded from asserting against the Debtors, the Debtors’ Estates, the
 Reorganized Debtors, the Litigation Trustee, their successors and assigns, and their assets
 and properties any other Claims or Equity Interests based upon any documents,
 instruments, or any act or omission, transaction, or other activity of any kind or nature
 that occurred prior to the Effective Date.

        All Equity Interests shall be cancelled, disallowed, released, and extinguished as of
 the Effective Date, or as of such later date to facilitate execution of the consent order that
 has been agreed upon between the Debtors and the CFPB, and will be of no further force
 or effect; provided, however, that TF Holdings shall be the direct or indirect parent of the
 Reorganized Debtors.

    9.3    Releases by the Debtors

         Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
 consideration, on and after the Effective Date, each Released Party is deemed released and
 discharged by the Debtors and their Estates from any and all Causes of Action, whether
 known or unknown, including any derivative claims asserted on behalf of the Debtors, that
 the Debtors or their Estates would have been legally entitled to assert in their own right
 (whether individually or collectively) or on behalf of the holder of any Claim against, or
 Equity Interest in, a Debtor or other Entity, based on or relating to, or in any manner
 arising from, in whole or in part, the Debtors, the Debtors’ businesses, business practices or
 operations, the Debtors’ capital structure, the assertion or enforcement of rights and
 remedies against the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
 intercompany transactions between or among a Debtor and another Debtor, the Chapter
 11 Cases, the formulation, preparation, dissemination, negotiation, or filing of the
 Disclosure Statement, the Plan, the Term Sheet, or any Restructuring Transaction,
 contract, instrument, release, or other agreement or document created or entered into in
 connection with the Term Sheet, the Disclosure Statement, or the Plan, the filing of the
 Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
 administration and implementation of the Plan, including the issuance or distribution of
 securities pursuant to the Plan, or the distribution of property under the Plan or any other
 related agreement, or upon any other act or omission, transaction, agreement, event, or
 other occurrence taking place on or before the Effective Date; provided, however, nothing
 herein shall be deemed to release any of the Causes of Action being transferred to the
 Litigation Trust or any of the obligations or assets included in the Reorganized Debtor
 Assets.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of this Article 9.3, which includes by reference each of
 the related provisions and definitions contained in the Plan, and further, shall constitute the
 Bankruptcy Court’s finding that this Article 9.3 is: (1) in exchange for the good and
 valuable consideration provided by the Released Parties; (2) a good faith settlement and
 compromise of the claims released by the Debtor Release; (3) in the best interests of the
 Debtors and all holders of Claims and Equity Interests; (4) fair, equitable, and reasonable;
 (5) given and made after due notice and opportunity for hearing; and (6) a bar to any of the
                                              55
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page103
                                                                               62 of
                                                                                  of
                                         124
                                          73


 Debtors, the Reorganized Debtors, the Debtors’ Estates, and the Litigation Trustee
 asserting any claim or Cause of Action released pursuant to this Article 9.3.

    9.4    Releases by Members of the Nationwide Consumer Borrower Settlement Class

         As of the Effective Date, each member of the Nationwide Consumer Borrower
 Settlement Class is deemed to have released and discharged each Released Party from any
 and all Claims and Non-Estate Causes of Action, whether known or unknown, including
 any derivative claims asserted on behalf of the Debtors, that such Entity would have been
 legally entitled to assert (whether individually or collectively), based on or relating to, or in
 any manner arising from, in whole or in part, (a) the Claims, alleged facts and Non-Estate
 Causes of Action asserted or that could have been asserted against any of the Released
 Parties in any Non-Estate Cause of Action prior to the Effective Date, including the
 Pending Litigation, and (b) any current or newly asserted Claim or Non-Estate Cause of
 Action against the Released Parties arising from or related to the Debtors’ business
 activities or operations prior to the Effective Date or the Released Parties’ actual or
 alleged, direct or indirect, involvement in consumer lending directly or indirectly involving
 the Debtors prior to the Effective Date. Notwithstanding anything to the contrary in the
 foregoing, the releases set forth above do not release any obligations in connection with the
 Class Action Injunctive and Other Relief or any rights or obligations in connection with the
 Restructuring Transactions, or any document, instrument, or agreement (including those
 set forth in the Plan Supplement) executed to implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of this Article 9.4, which includes by reference each of
 the related provisions and definitions contained in the Plan, and further, shall constitute the
 Bankruptcy Court’s finding that this Article 9.4 is: (1) in exchange for the good and
 valuable consideration provided by the Released Parties; (2) a good faith settlement and
 compromise of the claims released in this Article 9.4; (3) in the best interests of the Debtors
 and all holders of Claims and Equity Interests; (4) fair, equitable, and reasonable; (5) given
 and made after due notice and opportunity for hearing; and (6) a bar to any Persons from
 asserting any Claim or Cause of Action released pursuant to this Article 9.4.

    9.5    Releases by Releasing Parties.

         Except as otherwise provided in Section 9.11, as of the Effective Date, each
 Releasing Party is deemed to have released and discharged each Released Party from any
 and all Claims and Non-Estate Causes of Action, whether known or unknown, including
 any derivative claims asserted on behalf of the Debtors, that such Entity would have been
 legally entitled to assert (whether individually or collectively), based on or relating to, or in
 any manner arising from, in whole or in part, the Debtors, the Debtors’ business activities
 or operations prior to the Effective Date, the Debtors’ in- or out-of-court restructuring
 efforts, intercompany transactions between or among a Debtor and another Debtor, the
 Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or filing of the
 Term Sheet, the Disclosure Statement, the Plan, or any Restructuring Transaction,
 contract, instrument, release, or other agreement or document created or entered into in
 connection with the Term Sheet, the Disclosure Statement, or the Plan, the filing of the
                                                56
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page104
                                                                               63 of
                                                                                  of
                                         124
                                          73


 Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
 administration and implementation of the Plan, including the issuance or distribution of
 securities pursuant to the Plan, or the distribution of property under the Plan or any other
 related agreement, or upon any other related act or omission, transaction, agreement,
 event, or other occurrence taking place on or before the Effective Date, including without
 limitation, (a) the Claims, alleged facts and Non-Estate Causes of Action asserted or that
 could have been asserted against any of the Released Parties in the Pending Litigation or
 any other Non-Estate Cause of Action prior to the Effective Date, and (b) any current or
 newly asserted claim or Non-Estate Cause of Action against the Released Parties arising
 from or related to the Debtors’ business activities or operations prior to the Effective Date
 or the Released Parties’ actual or alleged, direct or indirect, involvement in consumer
 lending directly or indirectly involving the Debtors prior to the Effective Date.
 Notwithstanding anything to the contrary in the foregoing, the releases set forth above do
 not release any obligations in connection with the Class Action Injunctive and Other Relief
 or any rights or obligations in connection with the Restructuring Transactions, or any
 document, instrument, or agreement (including those set forth in the Plan Supplement)
 executed to implement the Plan. Notwithstanding anything to the contrary in the foregoing
 or stated anywhere else herein, the CFPB does not release any Claims or Non-Estate
 Causes of Action against Cortex or Jora except for Claims and Non-Estate Causes of
 Action arising from or in connection with the Debtors’ activities alleged in the amended
 complaint in the CFPB litigation in which Cortex also participated. Notwithstanding
 anything to the contrary in the foregoing or state anywhere else herein, the CFPB does not
 release any Claims or Non-Estate Causes of Action against Katten Muchin Rosenmann
 LLP.

    9.6    Exculpation

        Except as otherwise specifically provided in the Plan, no Exculpated Party shall
 have or incur, and each Exculpated Party is released and exculpated from any Claim,
 Cause of Action or Non-Estate Cause of Action related to any act or omission in connection
 with, relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation,
 dissemination, negotiation, or filing of related prepetition transactions, the Term Sheet, the
 Consumer Litigation Settlement, the Disclosure Statement, the Plan, or any Restructuring
 Transaction, contract, instrument, release or other agreement or document created or
 entered into in connection with the Disclosure Statement or the Plan, the filing of the
 Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
 administration and implementation of the Plan, including the issuance of securities
 pursuant to the Plan, or the distribution of property under the Plan or any other related
 agreement, except for claims related to any act or omission that is determined in a final
 order to have constituted actual fraud, willful misconduct or gross negligence, but in all
 respects such Entities shall be entitled to reasonably rely upon the advice of counsel with
 respect to their duties and responsibilities pursuant to the Plan. The Exculpated Parties
 have, and upon completion of the Plan shall be deemed to have, participated in good faith
 and in compliance with the applicable laws with regard to the solicitation of votes and
 distribution of consideration pursuant to the Plan and, therefore, are not, and on account
 of such distributions shall not be, liable at any time for the violation of any applicable law,

                                               57
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page105
                                                                               64 of
                                                                                  of
                                         124
                                          73


 rule, or regulation governing the solicitation of acceptances or rejections of the Plan or
 such distributions made pursuant to the Plan.

    9.7    Injunction

        Except as otherwise provided herein or for obligations issued pursuant hereto, all
 Entities that have held, hold, or may hold Claims or Equity Interests that have been
 released pursuant to Article 9.4 or Article 9.5, discharged pursuant to Article 9.2, or are
 subject to exculpation pursuant to Article 9.6 are permanently enjoined, from and after the
 Effective Date, from taking any of the following actions against, as applicable, the Debtors,
 the Reorganized Debtors, and the Released Parties: (a) commencing or continuing in any
 manner any action or other proceeding of any kind on account of or in connection with or
 with respect to any such Claims or Equity Interests; (b) enforcing, attaching, collecting, or
 recovering by any manner or means any judgment, award, decree, or order against such
 Persons on account of or in connection with or with respect to any such Claims or Equity
 Interests; (c) creating, perfecting, or enforcing any encumbrance of any kind against such
 Persons or the property or Estates of such Persons on account of or in connection with or
 with respect to any such Claims or Equity Interests; (d) asserting any right of setoff,
 subrogation, or recoupment of any kind against any obligation due from such Persons or
 against the property or Estates of such Persons on account of or in connection with or with
 respect to any such Claims or Equity Interests unless such holder has filed a motion
 requesting the right to perform such setoff on or before the Confirmation Date; and (e)
 commencing or continuing in any manner any action or other proceeding of any kind on
 account of or in connection with or with respect to any such Claims or Equity Interests
 released, exculpated, or settled pursuant to the Plan.

    9.8    Protection Against Discriminatory Treatment

         In accordance with section 525 of the Bankruptcy Code, and consistent with paragraph 2
 of Article VI of the United States Constitution, no Governmental Unit shall discriminate against
 any Reorganized Debtor, or any Person with which a Reorganized Debtor has been or is
 associated, solely because such Reorganized Debtor acquired the Reorganized Debtor Assets
 from a Debtor that sought relief under chapter 11, may have been insolvent before the
 commencement of the Chapter 11 Cases (or during the Chapter 11 Cases but before such Debtor
 was granted or denied a discharge), or has not paid a debt that is dischargeable in the Chapter 11
 Cases.



    9.9    Release of Liens

         Except (a) with respect to the Liens securing Other Secured Claims (depending on the
 treatment of such Claims), or (b) as otherwise provided herein or in any contract, instrument,
 release, or other agreement or document created pursuant to the Plan, on the Effective Date, all
 mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the
 Estates shall be fully released and discharged, and the holders of such mortgages, deeds of trust,
 Liens, pledges, or other security interests shall execute such documents as may be reasonably
                                                58
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page106
                                                                               65 of
                                                                                  of
                                         124
                                          73


 requested by the Debtors or the Reorganized Debtors, as applicable, to reflect or effectuate such
 releases, and all of the right, title, and interest of any holder of such mortgages, deeds of trust,
 Liens, pledges, or other security interests shall revert to the respective Reorganized Debtors and
 their successors and assigns.

    9.10         Reimbursement or Contribution

         If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
 pursuant to section 502(c)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is
 contingent as of the Effective Date, such Claim shall be forever disallowed notwithstanding
 section 502(j) of the Bankruptcy Code, unless prior to the Effective Date (a) such Claim has been
 adjudicated as noncontingent, or (b) the relevant holder of a Claim has filed a noncontingent
 Proof of Claim on account of such Claim and a Final Order has been entered determining such
 Claim as no longer contingent.

    9.11         Releases

         Upon the Effective Date, the Releases shall become fully enforceable and effective,
 except for (i) the releases from the Pennsylvania AG, which shall become effective upon entry of
 the order(s) contemplated by the Term Sheet settling the Pennsylvania Litigation (the forms of
 which order(s) and agreement(s) shall be mutually acceptable by and among the parties thereto
 and set forth in a Plan Supplement), (ii) the releases from the CFPB, which shall become
 effective upon entry of the order(s) contemplated by the Term Sheet, including the consent order
 at Annex D attached to the Term Sheet (and as Exhibit D to the Disclosure Statement), settling
 the CFPB Litigation, and (iii) except for the effectiveness of the releases from the Pennsylvania
 AG and the CFPB as set forth in (i) and (ii) above, the releases to the GPLS Secured Parties shall
 become effective upon the occurrence of the Effective Date and the applicable transfer(s) from
 the GPLS Holdback Account as set forth in the Term Sheet.

                                               ARTICLE X

                      CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

    10.1         Conditions Precedent to the Effective Date

         It shall be a condition to the Effective Date that the following conditions shall have been
 satisfied or waived by the Debtors with the agreement of the Committee, Nationwide Class
 Counsel and, except for clauses (e) and (f) below, the agreement of the GPLS Secured Parties:

           (a)       the approved Term Sheet shall remain in full force and effect;

        (b)    the Preliminary Approval Order, the Disclosure Statement Approval Order, Final
 Fairness Approval Order, and the Confirmation Order shall have been entered by the Bankruptcy
 Court and each shall have become a Final Order;

         (c)    all authorizations, consents, regulatory approvals, rulings or documents (if any)
 that are necessary for the Plan’s effectiveness shall have been obtained;

                                                     59
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page107
                                                                               66 of
                                                                                  of
                                         124
                                          73


         (d)     the Nationwide Consumer Borrower Settlement Class shall have been fully and
 finally certified and all collateral orders necessary to effectuate the class settlement shall have
 been entered;

       (e)     The amount of GPLS Holdback Account shall be at least $7,500,000
 (immediately prior to transferring all such amounts to the Escrow Account), which condition
 may be waived in the sole discretion of the Committee and the Consenting Plaintiffs;

         (f)     during the time period beginning January 1, 2019, through the Effective Date,
 Cortex shall have paid the Debtors service fees in the aggregate amount substantially equal to the
 total service fees incurred for the time period beginning January 1, 2019, through the Effective
 Date;

        (g)    all payments and transfers of assets from the Debtors’ estates, and all other
 payments, required under the Plan to be made before the Effective Date shall have been made in
 accordance with the terms of the Plan; and

        (h)     with respect to all documents, applications, and agreements necessary to
 implement the Plan: (1) all conditions precedent to such documents, applications, and
 agreements shall have been satisfied or waived pursuant to the terms of such documents or
 agreements; (2) such documents, applications, and agreements shall have been tendered for
 delivery to the required parties and been approved by any required parties and, to the extent
 required, filed with and approved by any applicable Governmental Units, regulators, or
 commissions in accordance with applicable laws; and (3) such documents, applications, and
 agreements shall have been effected or executed.




                                                 60
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page108
                                                                               67 of
                                                                                  of
                                         124
                                          73


    10.2   Substantial Consummation

       “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be
 deemed to occur on the Effective Date.

    10.3   Effect of Non-Occurrence of Conditions to Consummation

         If the Effective Date does not occur, then: (1) the Plan shall be null and void in all
 respects, including that (a) no claimants shall be deemed to have allowed claims as a result of the
 Term Sheet or the Plan, (b) none of the Releases contemplated by the Term Sheet or the Plan
 shall be effective, and (c) the Settling Parties shall have all rights and defenses that they had prior
 to entry of the Term Sheet; (2) any settlement or compromise embodied in the Plan (including
 the fixing or limiting to an amount certain of any Claim or Equity Interest or Class of Claims or
 Equity Interests), assumption or rejection of Executory Contracts or Unexpired Leases effected
 by the Plan, and any document or agreement executed pursuant to the Plan, shall be deemed null
 and void; and (3) nothing contained in the Plan or the Disclosure Statement shall: (a) constitute a
 waiver or release of any Claims, Equity Interests, or any claims held by the Debtors; (b)
 prejudice in any manner the rights of the Debtors or any other Entity; or (c) constitute an
 admission, acknowledgement, offer, or undertaking of any sort by the Debtors or any other
 Entity.

    10.4   Vacatur of Confirmation Order

         If prior to Consummation, the Confirmation Order is vacated pursuant to a Final Order,
 then except as provided in any order of the Bankruptcy Court vacating the Confirmation Order,
 the Plan will be null and void in all respects, and nothing contained in the Plan or Disclosure
 Statement shall: (a) constitute a waiver or release of any Claims, Equity Interests, or Causes of
 Action; (b) prejudice in any manner the rights of any Debtor or any other Entity; or (c) constitute
 an admission, acknowledgment, offer, or undertaking of any sort by any Debtor or any other
 Entity.

                                            ARTICLE XI

           MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

    11.1   Modification of Plan

         Effective as of the date hereof: (a) the Debtors reserve the right in accordance with the
 Bankruptcy Code and the Bankruptcy Rules, to amend or modify the Plan before the entry of the
 Confirmation Order consistent with the terms set forth herein and in the Term Sheet; and (b)
 after the entry of the Confirmation Order, the Debtors may, upon order of the Bankruptcy Court,
 amend or modify the Plan, in accordance with section 1127(b) of the Bankruptcy Code and
 consistent with the Term Sheet, remedy any defect or omission, or reconcile any inconsistency in
 the Plan in such manner as may be necessary to carry out the purpose and intent of the Plan
 consistent with the terms set forth herein.



                                                   61
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page109
                                                                               68 of
                                                                                  of
                                         124
                                          73


    11.2   Effect of Confirmation on Modifications

        Entry of the Confirmation Order shall constitute approval of all modifications to the Plan
 occurring after the solicitation thereof pursuant to section 1127(a) of the Bankruptcy Code and a
 finding that such modifications to the Plan do not require additional disclosure or re-solicitation
 under Bankruptcy Rule 3019.

    11.3   Revocation or Withdrawal of Plan

         The Debtors reserve the right to revoke or withdraw the Plan before the Confirmation
 Date and to file subsequent chapter 11 plans. If the Debtors revoke or withdraw the Plan, or if
 Confirmation or the Effective Date does not occur, then: (a) the Plan will be null and void in all
 respects; (b) any settlement or compromise embodied in the Plan, assumption of Executory
 Contracts or Unexpired Leases effected by the Plan, and any document or agreement executed
 pursuant hereto will be null and void in all respects; and (c) nothing contained in the Plan shall
 (1) constitute a waiver or release of any Claims, Equity Interests, or Causes of Action, (2)
 prejudice in any manner the rights of any Debtor or any other Entity, or (3) constitute an
 admission, acknowledgement, offer, or undertaking of any sort by any Debtor or any other
 Entity.

                                          ARTICLE XII

                               RETENTION OF JURISDICTION

         Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
 Date, the Bankruptcy Court shall retain exclusive jurisdiction over all matters arising out of, or
 related to, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the
 Bankruptcy Code, including jurisdiction to:

        (a)     allow, disallow, determine, liquidate, classify, estimate, or establish the priority,
 secured or unsecured status, or amount of any Claim, including the resolution of any request for
 payment of an Administrative Claim and the resolution of any and all objections to the secured
 or unsecured status, priority, amount, or allowance of Claims;

        (b)     decide and resolve all matters related to the granting and denying, in whole or in
 part, any applications for allowance of compensation or reimbursement of expenses to
 Professionals authorized pursuant to the Bankruptcy Code or the Plan;

         (c)    resolve any matters related to Executory Contracts or Unexpired Leases,
 including: (a) the assumption, assumption and assignment, or rejection of any Executory
 Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor may
 be liable and to hear, determine, and, if necessary, liquidate, any Cure or Claims arising
 therefrom, including pursuant to section 365 of the Bankruptcy Code; (b) any potential
 contractual obligation under any Executory Contract or Unexpired Lease that is assumed; (c) any
 dispute regarding whether a contract or lease is or was executory or expired; and (d) any dispute
 regarding rejection damages claims.


                                                 62
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page110
                                                                               69 of
                                                                                  of
                                         124
                                          73


        (d)     ensure that Distributions to holders of Allowed Claims are accomplished pursuant
 to the provisions of the Plan and adjudicate any and all disputes arising from or relating to
 Distributions under the Plan;

         (e)     adjudicate, decide, or resolve any motions, adversary proceedings, contested or
 litigated matters, and any other matters, and grant or deny any applications involving a Debtor
 that may be pending on the Effective Date;

        (f)    enter and implement such orders as may be necessary or appropriate to execute,
 implement, or consummate the provisions of (a) contracts, instruments, releases, indentures, and
 other agreements or documents approved by Final Order in the Chapter 11 Cases and (b) the
 Plan, the Confirmation Order, and contracts, instruments, releases, indentures, and other
 agreements or documents created in connection with the Plan;

        (g)     enforce any order for the sale of property pursuant to sections 363, 1123, or
 1146(a) of the Bankruptcy Code;

       (h)    grant any consensual request to extend the deadline for assuming or rejecting
 Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code;

        (i)    issue injunctions, enter and implement other orders, or take such other actions as
 may be necessary or appropriate to restrain interference by any Entity with Consummation or
 enforcement of the Plan;

         (j)     hear, determine, and resolve any cases, matters, controversies, suits, disputes, or
 Causes of Action in connection with or in any way related to the Chapter 11 Cases, including: (a)
 any adversary proceedings related to the Chapter 11 Cases; (b) with respect to the repayment or
 return of Distributions and the recovery of additional amounts owed by the holder of a Claim or
 an Equity Interest for amounts not timely repaid pursuant to Article 7.4(a); (c) with respect to the
 releases, injunctions, and other provisions contained in Article IX, including entry of such orders
 as may be necessary or appropriate to implement such releases, injunctions, and other provisions;
 (d) that may arise in connection with the Consummation, interpretation, implementation, or
 enforcement of the Plan, the Confirmation Order, and contracts, instruments, releases,
 indentures, and other agreements or documents created in connection with the Plan; or (e) related
 to section 1141 of the Bankruptcy Code;

       (k)    enter and implement such orders as are necessary or appropriate if the
 Confirmation Order is for any reason modified, stayed, reversed, revoked, or vacated;

        (l)     consider any modifications of the Plan, to cure any defect or omission, or to
 reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

         (m)    issue any order in aid of implementation of the Plan, to the extent authorized by
 section 1142 of the Bankruptcy Code;

        (n)    hear and determine matters concerning state, local, and federal taxes in
 accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

                                                 63
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page111
                                                                               70 of
                                                                                  of
                                         124
                                          73


           (o)   enter an order or Final Decree concluding or closing the Chapter 11 Cases;

           (p)   enforce all orders previously entered by the Bankruptcy Court; and

           (q)   hear any other matter not inconsistent with the Bankruptcy Code.

         The Confirmation Order shall provide that the Bankruptcy Court’s jurisdiction over the
 Litigation Trust, the Litigation Trust Assets, and the Litigation Trustee continues until the
 Litigation Trust Assets have been fully liquidated and distributed pursuant to the Plan and
 Litigation Trust Agreement, and the Litigation Trust has been resolved, notwithstanding any
 Final Decree (subject to a motion to reopen one or more of the Chapter 11 Cases) or that none of
 the Chapter 11 Cases remain open.

                                          ARTICLE XIII

                               MISCELLANEOUS PROVISIONS

    13.1     Additional Documents

         On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
 agreements and other documents as may be necessary or appropriate to effectuate and further
 evidence the terms and conditions of the Plan. The Debtors, the Reorganized Debtors or the
 Litigation Trustee, as applicable, and all holders of Claims receiving Distributions pursuant to
 the Plan and all other parties in interest shall, from time to time, prepare, execute, and deliver
 any agreements or documents and take any other actions as may be necessary or advisable to
 effectuate the provisions and intent of the Plan.

    13.2     Payment of Statutory Fees

         Subject to Article 4.1, all fees payable pursuant to 28 U.S.C. § 1930(a) shall be paid by
 the Litigation Trustee for each quarter (including any fraction thereof) until the Chapter 11 Cases
 are converted, dismissed, or a Final Decree is issued, whichever occurs first. For the avoidance
 of doubt, the Reorganized Debtors shall not be liable for any such statutory fees.

    13.3     Waiver of Federal Rule of Civil Procedure 62(a)

         The Debtors may request that the Confirmation Order include (a) a finding that Fed. R.
 Civ. P. 62(a) shall not apply to the Confirmation Order, and (b) authorization for the Debtors to
 consummate the Plan immediately after entry of the Confirmation Order.

    13.4     Reservation of Rights; Binding Effect

         Except as expressly set forth herein, the Plan shall have no force or effect unless the
 Bankruptcy Court enters the Confirmation Order. None of the filing of the Plan, any statement
 or provision contained in the Plan, or the taking of any action by any Debtor with respect to the
 Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to be an
 admission or waiver of any rights of any Debtor with respect to the holders of Claims or Equity
 Interests prior to the Effective Date.
                                                 64
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page112
                                                                               71 of
                                                                                  of
                                         124
                                          73


         Upon the occurrence of the Effective Date, the terms of the Plan shall be immediately
 effective and enforceable and deemed binding upon the Debtors, the Reorganized Debtors, the
 Litigation Trustee and any and all holders of Claims or Equity Interests (irrespective of whether
 such Claims or Equity Interests are deemed to have accepted the Plan), all Entities that are
 parties to or are subject to the settlements, compromises, releases, discharges, and injunctions
 described in the Plan, each Person acquiring property under the Plan, and any and all non-Debtor
 parties to Executory Contracts and Unexpired Leases with the Debtor.

    13.5   No Admission

        Notwithstanding anything else herein, nothing in the Term Sheet, the Plan, or the
 Confirmation Order shall constitute an admission or agreement by the Debtors concerning the
 solvency or insolvency of the Debtors.

    13.6   Closing of Chapter 11 Cases

        The Litigation Trustee shall, as promptly as practicable after the full administration of the
 Chapter 11 Cases, file with the Bankruptcy Court all documents required to obtain closures of
 the Chapter 11 Cases under Bankruptcy Rule 3022, any applicable local rules, and any applicable
 order of the Bankruptcy Court to close the Chapter 11 Cases.

    13.7   Service of Documents

         After the Effective Date, any pleading, notice, or other document required by the Plan to
 be served on or delivered to the Reorganized Debtors or the Litigation Trustee, as applicable,
 shall be served on:

 Reorganized Debtors                   TF Holdings, Inc.
                                       7701 Las Colinas Ridge, Suite 650
                                       Irving, TX 75063
                                       Attn: Thomas D. Graber

 Counsel to Debtors                    Hunton Andrews Kurth LLP
                                       951 East Byrd Street
                                       Richmond, Virginia 23219
                                       Attn.: Tyler P. Brown
                                              Jason W. Harbour

 Litigation Trustee                    The Honorable Russell F. Nelms


 United States Trustee                 Office of the United States Trustee
                                       for the Northern District of Texas
                                       Earle Cabell Federal Building
                                       1100 Commerce Street, Room 976
                                       Dallas, TX 25242
                                       Attn: Lisa L. Lambert

                                                 65
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page113
                                                                               72 of
                                                                                  of
                                         124
                                          73


    13.8   Term of Injunctions or Stays

        Unless otherwise provided herein or in the Confirmation Order, all injunctions or
 stays in effect during the Chapter 11 Cases (pursuant to sections 105 or 362 of the
 Bankruptcy Code or any order of the Bankruptcy Court) and existing on the Confirmation
 Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order)
 shall remain in full force and effect until the Effective Date. All injunctions or stays
 contained in the Plan, the Confirmation Order shall remain in full force and effect in
 accordance with their terms.

    13.9   Entire Agreement

        Except as otherwise indicated, the Plan supersedes all previous and contemporaneous
 negotiations, promises, covenants, agreements, understandings, and representations on such
 subjects, all of which have become merged and integrated into the Plan.

    13.10 Plan Supplement Exhibits

         All exhibits and documents included in the Plan Supplement are incorporated into and are
 a part of the Plan as if set forth in full in the Plan. After the exhibits and documents are filed,
 copies of such exhibits and documents shall be made available upon written request to the
 Debtors’ counsel at the address above or by downloading such exhibits and documents from
 https://www.americanlegal.com/TF           or     the    Bankruptcy       Court’s   website      at
 www.txnb.uscourts.gov. Unless otherwise ordered by the Bankruptcy Court, to the extent any
 exhibit or document in the Plan Supplement is inconsistent with the terms of any part of the Plan
 that does not constitute the Plan Supplement, such part of the Plan that does not constitute the
 Plan Supplement shall control.

    13.11 Non-Severability

         If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy
 Court to be invalid, void, or unenforceable, the Bankruptcy Court shall have the power to alter
 and interpret such term or provision to make it valid and enforceable to the maximum extent
 practicable, consistent with the original purpose of the term or provision held to be invalid, void,
 or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
 Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
 provisions of the Plan will remain in full force and effect and will in no way be affected,
 impaired, or invalidated by such holding, alteration, or interpretation. The Confirmation Order
 shall constitute a judicial determination and shall provide that each term and provision of the
 Plan, as it may have been altered or interpreted in accordance with the foregoing, is: (a) valid and
 enforceable pursuant to its terms; (b) integral to the Plan and may not be deleted or modified
 without the Debtors’ consent, consistent with the terms set forth herein; and (c) non-severable
 and mutually dependent.

                           [Remainder of page intentionally left blank.]



                                                 66
Case
Case 17-33964-hdh11
     17-33964-hdh11 Doc
                    Doc 1523-1
                        1663 Filed
                               Filed12/02/19
                                     09/26/19 Entered
                                               Entered12/02/19
                                                       09/26/1915:25:25
                                                                11:08:00 Page
                                                                          Page114
                                                                               73 of
                                                                                  of
                                         124
                                          73




                                    /s/ Gregory G. Hesse
                                    Gregory G. Hesse (Texas Bar No. 09549419)
                                    HUNTON ANDREWS KURTH LLP
                                    1445 Ross Avenue
                                    Suite 3700
                                    Dallas, Texas 75209
                                    Telephone: (214) 979-3000
                                    Email: ghesse@HuntonAK.com

                                    -and-

                                    Tyler P. Brown (admitted pro hac vice)
                                    Jason W. Harbour (admitted pro hac vice)
                                    HUNTON ANDREWS KURTH LLP
                                    Riverfront Plaza, East Tower
                                    951 East Byrd Street
                                    Richmond, Virginia 23219
                                    Telephone: (804) 788-8200
                                    Email: tpbrown@HuntonAK.com
                                           jharbour@HuntonAK.com

                                    Counsel to the Debtors and Debtors in Possession




                                            67


 010131.0000001 EMF_US 76593407v2
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19 Entered 12/02/19 15:25:25   Page 115 of
                                        124


                                     Exhibit B
                                Confirmation Notice
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19 Entered 12/02/19 15:25:25                                       Page 116 of
                                        124


  Gregory G. Hesse (Texas Bar No. 09549419)                    Tyler P. Brown (admitted pro hac vice)
  HUNTON ANDREWS KURTH LLP                                     Jason W. Harbour (admitted pro hac vice)
  1445 Ross Avenue                                             HUNTON ANDREWS KURTH LLP
  Suite 3700                                                   Riverfront Plaza, East Tower
  Dallas, Texas 75209                                          951 East Byrd Street
  Telephone: (214) 979-3000                                    Richmond, Virginia 23219
                                                               Telephone: (804) 788-8200

  Counsel to the Debtors and Debtors in Possession


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


 In re:
                                                                 Chapter 11
 THINK FINANCE, LLC, et al.,
                                                                 Case No. 17-33964 (HDH)
 Debtors.1
                                                                 (Jointly Administered)


    NOTICE OF ENTRY OF AN ORDER CONFIRMING THE SECOND MODIFIED
     FIRST AMENDED CHAPTER 11 PLAN OF REORGANIZATION OF THINK
  FINANCE, LLC AND ITS SUBSIDIARY DEBTORS AND DEBTORS IN POSSESSION

          PLEASE TAKE NOTICE THAT:

          1.    Confirmation of the Plan. On November [__], 2019 the United States Bankruptcy
 Court for the Northern District of Texas (the “Bankruptcy Court”) entered an Order (the
 “Confirmation Order”) confirming the Second Modified First Amended Chapter 11 Plan of
 Reorganization of Think Finance, LLC and Its Subsidiary Debtors and Debtors in Possession
 [Doc. No. 1523-1] (as modified and amended in accordance with the terms of the Confirmation
 Order, the “Plan”). Copies of the Confirmation Order and the Plan are available, for free, at
 American Legal Claim Services LLC’s website https://www.americanlegal.com/TF. You may
 also obtain copies of the Confirmation Order and Plan, for a fee, through the Bankruptcy Court’s
 website via PACER at www.vawb.uscourts.gov. Unless otherwise defined in this notice,
 capitalized terms used herein shall have the meanings ascribed to them in the Plan or the
 Confirmation Order.



          1
            The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
 are: Think Finance, LLC (6762), Think Finance SPV, LLC (4522), Financial U, LLC (1850), TC Loan Service, LLC
 (3103), Tailwind Marketing, LLC (1602), TC Administrative Services, LLC (4558), and TC Decision Sciences, LLC
 (8949).
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19 Entered 12/02/19 15:25:25                  Page 117 of
                                        124


          2.    Effect of Plan. Pursuant to section 1141 of the United States Code, 11 U.S.C.
 §§ 101-1532 (as amended, the “Bankruptcy Code”), except as otherwise provided in the Plan or in
 the Confirmation Order, and subject to the occurrence of the Effective Date, the provisions of the
 Plan shall bind any holder of a Claim against, or Equity Interests in, the Debtors and their
 respective successors and assigns, whether or not the Claim or Equity Interest of such holder is
 Impaired under the Plan, whether or not such holder has voted to accept the Plan, and whether or
 not such holder will receive a distribution under the Plan. Accordingly, the Debtor is authorized
 to implement the Plan on the Effective Date.

          3.    Releases by the Debtors. Section 9.3 of the Plan provides for the following
 releases:

        Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
 consideration, on and after the Effective Date, each Released Party is deemed released and
 discharged by the Debtors and their Estates from any and all Causes of Action, whether
 known or unknown, including any derivative claims asserted on behalf of the Debtors, that
 the Debtors or their Estates would have been legally entitled to assert in their own right
 (whether individually or collectively) or on behalf of the holder of any Claim against, or
 Equity Interest in, a Debtor or other Entity, based on or relating to, or in any manner arising
 from, in whole or in part, the Debtors, the Debtors’ businesses, business practices or
 operations, the Debtors’ capital structure, the assertion or enforcement of rights and
 remedies against the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
 intercompany transactions between or among a Debtor and another Debtor, the Chapter 11
 Cases, the formulation, preparation, dissemination, negotiation, or filing of the Disclosure
 Statement, the Plan, the Term Sheet, or any Restructuring Transaction, contract,
 instrument, release, or other agreement or document created or entered into in connection
 with the Term Sheet, the Disclosure Statement, or the Plan, the filing of the Chapter 11 Cases,
 the pursuit of Confirmation, the pursuit of Consummation, the administration and
 implementation of the Plan, including the issuance or distribution of securities pursuant to
 the Plan, or the distribution of property under the Plan or any other related agreement, or
 upon any other act or omission, transaction, agreement, event, or other occurrence taking
 place on or before the Effective Date; provided, however, nothing herein shall be deemed to
 release any of the Causes of Action being transferred to the Litigation Trust or any of the
 obligations or assets included in the Reorganized Debtor Assets.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of this Article 9.3, which includes by reference each of
 the related provisions and definitions contained in the Plan, and further, shall constitute the
 Bankruptcy Court’s finding that this Article 9.3 is: (1) in exchange for the good and valuable
 consideration provided by the Released Parties; (2) a good faith settlement and compromise
 of the claims released by the Debtor Release; (3) in the best interests of the Debtors and all
 holders of Claims and Equity Interests; (4) fair, equitable, and reasonable; (5) given and
 made after due notice and opportunity for hearing; and (6) a bar to any of the Debtors, the
 Reorganized Debtors, the Debtors’ Estates, and the Litigation Trustee asserting any claim
 or Cause of Action released pursuant to this Article 9.3.



                                                 2
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19 Entered 12/02/19 15:25:25                    Page 118 of
                                        124


         4.      Releases by Members of the Nationwide Consumer Borrower Settlement Class.
 Section 9.4 of the Plan provides for the following releases:

         As of the Effective Date, each member of the Nationwide Consumer Borrower
 Settlement Class is deemed to have released and discharged each Released Party from any
 and all Claims and Non-Estate Causes of Action, whether known or unknown, including any
 derivative claims asserted on behalf of the Debtors, that such Entity would have been legally
 entitled to assert (whether individually or collectively), based on or relating to, or in any
 manner arising from, in whole or in part, (a) the Claims, alleged facts and Non-Estate Causes
 of Action asserted or that could have been asserted against any of the Released Parties in any
 Non-Estate Cause of Action prior to the Effective Date, including the Pending Litigation, and
 (b) any current or newly asserted Claim or Non-Estate Cause of Action against the Released
 Parties arising from or related to the Debtors’ business activities or operations prior to the
 Effective Date or the Released Parties’ actual or alleged, direct or indirect, involvement in
 consumer lending directly or indirectly involving the Debtors prior to the Effective Date.
 Notwithstanding anything to the contrary in the foregoing, the releases set forth above do
 not release any obligations in connection with the Class Action Injunctive and Other Relief
 or any rights or obligations in connection with the Restructuring Transactions, or any
 document, instrument, or agreement (including those set forth in the Plan Supplement)
 executed to implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of this Article 9.4, which includes by reference each of
 the related provisions and definitions contained in the Plan, and further, shall constitute the
 Bankruptcy Court’s finding that this Article 9.4 is: (1) in exchange for the good and valuable
 consideration provided by the Released Parties; (2) a good faith settlement and compromise
 of the claims released in this Article 9.4; (3) in the best interests of the Debtors and all holders
 of Claims and Equity Interests; (4) fair, equitable, and reasonable; (5) given and made after
 due notice and opportunity for hearing; and (6) a bar to any Persons from asserting any
 Claim or Cause of Action released pursuant to this Article 9.4.

         5.     Consensual Third Party Releases. Section 9.5 of the Plan provides for the
 following releases:

         Except as otherwise provided in Section 9.11, as of the Effective Date, each Releasing
 Party is deemed to have released and discharged each Released Party from any and all
 Claims and Non-Estate Causes of Action, whether known or unknown, including any
 derivative claims asserted on behalf of the Debtors, that such Entity would have been legally
 entitled to assert (whether individually or collectively), based on or relating to, or in any
 manner arising from, in whole or in part, the Debtors, the Debtors’ business activities or
 operations prior to the Effective Date, the Debtors’ in- or out-of-court restructuring efforts,
 intercompany transactions between or among a Debtor and another Debtor, the Chapter 11
 Cases, the formulation, preparation, dissemination, negotiation, or filing of the Term Sheet,
 the Disclosure Statement, the Plan, or any Restructuring Transaction, contract, instrument,
 release, or other agreement or document created or entered into in connection with the Term
 Sheet, the Disclosure Statement, or the Plan, the filing of the Chapter 11 Cases, the pursuit
 of Confirmation, the pursuit of Consummation, the administration and implementation of

                                                  3
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19 Entered 12/02/19 15:25:25                  Page 119 of
                                        124


 the Plan, including the issuance or distribution of securities pursuant to the Plan, or the
 distribution of property under the Plan or any other related agreement, or upon any other
 related act or omission, transaction, agreement, event, or other occurrence taking place on
 or before the Effective Date, including without limitation, (a) the Claims, alleged facts and
 Non-Estate Causes of Action asserted or that could have been asserted against any of the
 Released Parties in the Pending Litigation or any other Non-Estate Cause of Action prior to
 the Effective Date, and (b) any current or newly asserted claim or Non-Estate Cause of
 Action against the Released Parties arising from or related to the Debtors’ business activities
 or operations prior to the Effective Date or the Released Parties’ actual or alleged, direct or
 indirect, involvement in consumer lending directly or indirectly involving the Debtors prior
 to the Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases
 set forth above do not release any obligations in connection with the Class Action Injunctive
 and Other Relief or any rights or obligations in connection with the Restructuring
 Transactions, or any document, instrument, or agreement (including those set forth in the
 Plan Supplement) executed to implement the Plan. Notwithstanding anything to the contrary
 in the foregoing or stated anywhere else herein, the CFPB does not release any Claims or
 Non-Estate Causes of Action against Cortex or Jora except for Claims and Non-Estate
 Causes of Action arising from or in connection with the Debtors’ activities alleged in the
 amended complaint in the CFPB litigation in which Cortex also participated.
 Notwithstanding anything to the contrary in the foregoing or state anywhere else herein, the
 CFPB does not release any Claims or Non-Estate Causes of Action against Katten Muchin
 Rosenmann LLP.

         6.     Exculpation. Section 9.6 of the Plan contains the following exculpation provision:

        Except as otherwise specifically provided in the Plan, no Exculpated Party shall have
 or incur, and each Exculpated Party is released and exculpated from any Claim, Cause of
 Action or Non-Estate Cause of Action related to any act or omission in connection with,
 relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation,
 dissemination, negotiation, or filing of related transactions, the Term Sheet, the Consumer
 Litigation Settlement, the Disclosure Statement, the Plan, or any Restructuring Transaction,
 contract, instrument, release or other agreement or document created or entered into in
 connection with the Disclosure Statement or the Plan, the filing of the Chapter 11 Cases, the
 pursuit of Confirmation, the pursuit of Consummation, the administration and
 implementation of the Plan, including the issuance of securities pursuant to the Plan, or the
 distribution of property under the Plan or any other related agreement, except for claims
 related to any act or omission that is determined in a final order to have constituted actual
 fraud, willful misconduct or gross negligence, but in all respects such Entities shall be entitled
 to reasonably rely upon the advice of counsel with respect to their duties and responsibilities
 pursuant to the Plan. In accordance with 11 U.S.C. § 1125(e), the Exculpated Parties have,
 and upon completion of the Plan shall be deemed to have, participated in good faith and in
 compliance with the applicable laws with regard to the solicitation of votes and distribution
 of consideration pursuant to the Plan and, therefore, are not, and on account of such
 distributions shall not be, liable at any time for the violation of any applicable law, rule, or
 regulation governing the solicitation of acceptances or rejections of the Plan or such
 distributions made pursuant to the Plan. Nothing in the Plan and related documents shall
 impair the rights, remedies, or defenses held by the holder of an Opt-Out General Unsecured
                                                 4
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19 Entered 12/02/19 15:25:25                 Page 120 of
                                        124


 Claim, the Non-Released Parties, Sequoia Capital IC, LP, or Sequoia Capital IX, LP in (i)
 Pending Litigation, (ii) Consumer Borrower Litigation, or (iii) any other pending or future
 litigation filed by or on behalf of a Nationwide Consumer Borrower(s) or any other consumer
 plaintiff alleging damages or other remedies in connection with, relating to, or arising out of
 the Debtors’ prepetition business operations. Any dispute regarding the scope or application
 of the exculpation in § 9.6 shall be brought before the Bankruptcy Court or such other court
 as the Bankruptcy Court may direct.

         7.    Injunction. Section 9.7 of the Plan provides for the following injunction:

        Except as otherwise provided herein or for obligations issued pursuant hereto, all
 Entities that have held, hold, or may hold Claims or Equity Interests that have been released
 pursuant to Article 9.4 or Article 9.5, discharged pursuant to Article 9.2, or are subject to
 exculpation pursuant to Article 9.6 are permanently enjoined, from and after the Effective
 Date, from taking any of the following actions against, as applicable, the Debtors, the
 Reorganized Debtors, and the Released Parties: (a) commencing or continuing in any
 manner any action or other proceeding of any kind on account of or in connection with or
 with respect to any such Claims or Equity Interests; (b) enforcing, attaching, collecting, or
 recovering by any manner or means any judgment, award, decree, or order against such
 Persons on account of or in connection with or with respect to any such Claims or Equity
 Interests; (c) creating, perfecting, or enforcing any encumbrance of any kind against such
 Persons or the property or Estates of such Persons on account of or in connection with or
 with respect to any such Claims or Equity Interests; (d) asserting any right of setoff,
 subrogation, or recoupment of any kind against any obligation due from such Persons or
 against the property or Estates of such Persons on account of or in connection with or with
 respect to any such Claims or Equity Interests unless such holder has filed a motion
 requesting the right to perform such setoff on or before the Confirmation Date; and (e)
 commencing or continuing in any manner any action or other proceeding of any kind on
 account of or in connection with or with respect to any such Claims or Equity Interests
 released, exculpated, or settled pursuant to the Plan.

 DATED: __________, 2019

                                         /s/ Gregory G. Hesse
                                         Gregory G. Hesse (Texas Bar No. 09549419)
                                         HUNTON ANDREWS KURTH LLP
                                         1445 Ross Avenue
                                         Suite 3700
                                         Dallas, Texas 75209
                                         Telephone: (214) 979-3000
                                         Email: ghesse@HuntonAK.com

                                         -and-

                                         Tyler P. Brown (admitted pro hac vice)
                                         Jason W. Harbour (admitted pro hac vice)
                                         HUNTON ANDREWS KURTH LLP

                                                 5
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19 Entered 12/02/19 15:25:25        Page 121 of
                                        124


                                   Riverfront Plaza, East Tower
                                   951 East Byrd Street
                                   Richmond, Virginia 23219
                                   Telephone: (804) 788-8200
                                   Email: tpbrown@HuntonAK.com
                                          jharbour@HuntonAK.com

                                   Counsel to the Debtors and Debtors in Possession




                                         6
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19 Entered 12/02/19 15:25:25   Page 122 of
                                        124


                                     Exhibit C
                              Notice of Effective Date
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19 Entered 12/02/19 15:25:25                                       Page 123 of
                                        124


  Gregory G. Hesse (Texas Bar No. 09549419)                    Tyler P. Brown (admitted pro hac vice)
  HUNTON ANDREWS KURTH LLP                                     Jason W. Harbour (admitted pro hac vice)
  1445 Ross Avenue                                             HUNTON ANDREWS KURTH LLP
  Suite 3700                                                   Riverfront Plaza, East Tower
  Dallas, Texas 75209                                          951 East Byrd Street
  Telephone: (214) 979-3000                                    Richmond, Virginia 23219
                                                               Telephone: (804) 788-8200

  Counsel to the Debtors and Debtors in Possession


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 In re:
                                                                 Chapter 11
 THINK FINANCE, LLC, et al.,
                                                                 Case No. 17-33964 (HDH)
 Debtors.7
                                                                 (Jointly Administered)


 NOTICE OF (I) OCCURRENCE OF EFFECTIVE DATE OF THE SECOND MODIFIED
    FIRST AMENDED CHAPTER 11 PLAN OF REORGANIZATION OF THINK
 FINANCE, LLC AND ITS SUBSIDIARY DEBTORS AND DEBTORS IN POSSESSION
                AND (II) ADMINISTRATIVE CLAIMS BAR DATE

          PLEASE TAKE NOTICE THAT:

         1.     Confirmation of the Plan. On November [__], 2019 the United States Bankruptcy
 Court for the Northern District of Texas (the “Bankruptcy Court”) entered an Order (the
 “Confirmation Order”) confirming the Second Modified First Amended Chapter 11 Plan of
 Reorganization of Think Finance, LLC and Its Subsidiary Debtors and Debtors in Possession
 [Doc. No. 1523-1] (as modified and amended in accordance with the terms of the Confirmation
 Order, the “Plan”). Copies of the Confirmation Order and the Plan are available, for free, at
 American Legal Claim Services LLC’s website https://www.americanlegal.com/TF. You may
 also obtain copies of the Confirmation Order and Plan, for a fee, through the Bankruptcy Court’s
 website via PACER at www.vawb.uscourts.gov. Unless otherwise defined in this notice,
 capitalized terms used herein shall have the meanings ascribed to them in the Plan or the
 Confirmation Order.



          7
            The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
 are: Think Finance, LLC (6762), Think Finance SPV, LLC (4522), Financial U, LLC (1850), TC Loan Service, LLC
 (3103), Tailwind Marketing, LLC (1602), TC Administrative Services, LLC (4558), and TC Decision Sciences, LLC
 (8949).
Case 17-33964-hdh11 Doc 1663 Filed 12/02/19 Entered 12/02/19 15:25:25                     Page 124 of
                                        124


         2.       Effective Date. The Effective Date of the Plan occurred on _________.

          3.      Administrative Expense Claims Bar Date. The Administrative Expense Claims
 Bar Date for applications or requests for payment of Administrative Expense Claims (as defined
 in the Plan) shall be thirty (30) calendar days after the Effective Date. Any Person or Entity
 that is required to file and serve a request for payment of an Administrative Expense Claim and
 fails to timely file with the Bankruptcy Court and serve such a request on counsel for the Litigation
 Trustee shall be forever barred, estopped and enjoined from asserting such Administrative Expense
 Claim or participating in distributions under the Plan on account thereof. Any such request for
 payment of an Administrative Expense Claim must be served on counsel for the Litigation Trustee:
 (i) Cole Schotz PC, 1700 City Center Tower II, 301 Commerce Street, Fort Worth, Texas 76102,
 Attn: Michael D. Warner; and (ii) Cole Schotz PC, 300 East Lombard Street, Suite 1450,
 Baltimore, Maryland 21202, Attn: Gary H. Leibowitz.

 DATED: __________, 2019

                                           /s/ Gregory G. Hesse
                                           Gregory G. Hesse (Texas Bar No. 09549419)
                                           HUNTON ANDREWS KURTH LLP
                                           1445 Ross Avenue
                                           Suite 3700
                                           Dallas, Texas 75209
                                           Telephone: (214) 979-3000
                                           Email: ghesse@HuntonAK.com

                                           -and-

                                           Tyler P. Brown (admitted pro hac vice)
                                           Jason W. Harbour (admitted pro hac vice)
                                           HUNTON ANDREWS KURTH LLP
                                           Riverfront Plaza, East Tower
                                           951 East Byrd Street
                                           Richmond, Virginia 23219
                                           Telephone: (804) 788-8200
                                           Email: tpbrown@HuntonAK.com
                                                  jharbour@HuntonAK.com

                                           Counsel to the Debtors and Debtors in Possession




                                                   2

 010131.0000001 EMF_US 77387977v7
